 



Exhibit 10.2
AIA® Document A121TMCMc — 2003
and AGC Document 565
Standard Form of Agreement Between Owner and Construction Manager
where the Construction Manager is Also the Constructor
AGREEMENT
made as of the 17th day of January in the year of 2006.
(In words, indicate day, month and year)
BETWEEN the Owner:
(Name and address)
Genitope Corporation
525 Penobscot Drive
Redwood City, California 94063
Attention: Chief Financial Officer & General Counsel
Telephone: (650) 482-2000
Facsimile: (650) 482-2002
and the Construction Manager:
(Name and address)
XL Construction Corporation
1500 Berger Drive
San Jose, California 95112-2703
Attention: Mario Wijtman
Telephone: (408) 271-2425
Facsimile: (408) 271-2426
The Project is:
(Name, address and brief description)
Construction of interior office and laboratory improvements within that certain
two-story industrial building (which building is sometimes referred to in the
Contract Documents as “Building 1” and referred to in the “Landlord/Tenant
Construction Agreement” and “Lease Agreement” (as those terms are defined in
Sections 1.3 and 2.6 below, respectively) as “Building 5”) containing
approximately 109,786 square feet of space and located at 6900 Dumbarton Circle,
Fremont, California, as is more particularly described in Construction Manager’s
Proposal in the form previously provided by Construction Manager to Owner.
The Architect is:
(Name and address)
Dowler-Gruman Architects
550 Ellis Street
Mountain View, California 94043
Attention: Mark L. Davis
Telephone: (650) 943-1660
Facsimile: (650) 943-1670
The Owner and Construction Manager agree as set forth below:
ADDITIONS AND DELETIONS:
The author of this document has added information needed for its completion. The
author may also have revised the text of the original AIA standard form. An
Additions and Deletions Report that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed.
This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.
The 1997 Edition of AIA® Document A201™, General Conditions of the Contract for
Construction, is referred to herein. This Agreement requires modification if
other general conditions are utilized.
ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
 
AIA Document A121™CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This draft was produced by AIA software at 11:16:45 on 12/30/2004
under Order No.1000135790_1 which expires on 8/31/2005, and is not for resale.

User Notes: genitope-xlconstruction-a121 (1638431218)

1



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
ARTICLE 1 GENERAL PROVISIONS
§ 1.1 Relationship of the Parties
§ 1.2 General Conditions
 
ARTICLE 2 CONSTRUCTION MANAGER’S RESPONSIBILITIES
§ 2.1 Preconstruction Phase
§ 2.2 Guaranteed Maximum Price Proposal and Contract Time
§ 2.3 Construction Phase
§ 2.4 Professional Services
§ 2.5 Hazardous Materials
 
ARTICLE 3 OWNER’S RESPONSIBILITIES
§ 3.1 Information and Services
§ 3.2 Owner’s Designated Representative
§ 3.3 Architect
§ 3.4 Legal Requirements
 
ARTICLE 4 COMPENSATION AND PAYMENTS FOR PRECONSTRUCTION PHASE SERVICES
§ 4.1 Compensation
§ 4.2 Payments
 
ARTICLE 5 COMPENSATION FOR CONSTRUCTION PHASE SERVICES
§ 5.1 Compensation
§ 5.2 Guaranteed Maximum Price
§ 5.3 Changes in the Work
 
ARTICLE 6 COST OF THE WORK FOR CONSTRUCTION PHASE
§ 6.1 Costs to Be Reimbursed
§ 6.2 Costs Not to Be Reimbursed
§ 6.3 Discounts, Rebates and Refunds
§ 6.4 Accounting Records
 
ARTICLE 7 CONSTRUCTION PHASE
§ 7.1 Progress Payments
§ 7.2 Final Payment
 
ARTICLE 8 INSURANCE AND BONDS
§ 8.1 Insurance Required of the Construction Manager
§ 8.2 Insurance Required of the Owner
§ 8.3 Performance Bond and Payment Bond
 
ARTICLE 9 MISCELLANEOUS PROVISIONS
§ 9.1 Dispute Resolution
§ 9.2 Other Provisions
 
ARTICLE 10 TERMINATION OR SUSPENSION
§ 10.1 Termination Prior to Establishing Guaranteed Maximum Price
§ 10.2 Termination Subsequent to Establishing Guaranteed Maximum Price
§ 10.3 Suspension
 
ARTICLE 11 OTHER CONDITIONS AND SERVICES

 
AIA Document A121™CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This draft was produced by AIA software at 11:16:45 on 12/30/2004
under Order No.1000135790_1 which expires on 8/31/2005, and is not for resale.

User Notes: genitope-xlconstruction-a121 (1638431218)

2



--------------------------------------------------------------------------------



 



ARTICLE 1 GENERAL PROVISIONS
§ 1.1 RELATIONSHIP OF PARTIES
The Construction Manager accepts the relationship of trust and confidence
established with the Owner by this Agreement, and covenants with the Owner to
furnish the Construction Manager’s reasonable skill and judgment and to
cooperate with the Architect, the “Landlord” (as defined in Section 1.3(iv),
below) and any consultants and/or any separate contractors retained by Owner
(the “Owner Consultants”) in furthering the interests of the Owner and the
Landlord. The Construction Manager shall furnish construction administration and
management services and use the Construction Manager’s best efforts to perform
the Project in an expeditious and economical manner consistent with the
interests of the Owner and the Landlord. The Owner shall endeavor to promote
harmony and cooperation among the Owner, Architect, Landlord, Construction
Manager and other persons or entities employed by the Owner for the Project.
§ 1.2 GENERAL CONDITIONS
For the Construction Phase, the General Conditions of the contract shall be the
AIA® Document A201™-1997, General Conditions of the Contract for Construction
(the “General Conditions”), which is incorporated herein by reference. For the
Preconstruction Phase, or in the event that the Preconstruction and Construction
Phases proceed concurrently, the General Conditions shall apply to the
Preconstruction Phase only as specifically provided in this Agreement. The term
“Contractor” as used in the General Conditions shall mean the Construction
Manager.
§ 1.3 CONTRACT DOCUMENTS
The Contract Documents consist of the following, which, together with
Modifications made in the manner provided therein and issued subsequent to the
execution of this Agreement, form the “Contract”:

  (i)   This Agreement;     (ii)   The Amendment to Standard Form of Agreement
Between Owner and Construction Manager where the Construction Manager is also
the Constructor, AIA Document A-121/CMc-a-1998 (“A121 Amendment”), the form of
which has been agreed to by the parties and is attached hereto. At the time that
the “Guaranteed Maximum Price” and “Contract Time” (as those terms are defined
in the a1221 Amendment) are mutually and reasonably agreed to by the parties,
the A121 Amendment shall be modified to set forth the agreed upon Guaranteed
Maximum Price and Contract Time, and shall thereafter be promptly executed by
Owner and Construction Manager and attached hereto and incorporated herein by
this reference;     (iii)   The General Conditions;     (iv)   The “Construction
Agreement Related to Lease Agreement dated May 16, 2005 for Building 5” (the
“Landlord/Tenant Construction Agreement”) between The John Arrillaga Survivor’s
Trust and the Richard T. Peery Separate Property Trust, as landlord
(“Landlord”), and Owner, as tenant, a copy of which Landlord/Tenant Construction
Agreement has previously been provided to Construction Manager by Owner; and    
(v)   The “Construction Documents” which shall consist of the specifications
(“Specifications”) and the drawings (“Drawings”) prepared by the Architect in
connection with the Project, subject to any qualifications and exclusions
relating thereto.

In the event of any conflict between any of the documents described above, the
terms and provisions of this Agreement and/or the Amendment (once executed by
the parties) shall control over those of the General Conditions, the Landlord/
Tenant Construction Agreement and Construction Documents, and the terms and
provisions of the General Conditions shall control over those of the
Landlord/Tenant Construction Agreement and Construction Documents. In the event
of a conflict between the Specifications and the Drawings, regarding material,
quality, size, shape or dimension, the Architect (with the Owner’s approval)
and/or the Owner, shall decide the correct intent and instruct the Construction
Manager how to proceed. Construction Manager agrees that in constructing the
“Work” (as defined in Section 1.1.3 of the General Conditions) in accordance
with the requirements of the Contract Documents, including, without limitation,
the Landlord/Tenant Construction Agreement, Construction Manager shall satisfy
all obligations, duties, and requirements of Owner thereunder relative to the
physical construction of the Work.
ARTICLE 2 CONSTRUCTION MANAGER’S RESPONSIBILITIES
The Construction Manager shall perform the services described in the Contract
Documents. The Construction Manager shall provide sufficient organization,
personnel and management to carry out the requirements of this Agreement in an
expeditious and economical manner consistent with the interests of the Owner and
the Landlord. The Construction Manager shall use first-rate efforts in the
performance of all Work and services rendered under this Agreement. The services
to be provided under Sections 2.1 and 2.2 of this Agreement constitute the
Preconstruction Phase services. If
 
AIA Document A121™CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This draft was produced by AIA software at 11:16:45 on 12/30/2004
under Order No.1000135790_1 which expires on 8/31/2005, and is not for resale.

User Notes: genitope-xlconstruction-a121 (1638431218)

3



--------------------------------------------------------------------------------



 



the Owner and Construction Manager reasonably agree, after consultation with the
Architect, the Construction Phase may commence before the Preconstruction Phase
is completed, in which case both phases will proceed concurrently.
§ 2.1 PRECONSTRUCTION PHASE
§ 2.1.1 PRELIMINARY EVALUATION
The Construction Manager shall review the program furnished by the Owner to
ascertain the requirements of the Project and shall arrive at a mutual
understanding of such requirements with the Owner. The Construction Manager
shall provide a preliminary evaluation of the Owner’s program and Project budget
requirements, each in terms of the other.
§ 2.1.2 CONSULTATION
At the Owner’s request, the Construction Manager with the Architect shall
jointly schedule and attend regular meetings with the Owner. The Construction
Manager shall regularly consult with the Owner and Architect regarding site use
and improvements and the selection of materials, building systems and equipment.
The Construction Manager shall provide recommendations on construction
feasibility; actions designed to minimize adverse effects of labor or material
shortages; time requirements for procurement, installation and construction
completion; and factors related to construction cost, including, without
limitation, estimates of alternative designs or materials, preliminary budgets
and possible economies. The Construction Manager shall expeditiously review
design documents during their development and advise on proposed site use and
improvements, selection of materials, building systems and equipment, and
methods of Project delivery. The Construction Manager shall provide
recommendations on relative feasibility of construction methods, availability of
materials and labor, time requirements for procurement, installation and
construction, and factors related to construction cost including, but not
limited to, costs of alternative designs or materials, preliminary budgets, and
possible economies.
§ 2.1.3 PROJECT SCHEDULE
Owner and Construction Manager shall establish a detailed schedule governing the
Project and the performance of the Work (the “Project Schedule”). Construction
Manager’s preliminary Project Schedule for the Work has previously been provided
by Construction Manager to Owner. As the Construction Documents are developed,
the Construction Manager shall periodically update such preliminary Project
Schedule and submit the same to Owner for approval. At the time of the parties’
establishment of the Guaranteed Maximum Price, Construction Manager and Owner
shall agree on a final Project Schedule. The Construction Manager shall obtain
the Architect’s approval of the portion of the Project Schedule relating to the
performance of the Architect’s services. The Construction Manager shall
coordinate and integrate the Project Schedule with the services and activities
of the Owner, Architect, Owner’s Consultants (if any), and Construction Manager.
As the Work proceeds, the Project Schedule shall be updated by Construction
Manager (with the approval of the Owner) as frequently as required to indicate
proposed activity sequences and durations, milestone dates for receipt and
approval of pertinent information, submittal of a Guaranteed Maximum Price
proposal, preparation and processing of shop drawings and samples, delivery of
materials or equipment requiring long-lead-time procurement, Owner’s occupancy
requirements showing portions of the Project having occupancy priority, and
proposed date of Substantial Completion. If any Project Schedule update
indicates that previously approved schedules may not be met, the Construction
Manager shall promptly make appropriate recommendations to the Owner and
Architect.
§ 2.1.4 PHASED CONSTRUCTION
The Construction Manager shall make recommendations to the Owner and Architect
regarding the phased issuance of Drawings and Specifications to facilitate
phased construction of the Work, if the Owner, Architect and Construction
Manager reasonably agree that such phased construction is appropriate for the
Project, taking into consideration such factors as economies, time of
performance, availability of labor and materials, and provisions for temporary
facilities.
§ 2.1.5 PRELIMINARY COST ESTIMATES
§ 2.1.5.1 When the Project requirements have been sufficiently identified and
the Architect has prepared other basic design criteria, as necessary, the
Construction Manager shall prepare, for the review of the Architect and written
approval of the Owner, a preliminary cost estimate utilizing area, volume or
similar conceptual estimating techniques. In addition, the Construction Manager
shall provide cost evaluations of alternative materials and systems. The
Construction Manager shall prepare and review with the Owner and the Architect a
construction budget (the “Budget”) based on current area, volume, or other unit
costs and allocated on a line-item. As a preliminary Budget, the Owner and
Construction Manager have established Nineteen Million Dollars ($19,000,000), to
be allocated on a line-item basis as determined by Owner from time to time. The
Construction Manager shall use its best efforts in consulting with the Architect
and Owner regarding the design of the Project to keep the total of all costs in
connection with the Project
 
AIA Document A121™CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This draft was produced by AIA software at 11:16:45 on 12/30/2004
under Order No.1000135790_1 which expires on 8/31/2005, and is not for resale.

User Notes: genitope-xlconstruction-a121 (1638431218)

4



--------------------------------------------------------------------------------



 



within budget and the costs of each line-item below the amounts allocated
thereto in the then current Budget. Further, the Budget shall be amended from
time-to-time by Construction Manager to include Owner-approved changes, if any.
§ 2.1.5.2 When Schematic Design Documents have been prepared by the Architect
and approved by the Owner, the Construction Manager shall prepare, for the
review of the Architect and approval of the Owner, a more detailed estimate of
the total of the Cost of the Work, which detailed estimate shall include
supporting data and comparative analysis against the Budget and the line items
set forth therein. As required by the Owner at appropriate intervals in the
progress of the Schematic Design Phase, the Construction Manager shall cause the
Architect to provide schematic design studies for review and written approval by
the Owner and Construction Manager. During the preparation of the Design
Development Documents, the Construction Manager shall update and refine such
estimate at appropriate intervals agreed to by the Owner, Architect and
Construction Manager. Throughout the development of the Schematic Design
Documents, Construction Manager shall regularly update the Budget and Project
Schedule as mutually agreed upon by Owner and Construction Manager.
§ 2.1.5.3 When Design Development Documents have been prepared by the Architect
and approved by the Owner, the Construction Manager shall prepare a detailed
estimate of the total of all costs in connection with the Project, which
detailed estimate shall include supporting data and comparative analysis against
the Budget and the line items set forth therein for review by the Architect and
written approval by the Owner. During the preparation of the Construction
Documents, the Construction Manager shall update and refine this estimate at
appropriate intervals agreed to by the Owner, Architect and Construction
Manager. Throughout the development of the Design Development Documents,
Construction Manager shall regularly update the Budget and Project Schedule as
mutually agreed upon by Owner and Construction Manager.
§ 2.1.5.4 If any estimate submitted to the Owner exceeds previously approved
estimates or the Budget, the Construction Manager shall promptly make
appropriate recommendations to the Owner and Architect.
§ 2.1.5.5 The Construction Manager shall assist the Owner and Architect during
funding activities in gathering and preparation of information on development
costs, site analysis, interim and/or construction funding, and permanent or
long-term funding. Construction Manager’s services to support funding would
include preparation of conceptual and construction cost estimates, as requested
by the Owner.
§ 2.1.6 SUBCONTRACTORS AND SUPPLIERS
The Construction Manager shall develop subcontractor interest in the Project and
shall furnish to the Owner and Architect for their reasonable approval a list of
possible subcontractors, including suppliers who are to furnish materials or
equipment fabricated to a special design, from whom proposals will be requested
for each principal portion of the Work. The Owner or Architect will promptly
reply in writing to the Construction Manager if the Architect, Owner or Landlord
object to any such subcontractor or supplier. The receipt and/or approval of
such list shall not require the Owner or Architect to investigate the
qualifications of proposed subcontractors or suppliers, nor shall it waive the
right of the Owner, Landlord or Architect later to object to or reject any
proposed subcontractor or supplier.
§ 2.1.7 LONG-LEAD-TIME ITEMS
The Construction Manager shall recommend to the Owner and Architect a schedule
for procurement of long-lead-time items which will constitute part of the Work
as required to meet the Project schedule. With the Owner’s prior written
approval, the Construction Manager shall expedite the delivery of all such
long-lead-time items.
§ 2.1.8 EXTENT OF RESPONSIBILITY
The Construction Manager does not warrant or guarantee estimates and estimated
schedules except as may be included as part of the Guaranteed Maximum Price and
the final approved Project Schedule. The recommendations and advice of the
Construction Manager concerning design alternatives shall be subject to the
review and written approval of the Owner and the Owner’s professional
consultants. It is not the Construction Manager’s responsibility to ascertain
that the Drawings and Specifications are in accordance with applicable laws,
statutes, ordinances, building codes, rules and regulations. However, if the
Construction Manager recognizes that portions of the Drawings and Specifications
are at variance therewith, the Construction Manager shall promptly notify the
Architect and Owner in writing of any variance between the Drawings and
Specifications and any applicable laws, statutes, ordinances, building codes,
rules and/or regulations (collectively, the “Applicable Laws”) of which it is
aware.
 
AIA Document A121™CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This draft was produced by AIA software at 11:16:45 on 12/30/2004
under Order No.1000135790_1 which expires on 8/31/2005, and is not for resale.

User Notes: genitope-xlconstruction-a121 (1638431218)

5



--------------------------------------------------------------------------------



 



§ 2.1.9 EQUAL EMPLOYMENT OPPORTUNITY AND AFFIRMATIVE ACTION
The Construction Manager shall comply with Applicable Laws, regulations and
special requirements of the Contract Documents regarding equal employment
opportunity and affirmative action programs.
§ 2.2 GUARANTEED MAXIMUM PRICE PROPOSAL AND CONTRACT TIME
§ 2.2.1 The Construction Manager’s Guaranteed Maximum Price for the Work,
including the estimated Cost of the Work as defined in Article 6 of this
Agreement and the Construction Manager’s Fee as defined in Article 5 of this
Agreement, shall be agreed to by the parties within twenty-one (21) days after
Construction Manager’s receipt of Construction Documents for the Work that are
at least ninety percent (90%) complete and have been approved by Owner, subject
to additions and deductions by Change Order as provided in the Contract
Documents. The parties’ agreement upon the Guaranteed Maximum Price (and the
Contract Time) shall be set forth in the A121 Amendment which shall be executed
by the parties as required under Section 1.3(ii), above and shall be
incorporated herein.
§ 2.2.2 If the Drawings and Specifications are not finished at the time the
Guaranteed Maximum Price proposal is prepared (and the A121 Amendment is
executed), the Construction Manager may, with the approval of Owner, reasonably
provide in the Guaranteed Maximum Price for further development of the Drawings
and Specifications by the Architect that is materially consistent with the
Contract Documents and reasonably inferable therefrom. Such further development
shall not include such things as material changes in scope, systems, kinds and
quality of materials, finishes or equipment, all of which, if required, shall be
incorporated by Change Order pursuant to the terms of the Contract Documents.
§ 2.2.3 CONSTRUCTION MANAGER’S CONTINGENCY. The Construction Manager’s
“Contingency” for unforeseen items as of the establishment of the GMP, if any,
shall not exceed four percent (4%) of the Cost of the Work, the precise
percentage of which shall be set at the time the GMP is established subject to
the foregoing limitation. The Construction Manager shall obtain Owner’s
reasonable approval in writing prior to any proposed single or cumulative
allocation of Contingency (which approval by Owner shall be given or denied
within a reasonable time not to exceed five (5) days) and shall supply Owner
with detailed information and backup related to such proposed use of the
Contingency. Further, the Construction Manager shall provide Owner, on a weekly
basis, an updated summary report of all Contingency amounts expended for the
Project. The Contingency may not be used for (1) cost overruns where costs
projected by Construction Manager for specified items not otherwise added to the
Work by Change Order prove to be inadequate; (3) items allowed under Paragraph 7
(Changes) of the General Conditions; and (4) amounts in excess of the GMP.
Subject to Owner’s prior-written approval and the foregoing limitations, the
Contactor may use the Contingency for the following items:
(A) conditions or events not foreseen or known to the Construction Manager at
the time the GMP was agreed upon by the parties;
(B) gaps in the Construction Manager’s or Subcontractor’s Scope of Work which
were not foreseen or known to the Construction Manager during the performance of
the pre-construction services, if any, or at the time the GMP was agreed to by
the parties;
(C) non-compensable delays which were not foreseen or known to the Construction
Manager during the performance of the pre-construction services, if any, or at
the time the GMP was agreed to by the parties (except the Construction Manager
may not use Contingency for Weather Days unless the number of Weather Days per
year, as agreed to herein by the parties, are exceeded). However, compensation
for delays shall only include compensation for actual delay costs and not
consequential, estimated or speculative costs;
(D) omissions by the Construction Manager not caused by the willful misconduct
of the Construction Manager covering erroneous or omitted items that Owner would
have paid for as a Cost of the Work had such items been included in the Contract
Documents or reasonably inferable therein (“Missed Items”). The cost of each
such Missed Item shall be the cost had the Missed Item been competitively bid at
the commencement of the Project rather than the cost incurred when the Missed
Item is undertaken during the construction phase which cost shall be subject to
adjustment as provided hereinbelow. The Construction Manager shall bear the
burden of demonstrating what the competitive cost of each such Missed Item would
have been at the commencement of the Project. Further, the cost of any Missed
Item shall not include consequential costs or damages, such as removal and
replacement of work necessitated by any Missed Item, changes in sequence or
overtime; and
 
AIA Document A121™CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This draft was produced by AIA software at 11:16:45 on 12/30/2004
under Order No.1000135790_1 which expires on 8/31/2005, and is not for resale.

User Notes: genitope-xlconstruction-a121 (1638431218)

6



--------------------------------------------------------------------------------



 



(E) cost overruns on Allowance Items otherwise includable in the Cost of the
Work pursuant to the Contract Documents.
Notwithstanding anything to the contrary contained herein, all Missed Items
shall be performed in sequence and timing necessary to maintain the Project
Schedule and Owner and Construction Manager shall discuss the use of any
remaining Contingency funds toward such costs on a case-by-case basis. In
determining the appropriate amount, if any, of remaining Contingency funds to be
used toward the costs of Missed Items determined pursuant to the method of
calculation described in Paragraph (D) above, where applicable, due
consideration shall be given to the fact that, had the Owner been informed by
Construction Manager of certain Missed Items at the commencement of the Project,
Owner may have elected to choose an alternate course of action whereby the need
for such items or certain portions thereof may have been avoided or the costs of
such items could have been reduced or mitigated entirely.
The parties shall mutually agree upon a Contingency Allocation Form to allocate
funds in and out of the Construction Manager’s Contingency. All use of
Contingency funds must be approved in writing by Owner in advance. Any
Contingency remaining upon Substantial Completion of the Work shall accrue to
Owner.
§ 2.2.4 BASIS OF GUARANTEED MAXIMUM PRICE
The Construction Manager shall include with the Guaranteed Maximum Price
proposal a written statement of its basis, which shall include, in detail, the
following:

  .1   A list of the Drawings and Specifications, including all addenda thereto
and the Conditions of the Contract, which were used in preparation of the
Guaranteed Maximum Price proposal.     .2   A list of allowances and a statement
of their basis.     .3   A list of the clarifications and assumptions made by
the Construction Manager in the preparation of the Guaranteed Maximum Price
proposal to supplement the information contained in the Drawings and
Specifications.     .4   The proposed Guaranteed Maximum Price, including a
statement of the estimated cost organized by trade categories, allowances,
contingency, and other items and the Fee that comprise the Guaranteed Maximum
Price.     .5   The proposed Project Schedule will be increased on a day-for-day
basis by Change Order for any unforeseeable and actual time lost due to
inclement weather in excess of such anticipated number of days. In connection
with the foregoing, Construction Manager hereby acknowledges that the target
date of substantial completion of the Project is as provided in the Project
Schedule and that such target date is a reasonable date based on the facts
presently known and Contract Documents provided to Construction Manager to date.
    .6   Such other information as Owner may reasonably require.

§ 2.2.5 If requested by the Owner, the Construction Manager shall meet with the
Owner and Architect to review the Guaranteed Maximum Price proposal and the
written statement of its basis. In the event that the Owner or Architect
discover any inconsistencies or inaccuracies in the information presented, the
Owner shall have the right to notify the Construction Manager and require the
Construction Manager to make appropriate adjustments to the Guaranteed Maximum
Price proposal, its basis, or both.
§ 2.2.6 If the proposal is acceptable, the Owner shall accept the Guaranteed
Maximum Price proposal and notify the Construction Manager of its acceptance.
§ 2.2.7 Prior to the Owner’s acceptance of the Construction Manager’s Guaranteed
Maximum Price proposal, the Construction Manager may commence with portions of
the Work as authorized by Owner in writing. The approved costs for such portions
of the Work which are authorized by Owner to commence prior to establishment of
the GMP shall be guaranteed and shall be used in establishing the GMP. Except
pursuant to the foregoing, Construction Manager shall not incur any other costs
to be reimbursed as part of the Cost of the Work, except as the Owner may
specifically authorize in writing.
§ 2.2.8 Upon acceptance by the Owner of the Guaranteed Maximum Price proposal,
the Guaranteed Maximum Price and the Contract Time shall be set forth in the
A121 Amendment, which will then be executed by the parties and attached hereto
and incorporate herein. The Guaranteed Maximum Price shall be subject to
additions and deductions by a change in the Work as provided in the Contract
Documents, and the Date of Substantial Completion shall be subject to adjustment
as provided in the Contract Documents.
 
AIA Document A121™CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This draft was produced by AIA software at 11:16:45 on 12/30/2004
under Order No.1000135790_1 which expires on 8/31/2005, and is not for resale.

User Notes: genitope-xlconstruction-a121 (1638431218)

7



--------------------------------------------------------------------------------



 



§ 2.2.9 The Owner shall authorize and require the Architect to revise the
Drawings and Specifications to the extent reasonably necessary to reflect the
agreed-upon assumptions and clarifications contained in or attached to the A121
Amendment. Such revised Drawings and Specifications shall be furnished to the
Construction Manager in accordance with schedules reasonably agreed to by the
Owner, Architect and Construction Manager. The Construction Manager shall
promptly notify the Architect and Owner if such revised Drawings and
Specifications are inconsistent with the agreed-upon assumptions and
clarifications.
§ 2.2.10 The Guaranteed Maximum Price shall include in the Cost of the Work only
those taxes which are enacted at the time the Guaranteed Maximum Price is
established.
§ 2.3 CONSTRUCTION PHASE
§ 2.3.1 GENERAL
§ 2.3.1.1 The Construction Phase shall commence on the earlier of:

  (1)   the Owner’s written acceptance of the Construction Manager’s Guaranteed
Maximum Price proposal and issuance of a Notice to Proceed, or     (2)   the
Owner’s first authorization in writing to the Construction Manager to:

  (a)   award a subcontract, or     (b)   undertake construction Work with the
Construction Manager’s own forces,     (c)   issue a purchase order for
materials or equipment required for the Work,     (d)   issuance by Owner of
authorization for Construction Manager to commence portions of the Work pursuant
to Subparagraph 2.2.7, above.

§ 2.3.2 ADMINISTRATION
§ 2.3.2.1 Those portions of the Work that the Construction Manager does not
customarily perform with the Construction Manager’s own personnel shall be
performed under subcontracts or by other appropriate agreements with the
Construction Manager, which subcontracts and/or agreements shall be subject to
Owner’s reasonable review and approval and shall fulfill Owner’s requirements
(specifically as it relates to insurance and indemnification). The Construction
Manager shall obtain bids from Subcontractors and from suppliers of materials or
equipment fabricated to a special design for the Work from the list previously
reviewed and, after analyzing such bids, shall deliver such bids to the Owner
and Architect. The Owner will then determine, with the advice of the
Construction Manager and subject to the reasonable objection of the Architect,
which bids will be accepted. The Owner may designate specific persons or
entities from whom the Construction Manager shall obtain bids; however, if the
Guaranteed Maximum Price has been established, the Owner may not prohibit the
Construction Manager from obtaining bids from other qualified bidders to which
Owner has not made a reasonable objection. The Construction Manager shall not be
required to contract with anyone to whom the Construction Manager has reasonable
objection. Unless otherwise agreed to in writing by Owner, Construction Manager
shall competitively bid each trade to not less than three (3) qualified
Subcontractors.
 
Except as otherwise agreed in writing by both parties hereto, the Construction
Manager must competitively bid any trade Work that the Construction Manager
wishes to perform with the Construction Manager’s own forces, or through an
Affiliate (as defined below), and shall obtain no less than two (2) additional
responsive bids from responsible Subcontractors acceptable to the Owner. The
Construction Manager, or an Affiliate, shall be permitted to perform such trade
Work only if (i) the Owner consents thereto in writing after full disclosure in
writing by the Construction Manager to the Owner of the affiliation or
relationship of Affiliate to the Construction Manager and (ii) the Owner
approves in writing any subcontract, contract, purchase order, agreement, or
other arrangement between the Construction Manager and such Affiliate in form
and substance. The term “Affiliate” is hereby deemed to mean any entity related
to or affiliated with the Construction Manager or in which the Construction
Manager has direct or indirect ownership or control, including, without
limitation, (i) any entity owned in whole or in part by the Construction
Manager; (ii) any entity with more than a fifty-one percent (51%) interest in
the Construction Manager; and (iii) any entity in which any officer, director,
employee, partner, or shareholder of the Construction Manager, or any Affiliate,
has a direct or indirect interest.
§ 2.3.2.2 If the Guaranteed Maximum Price has been established and a specific
bidder among those whose bids are delivered by the Construction Manager to the
Owner and Architect (1) is recommended to the Owner by the Construction Manager;
(2) is reasonably qualified to perform that portion of the Work; and (3) has
submitted a bid which conforms to all of the material requirements of the
Contract Documents, but the Owner requires that another bid be accepted, then
the Construction Manager may upon notice to Owner prior to the awarding of such
subcontract, require that a change in the Work be issued to adjust the Contract
Time and the Guaranteed Maximum Price by the difference, if
 
AIA Document A121™CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This draft was produced by AIA software at 11:16:45 on 12/30/2004
under Order No.1000135790_1 which expires on 8/31/2005, and is not for resale.

User Notes: genitope-xlconstruction-a121 (1638431218)

8



--------------------------------------------------------------------------------



 



any, between the bid of the person or entity recommended to the Owner by the
Construction Manager and the amount of the subcontract or other agreement
actually signed with the person or entity designated by the Owner; provided,
however, upon receipt of notice of such difference from Construction Manager,
Owner shall have the option to reconsider and select, instead, the prior bid
recommended by Construction Manager however the Contract Time may be adjusted to
the extent of any delays caused by such actions by Owner pursuant to the
foregoing.
§ 2.3.2.3 Subcontracts and agreements with suppliers furnishing materials or
equipment fabricated to a special design shall conform to the payment provisions
of Sections 7.1.8 and 7.1.9 and shall not be awarded on the basis of cost plus a
fee without the prior written consent of the Owner.
§ 2.3.2.4 The Construction Manager shall schedule and conduct meetings at which
the Owner, Architect, Construction Manager and appropriate Subcontractors can
discuss the status of the Work. The Construction Manager shall prepare and
promptly distribute meeting minutes.
§ 2.3.2.5 Promptly after the Owner’s acceptance of the Guaranteed Maximum Price
proposal, the Construction Manager shall prepare a schedule in accordance with
Section 3.10 of the General Conditions, including the Owner’s occupancy
requirements.
§ 2.3.2.6 The Construction Manager shall provide monthly written reports to the
Owner and Architect on the progress of the entire Work. The Construction Manager
shall maintain a daily log containing a record of weather, Subcontractors
working on the site, number of workers, Work accomplished, problems encountered
and other relevant data as the Owner may reasonably require. The log shall be
reasonably and readily available to the Owner and Architect.
§ 2.3.2.7 The Construction Manager shall develop a system of cost control for
the Work, including regular monitoring of actual costs for activities in
progress and estimates for uncompleted tasks and proposed changes. The
Construction Manager shall identify variances between actual and estimated costs
and report the variances to the Owner and Architect at regular intervals or as
more frequently as may be required by Owner.
§ 2.4 PROFESSIONAL SERVICES
The Construction Manager shall not be required to provide professional services
which constitute the practice of architecture or engineering, unless such
services are specifically required by the Contract Documents for a portion of
the Work or unless the Construction Manager has specifically agreed in writing
to provide such services. In such event, the Construction Manager shall cause
such services to be performed by appropriately licensed professionals reasonably
approved in advance and in writing by Owner.
§ 2.5 UNSAFE MATERIALS
In addition to the provisions of Paragraph 10.1 in the General Conditions, if
reasonable precautions will be inadequate to prevent foreseeable bodily injury
or death to persons resulting from a material or substance encountered but not
created on the site by the Construction Manager, a Subcontractor or anyone for
whom either is responsible, the Construction Manager shall, upon recognizing the
condition, immediately stop Work in the affected area and promptly report the
condition to the Owner and Architect in writing. The Owner, Construction Manager
and Architect shall then proceed in the same manner described in Section 10.3 of
the General Conditions.
§ 2.6 COORDINATION WITH LANDLORD
Construction Manager hereby acknowledges that pursuant to the Landlord/Tenant
Construction Agreement and that certain Lease Agreement dated May 16, 2005 (the
“Lease Agreement”), between Landlord and Owner (to which such Landlord/Tenant
Construction Agreement relates), Landlord has certain review, input and approval
rights in connection with the design and construction of the Project.
Notwithstanding any contrary provisions contained in this Agreement, the A121
Amendment, the General Conditions or any Construction Documents, the Contract
Documents shall be subject to the terms and conditions set forth in the Lease
Agreement and the Landlord/Tenant Construction Agreement and Landlord’s rights
thereunder. In connection with the foregoing, Construction Manager hereby agrees
that Construction Manager shall cooperate with and assist the Owner and
Architect in obtaining any and all required Landlord approvals with respect the
Project design and/or construction. If required by Landlord, Construction
Manager shall, after providing prior notice to Owner, allow Landlord access to
the Project site as needed for Landlord’s review and/or inspection of the Work
being performed therein. Landlord has designated John Arrillaga as its sole
representative with respect to the matters set forth in the Landlord/Tenant
Construction Agreement, and such representative (until further notice to
 
AIA Document A121™CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This draft was produced by AIA software at 11:16:45 on 12/30/2004
under Order No.1000135790_1 which expires on 8/31/2005, and is not for resale.

User Notes: genitope-xlconstruction-a121 (1638431218)

9



--------------------------------------------------------------------------------



 



Construction Manager) shall have full authority and responsibility to act on
behalf of the Landlord in connection with such matters.
ARTICLE 3 OWNER’S RESPONSIBILITIES
§ 3.1 INFORMATION AND SERVICES
§ 3.1.1 The Owner shall provide reasonably sufficient information in a timely
manner regarding the requirements of the Project, including a program which sets
forth the Owner’s objectives, constraints and criteria, including space
requirements and relationships, flexibility and expandability requirements,
special equipment and systems, and site requirements.
§ 3.1.2 The Owner, upon reasonably prior written request from the Construction
Manager, shall furnish evidence of Project financing prior to the start of the
Construction Phase and at reasonable intervals thereafter as the Construction
Manager may reasonably request.
§ 3.1.3 Intentionally deleted.
§ 3.1.4 STRUCTURAL AND ENVIRONMENTAL TESTS, SURVEYS AND REPORTS
The Owner has furnished Construction Manager with copies of the items listed
below in Sections 3.1.4.1 through 3.1.4.4. Except to the extent that the
Construction Manager knows of any inaccuracy, the Construction Manager shall be
entitled to reasonably rely upon the accuracy of any such information, reports,
surveys, drawings and tests described in Sections 3.1.4.1 through 3.1.4.4,
below, but shall exercise customary precautions relating to the performance of
the Work. Construction Manager shall inform Owner, in a timely manner, if any
additional information, reports, surveys, drawings or tests are required for the
performance of the Work.
§ 3.1.4.1 Reports, surveys, drawings and tests, if any, concerning the
conditions of the site which are required by law.
§ 3.1.4.2 Surveys describing physical characteristics, legal limitations and
utility locations for the site of the Project, and a written legal description
of the site. The surveys and legal information shall include, as applicable,
grades and lines of streets, alleys, pavements and adjoining property and
structures; adjacent drainage; rights-of-way, restrictions, easements,
encroachments, zoning, deed restrictions, boundaries and contours of the site;
locations, dimensions and necessary data pertaining to existing buildings, other
improvements and trees; and information concerning available utility services
and lines, both public and private, above and below grade, including inverts and
depths. All information on the survey shall be referenced to a project
benchmark.
§ 3.1.4.3 Intentionally deleted..
§ 3.1.4.4 Structural, mechanical, chemical, air and water pollution tests, tests
for hazardous materials, and other laboratory and environmental tests,
inspections and reports, if any, which are required by law.
§ 3.1.4.5 The services of the Owner’s Consultants when such services are
reasonably required by the scope of the Project and are reasonably requested by
the Construction Manager.
§ 3.2 OWNER’S DESIGNATED REPRESENTATIVE
The Owner has designated Claude Miller as the “Owner’s Representative”. The
Owner’s Representative is authorized to act on behalf of and in the name of
Owner in connection with the Project, provided that the Owner may from time to
time designate a different Owner’s Representative. In addition, the Owner’s
Representative shall have the authority to make decisions on behalf of the Owner
concerning estimates and schedules, construction budgets, and changes in the
Work, and shall render such decisions in a timely manner and furnish information
expeditiously, so as to avoid unreasonable delay in the services or Work of the
Construction Manager. Except as otherwise provided in Section 4.2.1 of the
General Conditions, the Architect does not have such authority.
§ 3.3 ARCHITECT
The Owner has retained the Architect to provide certain services in connection
with the Project as is further set forth in the Owner/Architect Agreement dated
May 10, 2005 between Owner and Architect. The Owner shall authorize and instruct
the Architect to provide other services reasonably requested by the Construction
Manager which must necessarily be provided by the Architect for the
Preconstruction and Construction Phases of the Work. Such services shall be
provided in accordance with time schedules reasonably agreed to by the Owner,
Architect and Construction
 
AIA Document A121™CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This draft was produced by AIA software at 11:16:45 on 12/30/2004
under Order No.1000135790_1 which expires on 8/31/2005, and is not for resale.

User Notes: genitope-xlconstruction-a121 (1638431218)

10



--------------------------------------------------------------------------------



 



Manager. If requested of the Construction Manager, the Owner shall furnish to
the Construction Manager a copy of the Owner’s Agreement with the Architect,
from which compensation provisions may be deleted.
ARTICLE 4 COMPENSATION AND PAYMENTS FOR PRECONSTRUCTION PHASE SERVICES
The Owner shall compensate and make payments to the Construction Manager for
Preconstruction Phase services as follows:
§ 4.1 COMPENSATION
§ 4.1.1 For the services described in Sections 2.1 and 2.2, above, the
Construction Manager’s compensation shall be as approved by Owner per a separate
written agreement.
§ 4.1.2 Intentionally Deleted.
§ 4.1.3 If compensation is based on a multiple of Direct Personnel Expense,
Direct Personnel Expense is defined as the direct salaries of the Construction
Manager’s personnel engaged in the Project and the portion of the cost of their
mandatory and customary contributions and benefits related thereto, such as
employment taxes and other statutory employee benefits, insurance, sick leave,
holidays, vacations, pensions and similar contributions and benefits.
§ 4.2 PAYMENTS
§ 4.2.1 Payments shall be made monthly following presentation of the
Construction Manager’s invoice as further provided in Article 7, below.
§ 4.2.2 Amounts due, undisputed and unpaid under Article 7 below shall bear
interest from and after the date which is thirty (30) days from the date such
amount is first overdue at the rate entered below.
The lesser of (i) an interest rate initially equal to six percent (6%) per annum
but adjusted quarterly on a pro-rata basis to the extent of any net changes in
the Union Bank stated “Prime” interest rate over the same period, or (ii) the
highest rate permitted by Applicable Law.
ARTICLE 5 COMPENSATION FOR CONSTRUCTION PHASE SERVICES
The Owner shall compensate the Construction Manager for Construction Phase
services as follows:
§ 5.1 COMPENSATION
§ 5.1.1 For the Construction Manager’s performance of the Work as described in
Section 2.3 of this Agreement, the Owner shall pay the Construction Manager in
current funds the Contract Sum consisting of the Cost of the Work as defined in
Article 7 and the Construction Manager’s Fee determined as follows:
The Construction Manager’s Fee, except as it may be limited by the Guaranteed
Maximum Price, shall be equal to One and Nine-Tenths percent (1.9%) of that
portion of the Cost of the Work that is incurred by the Construction Manager.
For changes in the Work, the rate of the Construction Manager’s Fee shall not be
adjusted and shall remain equal to One and Nine-Tenths percent (1.9%) of the
Cost of the Work directly attributable to any such change that is incurred or
paid by the Construction Manager during performance of the Work. Consequently,
the total amount earned by the Construction Manager as the Construction
Manager’s Fee may increase or decrease depending upon the nature of any changes
in the Work but the basis of the Construction Manager’s Fee shall always remain
One and Nine-Tenths percent (1.9%).
§ 5.2 GUARANTEED MAXIMUM PRICE
§ 5.2.1 The sum of the Cost of the Work and the Construction Manager’s Fee are
guaranteed by the Construction Manager not to exceed the amount to be set forth
in the executed A121 Amendment, subject to additions and deductions by changes
in the Work to the extent permitted in the Contract Documents. Such maximum sum
as adjusted by approved and permitted changes in the Work, if any, is sometimes
referred to in the Contract Documents as either the “Guaranteed Maximum Price”
or the “GMP”. Costs which would cause the Guaranteed Maximum Price to be
exceeded shall be paid by the Construction Manager without reimbursement by the
Owner.
 
AIA Document A121™CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This draft was produced by AIA software at 11:16:45 on 12/30/2004
under Order No.1000135790_1 which expires on 8/31/2005, and is not for resale.

User Notes: genitope-xlconstruction-a121 (1638431218)

11



--------------------------------------------------------------------------------



 



§ 5.3 CHANGES IN THE WORK
§ 5.3.1 Adjustments to the Guaranteed Maximum Price on account of changes in the
Work subsequent to the execution of A121 Amendment may be determined by any of
the methods listed in Section 7.3.3 the General Conditions.
§ 5.3.2 The Construction Managers’s Fee for changes in the Work shall be
calculated in accordance with the provisions of Subparagraph 5.1.1 of this
Agreement. In calculating adjustments to subcontracts (except those awarded with
the Owner’s prior consent on the basis of cost plus a fee), the terms “cost” and
“fee” as used in Section 7.3.3.3 of the General Conditions and the terms “costs”
and “a reasonable allowance for overhead and profit” as used in Section 7.3.6 of
the General Conditions shall have the meanings assigned to them in the General
Conditions and shall not be modified by Articles 5 and 6 of this Agreement.
Adjustments to subcontracts awarded with the Owner’s prior consent on the basis
of cost plus a fee shall be calculated in accordance with the terms of this
Agreement, unless the Owner has furnished the Construction Manager with prior
written approval of the form and substance of a subcontract, in which case such
adjustments shall be calculated in accordance with the terms and conditions of
that subcontract.
§ 5.3.3 In calculating adjustments to the Contract, the terms “cost” and “costs”
as used in the above-referenced provisions of the General Conditions shall mean
the actual Cost of the Work as defined in Article 6 of this Agreement, and the
term “and a reasonable allowance for overhead and profit” shall mean the
Construction Manager’s Fee as defined in Section 5.1.1 of this Agreement.
§ 5.3.4 Intentionally deleted.
ARTICLE 6 COST OF THE WORK FOR CONSTRUCTION PHASE
§ 6.1 COSTS TO BE REIMBURSED
§ 6.1.1 The term “Cost of the Work” shall mean reasonable and actual costs
necessarily incurred by the Construction Manager in the proper performance of
the Work. Such costs shall be at rates not higher than those customarily paid at
the place of the Project except with prior written consent of the Owner. The
Cost of the Work shall include only the items set forth in this Article 6. Costs
as defined herein shall be actual costs paid by the Construction Manager, less
all discounts, rebates, and salvages that shall be taken by the Construction
Manager, subject to Paragraph 6.3 of this Agreement. All payments made by the
Owner pursuant to this Article 6, whether those payments are actually made
before or after the execution of the Contract, are included within the
Guaranteed Maximum Price. Notwithstanding the breakdown or categorization of any
costs to be reimbursed in this Article 6 or elsewhere in the Contract Documents,
there shall be no duplication of payment in the event any particular items for
which payment is requested can be characterized as falling into more than one of
the types of compensable or reimbursable categories.
§ 6.1.2 LABOR COSTS

  .1   Wages of construction workers directly employed by the Construction
Manager to perform the construction of the Work at the site or, with the Owner’s
agreement, at off-site workshops. The hourly rates charged for such workers
shall be as previously provided by Construction Manager and approved by the
Owner.     .2   Wages or salaries of the Construction Manager’s supervisory and
administrative personnel when stationed at the site or, not to exceed ten
percent (10%) of the labor cost for each individual working on the Project, in
Construction Manager’s principal office with the Owner’s prior approval (but
only to the extent working in a material manner on the Project).     .3   If
approved in advance by the Owner, wages and salaries of the Construction
Manager’s supervisory or administrative personnel engaged, at factories,
workshops or on the road, in expediting the production or transportation of
materials or equipment required for the Work, but only for that portion of their
time required for the Work.     .4   Costs paid or incurred by the Construction
Manager for taxes, insurance, contributions, assessments and benefits required
by law or collective bargaining agreements, and, for personnel not covered by
such agreements, customary benefits such as sick leave, medical and health
benefits, holidays, vacations and pensions (but not merit bonuses), provided
that such costs are based on wages and salaries included in the Cost of the Work
under Subparagraphs 6.1.2.1 through 6.1.2.3 of this Agreement.

§ 6.1.3 SUBCONTRACT COSTS
Payments made by the Construction Manager to Subcontractors in accordance with
the requirements of the subcontracts properly entered into under this Agreement.
 
AIA Document A121™CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This draft was produced by AIA software at 11:16:45 on 12/30/2004
under Order No.1000135790_1 which expires on 8/31/2005, and is not for resale.

User Notes: genitope-xlconstruction-a121 (1638431218)

12



--------------------------------------------------------------------------------



 



§ 6.1.4 COSTS OF MATERIALS AND EQUIPMENT INCORPORATED IN THE COMPLETED
CONSTRUCTION

  .1   Costs, including transportation, of materials and equipment delivered to
the site and incorporated (or to be incorporated) in the completed construction.
    .2   Costs of materials described in the preceding Subparagraph 6.1.4.1 of
this Agreement in excess of those actually installed but required to provide
reasonable allowance for waste and for spoilage. Unused excess materials, if
any, shall be handed over to the Owner at the completion of the Work and shall
be properly stored at the Project site in accordance with the Owner’s
instructions or, at the Owner’s option, shall be sold by the Construction
Manager; amounts realized, if any, from such sales shall be credited to the
Owner as a deduction from the Cost of the Work.

§ 6.1.5 COSTS OF OTHER MATERIALS AND EQUIPMENT, TEMPORARY FACILITIES AND RELATED
ITEMS

  .1   Costs, including transportation, installation, maintenance, dismantling
and removal of materials, supplies, temporary facilities, machinery, equipment,
and hand tools not customarily owned by the construction workers, which are
provided by the Construction Manager at the site and fully consumed in the
performance of the Work; and cost less salvage value on such items if not fully
consumed, whether sold to others or retained by the Construction Manager. Cost
for items previously used by the Construction Manager shall mean fair market
value.     .2   Rental charges of all necessary machinery and equipment,
exclusive of hand tools used at the site of the Work, whether rented from the
Construction Manager or others, including installation, minor repairs and
replacements, dismantling, removal, transportation, and delivery costs thereof.
The aggregate amounts charged to the owner for any such rental equipment shall
not exceed seventy-five percent (75%) of the fair market value. In the absence
of any appropriate rental amount pursuant to the foregoing, rental charges shall
be consistent with those generally prevailing in the location of the Project.
The Construction Manager shall obtain bids for all machinery and equipment to be
rented from no less than two (2) responsible suppliers other than the
Construction Manager, determine which bid is to be accepted.     .3   Costs of
removal of debris from the site.     .4   Reproduction costs, costs of
telegrams, facsimile transmissions and long-distance telephone calls, postage
and express delivery charges, telephone at the site and reasonable petty cash
expenses of the site office.     .5   That portion of the reasonable travel and
subsistence expenses of the Construction Manager’s personnel incurred while
traveling in discharge of duties connected with the Work; provided, however,
notwithstanding the foregoing, travel and subsistence expenses for
“out-of-the-area” travel and subsistence shall only be included to the extent
the same are approved in advance by the Owner.     .6   Costs of materials and
equipment suitably stored at the site or off-site at a mutually acceptable
location, if approved in advance by the Owner.

§ 6.1.6 MISCELLANEOUS COSTS

  .1   That portion directly attributable to this Contract of (i) premiums for
insurance and bonds as required by the Contract and (ii) the fees payable to
Construction Manager for preconstruction services and/or work under Article 4;
provided, however, that such costs shall not be included in the cost of the Work
for purposes of calculating the Construction Manager’s Fee.     .2   Sales, use
or similar taxes imposed by a governmental authority which are related to the
Work and for which the Construction Manager is liable.     .3   Fees and
assessments for the building permit and for other permits, licenses and
inspections for which the Construction Manager is required by the Contract
Documents to pay.     .4   Fees of testing laboratories for tests required by
the Contract Documents, except those related to nonconforming Work other than
that for which payment is permitted by Subparagraph 6.1.8.2 of the General
Conditions or other provisions of the Contract Documents.     .5   Royalties and
license fees paid for the use of a particular design, process or product
required by the Contract Documents; payments made in accordance with legal
judgments against the Construction Manager resulting therefrom ; provided,
however, that such costs of judgment and settlements shall not be included in
the calculation of the Construction Manager’s Fee or the Guaranteed Maximum
Price and provided that such royalties, fees and costs are not excluded by the
last sentence of Section 3.17.1 of General Conditions or other provisions of the
Contract Documents.     .6   Data processing costs related to the Work.     .7  
Deposits lost for causes other than the Construction Manager’s negligence or
failure to fulfill a specific responsibility to the Owner set forth in the
Contract Documents.

 
AIA Document A121™CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This draft was produced by AIA software at 11:16:45 on 12/30/2004
under Order No.1000135790_1 which expires on 8/31/2005, and is not for resale.

User Notes: genitope-xlconstruction-a121 (1638431218)

13



--------------------------------------------------------------------------------



 



  .8   Legal, mediation and arbitration costs, including attorneys’ fees, other
than those arising from disputes between the Owner and Construction Manager,
reasonably incurred by the Construction Manager in the performance of the Work
and with the Owner’s written approval, which approval shall not be unreasonably
withheld.     .9   Expenses incurred in accordance with Construction Manager’s
standard personnel policy for relocation and temporary living allowances of
personnel required for the Work, if approved in advance by the Owner.

§ 6.1.7 OTHER COSTS

  .1   Other costs incurred in the performance of the Work if and to the extent
approved in advance in writing by the Owner, to the extent not (i) caused by the
Construction Manager, a Subcontractor, or anyone for whom either is responsible
or (ii) capable of being prevented through timely notice of an unsafe condition
to the Owner.     .2   The Guaranteed Maximum Price shall include a Construction
Manager contingency line item which is intended to cover gaps in the bidding
process, including bankruptcies of Subcontractors, claims by Subcontractors, and
acceleration if the Work falls behind schedule through no fault of the Owner,
overruns of the Construction Manager’s General Conditions, and errors or
negligence of the Construction Manager or any party for which Construction
Manager is liable under the Contract Documents. Utilization of the Construction
Manager Contingency shall be under the direction of the Construction Manager,
provided the Construction Manager gives notice to the Owner in the monthly pay
applications of its utilization of such contingency funds, and the monies so
utilized fall within the definition of Cost of Work items as described in
Article 6 hereof.

§ 6.1.8 EMERGENCIES AND REPAIRS TO DAMAGED OR NONCONFORMING WORK
The Cost of the Work shall also include costs described in Section 6.1.1 which
are incurred by the Construction Manager:

  .1   Costs due to emergencies incurred in taking action to prevent threatened
damage, injury or loss in case of an emergency affecting the safety of persons
and property, as provided in Section 10.6 of the General Conditions.     .2  
Costs of repairing or correcting damaged or nonconforming Work executed by the
Construction Manager or the Construction Manager’s Subcontractors or suppliers,
provided that such damaged or nonconforming Work was not caused by the
negligence or failure to fulfill a specific responsibility of the Construction
Manager and only to the extent that the cost of repair or correction is not
recoverable by the Construction Manager from insurance, Subcontractors or
suppliers provided that any absence of collectible insurance is not due to the
Construction Manager’s breach of a Contract for insurance.

§ 6.1.9 The costs described in Sections 6.1.1 through 6.1.8 shall be included in
the Cost of the Work notwithstanding any provision of the General Conditions or
other express Conditions of the Contract which may require the Construction
Manager to pay such costs, unless such costs are excluded by the provisions of
Section 6.2, below.
§ 6.2 COSTS NOT TO BE REIMBURSED
§ 6.2.1 The Cost of the Work shall not include:

  .1   Salaries and other compensation of the Construction Manager’s personnel
stationed at the Construction Manager’s principal office or offices other than
the site office, except as specifically provided in Sections 6.1.2.2 and 6.1.2.3
of this Agreement.     .2   Expenses of the Construction Manager’s principal
office and offices other than the site office, except as specifically provided
in Section 6.1.     .3   Overhead and general expenses, except as may be
expressly included in Section 6.1 of this Agreement.     .4   The Construction
Manager’s capital expenses, including interest on the Construction Manager’s
capital employed for the Work.     .5   Rental costs of machinery and equipment,
except as specifically provided in Section 6.1.5.2 of this Agreement.     .6  
Except as provided in Section 6.1.8.2 of this Agreement, costs due to the
negligence of the Construction Manager or to the failure of the Construction
Manger, Subcontractors or suppliers or anyone directly or indirectly employed by
any of them or for whose acts any of them may be liable.

 
AIA Document A121™CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This draft was produced by AIA software at 11:16:45 on 12/30/2004
under Order No.1000135790_1 which expires on 8/31/2005, and is not for resale.

User Notes: genitope-xlconstruction-a121 (1638431218)

14



--------------------------------------------------------------------------------



 



  .7   Costs incurred in the performance of Preconstruction Phase Services
(although the parties acknowledge and agree that Construction Manager shall be
paid for Preconstruction Phase Services pursuant to the terms of Article 4 of
this Agreement).     .8   Except as provided in Section 6.1.7.1, any cost not
specifically and expressly described in Section 6.1.     .9   Costs, other than
costs included in Change Orders approved by the Owner, which would cause the
Guaranteed Maximum Price to be exceeded.

§ 6.3 DISCOUNTS, REBATES AND REFUNDS
§ 6.3.1 Cash discounts obtained on payments made by the Construction Manager
shall accrue to the Owner if (1) before making the payment, the Construction
Manager included them in an Application for Payment and received payment
therefor from the Owner, or (2) the Owner has deposited funds with the
Construction Manager with which to make payments; otherwise, cash discounts
shall accrue to the Construction Manager. Trade discounts, rebates, refunds and
amounts received from sales of surplus materials and equipment and rebates,
dividends and retrospective adjustments on all insurance policies shall accrue
to the Owner, and the Construction Manager shall make provisions so that they
can be secured.
The Construction Manager shall not obtain for its own benefit any discounts,
rebates, or refunds in connection with the Work totaling $10,000.00 or more
prior to providing the Owner with seven (7) days’ prior written notice of the
potential discount, rebate, or refund and an opportunity to furnish funds
necessary to obtain such discount, rebate, or refund on behalf of the Owner in
accordance with the requirements of this Subparagraph 6.3.1. In the event of any
such discounts, rebates or refunds, the Owner shall have the right to require a
proportionate reduction of the agreed upon GMP or to capitalize such amounts for
savings.
In addition, the Construction Manager shall endeavor to combine material and
equipment requirements and take such other steps as are necessary to permit the
obtaining of all material and equipment at the best possible prices through
volume purchasing. All proceeds from the sale of surplus materials and
equipment, refunds of or credits on insurance premiums and all sums the
Construction Manager is permitted to retain from remittances to the State of
California (hereinafter the “State”) or any other governmental entity or agency,
whether federal, state, or local, for sales tax applicable to procurement of
material and equipment shall accrue to the Owner’s account and shall be credited
to the Guaranteed Maximum Price. The Construction Manager shall make such
provisions and take such steps as are necessary so that such discounts, rebates,
refunds, proceeds and sums are secured to the fullest possible extent. The
Construction Manager agrees to use all commercially reasonable efforts to
procure services and materials from local suppliers in the locality of the
project site, to the extent necessary to maximize tax relief and benefits from
local governmental entities.
§ 6.3.2 Amounts which accrue to the Owner in accordance with the provisions of
Section 6.3.1 of this Agreement shall be credited to the Owner as a deduction
from the Cost of the Work.
§ 6.4 ACCOUNTING RECORDS
§ 6.4.1 The Construction Manager shall keep full and detailed accounts and
exercise such controls as may be necessary for proper financial management under
this Contract; the accounting and control systems shall be satisfactory to the
Owner. The Owner and the Owner’s accountants shall be afforded access to the
Construction Manager’s records, books, correspondence, instructions, drawings,
receipts, subcontracts, purchase orders, vouchers, memoranda and other data
relating to this Project, and the Construction Manager shall preserve these for
a period of three years after final payment, or for such longer period as may be
required by law. All records shall be maintained in accordance with generally
accepted accounting procedures, consistently applied. Subcontractors retained by
the Construction Manager on a “cost-plus” basis shall have the same obligations
to retain records and cooperate with audits as are required of the Construction
Manager under this Subparagraph 6.4.1. If any inspection by the Owner of the
Construction Manager’s records, books, correspondence, instructions, drawings,
receipts, vouchers, memoranda, and any other data relating to the Contract
Documents reveals an overcharge, including, without limitation, any untimely
request for payment as described in Paragraph 7.1.1 below, the Construction
Manager shall pay the Owner upon demand an amount equal to one hundred fifteen
percent (115%) of such overcharge, as reimbursement for said overcharge and the
administrative expenses incurred in determining the overcharge. The requirements
of this Subparagraph 6.4.1 shall not apply to any portion of an overcharge that
is the subject of a good-faith dispute between the Owner and the Construction
Manager.
 
AIA Document A121™CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This draft was produced by AIA software at 11:16:45 on 12/30/2004
under Order No.1000135790_1 which expires on 8/31/2005, and is not for resale.

User Notes: genitope-xlconstruction-a121 (1638431218)

15



--------------------------------------------------------------------------------



 



ARTICLE 7 CONSTRUCTION PHASE
§ 7.1 PROGRESS PAYMENTS
§ 7.1.1 The Construction Manager shall, by the fifth (5th) day of each month
(“Current Month”) deliver to the Owner an Application for Payment which shall
(i) be on the AIA G702 form or such other form acceptable to Owner and Owner’s
construction lender, if any, (ii) be sworn to and notarized, if required by
Owner or Owner’s construction lender, and (iii) show in complete detail
(itemized by Subcontractor and Construction Manager’s own forces, if any) all
monies paid out or costs incurred by the Construction Manager on account of the
Cost of the Work during the period commencing on the first (1st) day of the
month preceding the Current Month and ending on the last day of said preceding
month (“Payment Request Period”) for which the Construction Manager is to be
reimbursed under the terms of the Contract Documents and the amount of the
Construction Manager’s Fee due as provided in the Contract Documents, together
with such supporting documentation as may be required by the Owner, the
Architect or any construction lender providing financing in connection with the
Work. Such supporting documentation shall include, without limitation, copies of
requisitions from Subcontractors, the items referred to in Paragraph 12.1.4 of
this Agreement, and conditional waivers and releases of liens, stop notices and
bond rights for the current Application for Payment, from Construction Manager,
all Subcontractors, and anyone having liens rights, stop notice rights or rights
against a bond for the Project, all of which waivers and releases shall be in
accordance with the provisions of California Civil Code Section 3262(d). The
Application for Payment shall also be accompanied with any other information,
documentation, and materials as the Owner, Architect, construction lender or the
title insurer may require. In addition to the foregoing, each Application for
Payment shall be accompanied by a duly executed and acknowledged Construction
Manager’s Sworn Statement showing all Subcontractors with whom the Construction
Manager has entered into subcontracts, the amount of each such subcontract, the
amount requested for any Subcontractor in the Application for Payment, and the
amount to be paid to the Construction Manager from such progress payment,
together with similar sworn statements from all Subcontractors and, where
appropriate, from lower tier subcontractor.
§ 7.1.2 The period covered by each Application for Payment shall be one calendar
month ending on the last day of the month, or as follows:
§ 7.1.3 Provided an Application for Payment is received by the Architect not
later than the 5th day of a succeeding month, the Owner shall make payment to
the Construction Manager not later than the thirty (30) calendar days. If an
Application for Payment is received by the Architect after the application date
fixed above, payment shall be made by the Owner not later than thirty-five (35)
days after the Architect receives the Application for Payment.
§ 7.1.4 With each Application for Payment, the Construction Manager shall submit
payrolls, petty cash accounts, receipted invoices or invoices with check
vouchers attached and any other evidence required by the Owner to demonstrate
that cash disbursements already made by the Construction Manager on account of
the Cost of the Work equal or exceed (1) progress payments already received by
the Construction Manager; less (2) that portion of those payments attributable
to the Construction Manager’s Fee; plus (3) payrolls for the period covered by
the present Application for Payment.
§ 7.1.5 Each Application for Payment shall be based upon the most recent
schedule of values submitted by the Construction Manager and approved by the
Owner in accordance with the Contract Documents. The schedule of values shall
allocate the entire Guaranteed Maximum Price among the various portions of the
Work, except that the Construction Manager’s Fee and costs of the Work
attributable to general conditions items shall be shown as a single separate
item. The schedule of values shall be prepared in such form and supported by
such data to substantiate its accuracy as the Owner may require. The schedule of
values shall be used as a basis for reviewing the Construction Manager’s
Applications for Payment.
§ 7.1.6 Applications for Payment shall show the percentage completion of each
portion of the Work as of the end of the period covered by the Application for
Payment. The percentage completion shall be the lesser of (1) the percentage of
that portion of the Work which has actually been completed or (2) the percentage
obtained by dividing (a) the expense which has actually been incurred by the
Construction Manager on account of that portion of the Work for which the
Construction Manager has made or intends to make actual payment prior to the
next Application for Payment by (b) the share of the Guaranteed Maximum Price
allocated to that portion of the Work in the schedule of values.
 
AIA Document A121™CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This draft was produced by AIA software at 11:16:45 on 12/30/2004
under Order No.1000135790_1 which expires on 8/31/2005, and is not for resale.

User Notes: genitope-xlconstruction-a121 (1638431218)

16



--------------------------------------------------------------------------------



 



§ 7.1.7 Subject to other provisions of the Contract Documents, the amount of
each progress payment shall be computed as follows:

  .1   Take that portion of the Guaranteed Maximum Price properly allocable to
completed Work as determined by multiplying the percentage completion of each
portion of the Work by the share of the Guaranteed Maximum Price allocated to
that portion of the Work in the schedule of values. Pending final determination
of cost to the Owner of changes in the Work, amounts not in dispute may be
included as provided in Sections 7.37 and 7.3.8 of the General Conditions, even
though the Guaranteed Maximum Price has not yet been adjusted by Change Order.  
  .2   If approved by Owner, add that portion of the Guaranteed Maximum Price
properly allocable to materials and equipment delivered and suitably stored at
the site for subsequent incorporation in the Work or, if approved in advance by
the Owner, suitably stored off the site at a location agreed upon in writing.  
  .3   Add the Construction Manager’s Fee. The Construction Manager’s Fee shall
be computed upon the Cost of the Work described in the two preceding Sections at
the rate stated in Section 5.1.1 or, if the Construction Manager’s Fee is stated
as a fixed sum in that Section, shall be an amount which bears the same ratio to
that fixed-sum Fee as the Cost of the Work in the two preceding Sections bears
to a reasonable estimate of the probable Cost of the Work upon its completion.  
  .4   Subtract the aggregate of previous payments made by the Owner.     .5  
Subtract the shortfall, if any, indicated by the Construction Manager in the
documentation required by Section 7.1.4 of this Agreement to substantiate prior
Applications for Payment, or resulting from errors subsequently discovered by
the Owner’s accountants in such documentation.     .6   Subtract amounts, if
any, for which the Architect or Owner has withheld or nullified a Certificate
for Payment as provided in Section 9.5 of the General Conditions and other
amounts properly held by the Owner at the time of each progress payment.

 
The Owner will review the Application for Payment for each Payment Request
Period that is received from Construction Manager by the 5th day of each month
and, subject to the following provisions, payment shall be issued within thirty
(30) calendar days of Owner’s receipt of each Application for Payment based upon
amounts approved in the applicable Certificate for Payment. Approved payments
shall be made only following issuance by Owner’s Representative or the Architect
of a certificate for payment (“Certificate for Payment”) for such amount as the
Owner, Owner’s Representative and/or Architect approve; provided, however,
payment to the Construction Manager must also be approved by Owner’s
construction lender, if any, and in the event such lender does not approve all
or a portion of the Work completed during the Payment Request Period the
Application for Payment or the Certificate for Payment Owner shall only be
obligated to pay to Construction Manager that amount which Owner’s lender
approves. Progress payments, at Owner’s option, may be made in the form of
checks made jointly payable to Construction Manager and any Subcontractor to
whom monies are owing. Within the ten (10) day period after Owner’s receipt of
the Application for Payment, the Owner shall notify the Construction Manager, in
writing, of any reasons for withholding a Certificate for Payment for any
portion of the amount set forth in the Application for Payment.
§ 7.1.8 Except with the Owner’s prior approval, all payments to Construction
Manager and to Subcontractors shall be subject to retention not to exceed ten
percent (10%). No portion of the sums retained by the Owner pursuant to this
Subparagraph shall be payable until final payment is made pursuant to
Subparagraph 12.2 of this Agreement or in the case of defective Work until such
Work is remedied unless otherwise agreed by Owner. Owner may in its discretion,
reduce the amount of retention or release retained funds early during the course
of the Project. The Owner and the Construction Manager shall agree upon a
mutually acceptable procedure for review and approval of payments and retention
for Subcontractors.
§ 7.1.9 Except with the Owner’s prior approval, the Construction Manager shall
not make advance payments to suppliers for materials or equipment which have not
been delivered and stored at the site.
§ 7.1.10 In taking action on the Construction Manager’s Applications for
Payment, the Architect, Owner (including Owner’s Representative) and its lender
for the Project (if any) shall be entitled to rely on the accuracy and
completeness of the information furnished by the Construction Manager and shall
not be deemed to represent that the Architect, Owner (including Owner’s
Representative) and its lender for the Project (if any) has made a detailed
examination, audit or arithmetic verification of the documentation submitted in
accordance with Section 7.1.4 of this Agreement or other supporting data, that
the Architect, Owner (including Owner’s Representative) and its lender for the
Project (if any) has made exhaustive or continuous on-site inspections or that
the Architect, Owner (including Owner’s Representative) and its lender for the
Project (if any) has made examinations to ascertain how or for what purposes the
Construction Manager
 
AIA Document A121™CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This draft was produced by AIA software at 11:16:45 on 12/30/2004
under Order No.1000135790_1 which expires on 8/31/2005, and is not for resale.

User Notes: genitope-xlconstruction-a121 (1638431218)

17



--------------------------------------------------------------------------------



 



has used amounts previously paid on account of the Contract. Such examinations,
audits and verifications, if required by the Owner, will be performed by the
Owner’s accountants acting in the sole interest of the Owner.
§ 7.2 FINAL PAYMENT
§ 7.2.1 Final payment constituting the unpaid balance of the Cost of the Work
and Construction Manager’s Fee (subject to any retention with respect to minor
Work or defective Work) shall be due and payable thirty-five (35) days following
the recordation of a valid Notice of Completion with respect to the Work;
provided that as a condition to such payment, the Owner has approved such Work
and the Construction Manager has first delivered to the Owner such other
evidences of the Construction Manager’s full payment of Subcontractors (with the
exception of retentions and final payments which are to be paid out of the final
payment of the Owner to the Construction Manager) and the absence of any liens
generated by the Work as may be required by the Owner, Owner’s construction or
permanent lender; and provided further, that (a) the Owner has first received
the final Certificate for Payment, which Certificate for Payment states that the
evidences delivered by Construction Manager are sufficient to indicate said
payment of Subcontractors and absence of liens, and (b) the Construction Manager
has delivered to Owner (i) maintenance and operating manuals for all equipment,
(ii) all warranties and guaranties in connection with the Work, and
(iii) as-built drawings for the Project in Owner’s required format. At the
Owner’s option, final payment may be made in the form of checks made jointly
payable to the Construction Manager and any Subcontractor entitled to payment
out of the funds provided by the final payment. Construction Manager shall
provide evidence satisfactory to Owner establishing the identities of such
persons and the amounts of the payments to which they are entitled. If there
should remain minor punchlist items to be completed after Substantial
Completion, the Architect, the Construction Manager and the Owner shall list
such minor punchlist items and the Construction Manager shall deliver, in
writing, its unconditional promise to complete such minor punchlist items within
a reasonable time following Substantial Completion, which reasonable time shall
be specified in said written promise and in no event shall be greater than
thirty (30) days unless otherwise agreed to, in writing, by the Owner. The Owner
may retain an amount equal to one and one-half (1 1/2) times of the cost to
complete the minor punchlist items, as reasonably determined by Owner, until
such time as the minor punchlist items are completed. Within seven (7) days
following the Construction Manager’s written notification to the Owner that the
minor punchlist items have been completed, the Owner shall determine whether
such minor punchlist items have, in fact, been completed. Owner shall make
payment for these minor punchlist items within twenty (20) days after the date
on which the Owner determines such minor punchlist items have been completed.
§ 7.2.2 Intentionally deleted.

  .1   Intentionally deleted.     .2   Intentionally deleted.     .3  
Intentionally deleted.

§ 7.2.3 Intentionally deleted.
§ 7.2.4 Intentionally deleted.
§ 7.2.5 If, subsequent to final payment and at the Owner’s request, the
Construction Manager incurs costs described in Section 6.1 of this Agreement and
not excluded by Section 6.2 of this Agreement (1) to correct nonconforming Work
or (2) arising from the resolution of disputes, the Owner shall reimburse the
Construction Manager such costs and the Construction Manager’s Fee, if any,
related thereto on the same basis as if such costs had been incurred prior to
final payment, but not in excess of the Guaranteed Maximum Price. If the
Construction Manager has participated in savings, the amount of such savings
shall be recalculated and appropriate credit given to the Owner in determining
the net amount to be paid by the Owner to the Construction Manager.
ARTICLE 8 INSURANCE AND BONDS
§ 8.1 INSURANCE REQUIRED OF THE CONSTRUCTION MANAGER
During both phases of the Project, the Construction Manager shall purchase and
maintain insurance as set forth in Section 11.1 of the General Conditions.
§ 8.1.1 Intentionally deleted.
§ 8.1.2 Intentionally deleted.

  .1   Intentionally deleted.

 
AIA Document A121™CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This draft was produced by AIA software at 11:16:45 on 12/30/2004
under Order No.1000135790_1 which expires on 8/31/2005, and is not for resale.

User Notes: genitope-xlconstruction-a121 (1638431218)

18



--------------------------------------------------------------------------------



 



  .2   Intentionally deleted.     .3   Intentionally deleted.

§ 8.1.3 Intentionally deleted.
§ 8.1.4 Intentionally deleted.
§ 8.2 INSURANCE REQUIRED OF THE OWNER
During both phases of the Project, the Owner shall purchase and maintain
liability and property insurance (which property insurance will be written on a
builder’s risk “all-risk” or equivalent policy form), including waivers of
subrogation, as set forth in Sections 11.2 and 11.4 of the General Conditions.
§ 8.2.1 Intentionally deleted.
§ 8.2.2 Intentionally deleted.
§ 8.3 PERFORMANCE BOND AND PAYMENT BOND
§ 8.3.1 If required by Owner prior to the commencement of the work and subject
to adjustment in the Guaranteed Maximum Price if the clarifications and
assumptions for the Project exclude the cost of such bonds, the Construction
Manager shall furnish bonds covering faithful performance of the Contract and
payment of obligations arising thereunder as required under Section 11.5 of the
General Conditions. Bonds may be obtained through the Construction Manager’s
usual source (provided such source meets the requirements set forth in
Section 11.5 of the General Conditions), and the cost thereof shall be included
in the Cost of the Work. The amount of each bond shall be equal to one hundred
percent (100%) of the Budget or GMP (once established).
§ 8.3.2 The Construction Manager shall deliver the required bonds to the Owner
at least three days before the commencement of any Work at the Project site.
ARTICLE 9 MISCELLANEOUS PROVISIONS
§ 9.1 DISPUTE RESOLUTION
§ 9.1.1 During both the Preconstruction and Construction Phases, Claims,
disputes or other matters in question between the parties to this Agreement
shall be resolved as provided in Sections 4.3 through 4.6 of General Conditions.
§ 9.2 DISPUTE RESOLUTION FOR THE CONSTRUCTION PHASE
§ 9.2.1 Refer to Paragraph 9.1.1, above..
§ 9.3 OTHER PROVISIONS
§ 9.3.1 Unless otherwise noted, the terms used in this Agreement shall have the
same meaning as those in the General Conditions.
§ 9.3.2 EXTENT OF CONTRACT
This Contract, which includes this Agreement and the other documents
incorporated herein by reference, represents the entire and integrated agreement
between the Owner and the Construction Manager and supersedes all prior
negotiations, representations or agreements, either written or oral. This
Agreement may be amended only by written instrument signed by both the Owner and
Construction Manager. If anything in any document incorporated into this
Agreement is inconsistent with this Agreement, this Agreement shall govern. No
addition to, deletion from or modification of any term or provision of the
Contract Documents shall be effective unless it is made in a writing signed by
the parties hereto.
§ 9.3.3 OWNERSHIP AND USE OF DOCUMENTS
See Subparagraph 1.6.1 of the General Conditions
§ 9.3.4 GOVERNING LAW
The Contract shall be governed by the State of California.
§ 9.3.5 ASSIGNMENT
The Owner and Construction Manager respectively bind themselves, their partners,
successors, assigns and legal representatives to the other party hereto and to
partners, successors, assigns and legal representatives of such other party
 
AIA Document A121™CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This draft was produced by AIA software at 11:16:45 on 12/30/2004
under Order No.1000135790_1 which expires on 8/31/2005, and is not for resale.

User Notes: genitope-xlconstruction-a121 (1638431218)

19



--------------------------------------------------------------------------------



 



in respect to covenants, agreements and obligations contained in the Contract
Documents. The Construction Manager shall not assign the Contract as a whole or
any part thereof without the prior written consent of the Owner, which consent
may be withheld in Owner’s sole and absolute discretion. If the Construction
Manager attempts to make such an assignment without such consent, the
Construction Manager shall nevertheless remain legally responsible for all
obligations under the Contract.
ARTICLE 10 TERMINATION OR SUSPENSION
§ 10.1 TERMINATION PRIOR TO ESTABLISHING GUARANTEED MAXIMUM PRICE
§ 10.1.1 The Contract may be terminated as provided by Article 14 of the General
Conditions.
§ 10.1.2 The Work may be suspended by the Owner as provided in Article 14 of the
General Conditions.
§ 10.1.3 Intentionally deleted.

  .1   Intentionally deleted.     .2   Intentionally deleted.     .3  
Intentionally deleted.

§ 10.2 TERMINATION SUBSEQUENT TO ESTABLISHING GUARANTEED MAXIMUM PRICE
Subsequent to execution by both parties of A121 Amendment, the Contract may be
terminated as provided in Article 14 of the General Conditions.
§ 10.2.1 In the event of such termination by the Owner, the amount payable to
the Construction Manager pursuant to Section 14.1.3 of the General Conditions
shall not exceed the amount the Construction Manager would have been entitled to
receive pursuant to Sections 10.1.2 and 10.1.3 of this Agreement.
§ 10.2.2 In the event of such termination by the Construction Manager, the
amount to be paid to the Construction Manager under Section 14.1.2 of the
General Conditions shall not exceed the amount the Construction Manager would
have been entitled to receive under Sections 10.1.2 and 10.1.3 above.
§ 10.3 SUSPENSION
The Work may be suspended by the Owner as provided in Article 14 of the General
Conditions; in such case, the Guaranteed Maximum Price, if established, shall be
increased as provided in Section 14.3.2 of the General Conditions except that
the term “cost of performance of the Contract” in that Section shall be
understood to mean the Cost of the Work and the term “profit” shall be
understood to mean the Construction Manager’s Fee as described in Sections 5.1.1
and 5.3.4 of this Agreement.
ARTICLE 11 OTHER CONDITIONS AND SERVICES
§ 11.1 The Construction Manager’s representative is: Allen Laurlund
(“Construction Manager’s Representative”).
If approved by the Owner, the Construction Manager’s Representative is
authorized to act on behalf of and in the name of the Construction Manager in
connection with the Project.
§ 11.2 Neither the Owner’s Representative nor the Construction Manager’s
Representative shall be changed without ten (10) days’ written notice to the
other party; provided that Owner shall have the right to approve the
substitution of and the identify of any substitute Construction Manager’s
Representative.
§ 11.3 In the event of any dispute between the Owner and the Construction
Manager, and provided the Owner continues to pay all undisputed amounts in
accordance with the provisions of the Contract Documents, the Construction
Manager shall proceed with the performance of its obligations under the Contract
Documents in accordance with the Project Schedules, with reservation of all
rights and remedies Construction Manager may have at law or in equity.
§11.4 Construction Manager shall immediately inform Owner and Architect of any
defects, suspected defects, and/or inconsistencies in the Drawings and
Specifications which come to Construction Manager’s attention. The Construction
Manager shall not commence any corrective Work without Owner’s written approval.
 
AIA Document A121™CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This draft was produced by AIA software at 11:16:45 on 12/30/2004
under Order No.1000135790_1 which expires on 8/31/2005, and is not for resale.

User Notes: genitope-xlconstruction-a121 (1638431218)

20



--------------------------------------------------------------------------------



 



§11.5 CONTRACTORS ARE REQUIRED BY LAW TO BE LICENSED AND REGULATED BY THE
CONTRACTORS’ STATE LICENSE BOARD WHICH HAS JURISDICTION TO INVESTIGATE
COMPLAINTS AGAINST CONTRACTORS IF A COMPLAINT REGARDING A PATENT ACT OR OMISSION
IS FILED WITHIN FOUR YEARS OF THE DATE OF THE ALLEGED VIOLATION. A COMPLAINT
REGARDING A LATENT ACT OR OMISSION PERTAINING TO STRUCTURAL DEFECTS MUST BE
FILED WITHIN TEN YEARS OF THE DATE OF THE ALLEGED VIOLATION. ANY QUESTIONS
CONCERNING A CONTRACTOR MAY BE REFERRED TO THE REGISTRAR, CONTRACTORS’ STATE
LICENSE BOARD, P.O. BOX 26000, SACRAMENTO, CALIFORNIA 95826. The Construction
Manager hereby warrants and represents that it is a duly licensed contractor
under the laws of the State of California and that its contractor’s license
number is 647480.
§11.6 In connection with the financing of the Project, Construction Manager and
all subcontractors must execute and deliver, and (if appropriate) acknowledge
all reasonable instruments and documents reasonably required by Owner or any
lender for the Project, including, but not limited to, consents to assignment of
the Contract Documents, certificates relating to the completion of the Work and
subordinations of any rights, interests, and claims under the Contract Documents
and subcontracts, at law, or otherwise, to the liens, benefits, rights and
privileges of any lender and filing the Contract with the county recorder.
§11.7 The terms of the Contract Documents are intended by the parties to be a
final expression of their understanding with respect to such terms as are
included in the Contract Documents and may not be contradicted by evidence of
any prior or contemporaneous statements, representations, agreements or
understandings. Additionally, the parties hereby expressly agree that no such
statements, representations, agreements or understandings exist. The parties
further intend that the Contract Documents constitute the complete and exclusive
statement of their terms and that no extrinsic evidence whatsoever may be
introduced in any judicial proceeding involving the Contract Documents. No
addition to, deletion from or modification of any term or provision of the
Contract Documents shall be effective unless it is made in a writing signed by
the parties hereto.
§11.8 If any provision of the Contract Documents, or any application of any such
provision to any party or circumstances, shall be determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of the Contract Documents or the application of such provision to such
person or circumstances, other than the application as to which such provision
is determined to be invalid or unenforceable, shall not be affected thereby, and
each provision shall be valid and shall be enforced to the fullest extent
permitted by law.
§11.9 Time is of the essence with respect to the Contract Documents.
Construction Manager acknowledges and agrees that it has reviewed and negotiated
the various time limits or periods set forth in the Contract Documents and that
any changes in such time limits or periods made in accordance with the terms of
the Contract Documents will be similarly reviewed and negotiated by it.
Construction Manager agrees to perform its obligations with due diligence within
such time limits and periods in accordance with the terms of the Contract
Documents, acknowledging that in the event it fails to do so Owner will suffer
damages, costs and expenses by reason of such failure of performance, including,
without limitation, consequential damages.
§11.10 If either party commences an action against the other to enforce any of
the terms of the Contract Documents or because of the breach by either party of
any of the terms of the Contract Documents, the losing or defaulting party,
whether by out-of-court settlement or final judgment, shall pay to the
prevailing party the actual costs and expenses incurred in connection with the
prosecution or defense of such action and any appeals in connection therewith,
including actual attorneys’ fees and costs. Any judgment or order entered in any
final judgment shall contain a specific provision providing for the recovery of
all costs and expenses of suit, including, without limitation, actual attorneys’
fees and costs incurred in connection with: (i) enforcing, perfecting and
executing such judgment; (ii) post-judgment motions; (iii) contempt proceedings;
(iv) garnishment, levy, and debtor and third-party examinations; (v) discovery;
and (vi) bankruptcy litigation. Any such actions shall be conducted in the
Courts of the county in which the Project is located.
§11.11 The Owner shall have the right to terminate the agreements contained
within the Contract Documents at any time prior to the Commencement Date, or
such later date prior to the actual commencement of the construction if
construction in the field does not actually commence by the Commencement Date;
and, in such event, the Owner shall pay to the Construction Manager all Costs of
the Work incurred up to the date of termination plus the Construction Manager’s
Fee on such Costs of the Work as full and final payment to Construction Manager.
 
AIA Document A121™CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This draft was produced by AIA software at 11:16:45 on 12/30/2004
under Order No.1000135790_1 which expires on 8/31/2005, and is not for resale.

User Notes: genitope-xlconstruction-a121 (1638431218)

21



--------------------------------------------------------------------------------



 



§11.12 The provisions of the Contract Documents may be and are hereby agreed to
be superseded in whole or in part by any conflicting provision of a loan
agreement entered into in good faith by Owner relative to the construction
financing of the Project.
§11.13 Construction Manager agrees that it shall perform its obligations hereof
in a manner consistent with that of a first class, construction firm experienced
in performing sophisticated and complex work similar to the Work required for
the Project. Subject to the terms of Article 3 of the General Conditions, the
parties acknowledge and agree that Construction Manager is not a designer and is
not responsible for ensuring that the Construction Documents are completed in
accordance with applicable building codes.
§11.14 To the extent the same bear upon the performance of the Work,
Construction Manager shall observe and abide by and perform all of its
obligations hereunder in accordance with applicable laws, ordinances, rules and
regulations of all governmental authorities having jurisdiction over the Project
(the “Legal Requirements”).
§11.15 The headings of the Contract Documents are used herein for reference
purposes only and should not govern, limit, or be used in construing the
Contract Documents or any provision hereof. Where the context of the Contract
Documents so requires, the use of the neuter gender shall include the masculine
and feminine genders, the masculine gender shall include the feminine and neuter
genders, and the singular number shall include the plural and vice versa.
§11.16 Each party hereto acknowledges that (i) each party hereto is of equal
bargaining strength; (ii) each such party has actively participated in the
preparation, and negotiation of the Contract Documents; (iii) each such party
has had the opportunity to consult with such party’s attorneys and advisors
relative to entering into the Contract Documents, and (iv) any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not apply in the interpretation of the Contract Documents,
any portion hereof, any amendments hereto, or any exhibits attached hereto.
§11.17 The Contract Documents may be executed in one or more counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument.
§11.18 All capitalized terms not otherwise defined herein shall have the
meanings set forth in the Contract Documents.
§11.19 Construction Manager agrees to minimize the levels of noise and dust and
obstruction of access to the Project site caused by the performance of the Work
in accordance with applicable local requirements and covenants, conditions and
restrictions or other restrictive covenants governing activities at the Project
site.
§11.20 The Construction Manager represents and warrants the following to the
Owner (in addition to any other representations and warranties contained in the
Contract Documents), as a material inducement to the Owner to execute this
Agreement, which representations and warranties shall survive the execution and
delivery of this Agreement, any termination of this Agreement, and the final
completion of the Work:

  1.   The Construction Manager and its Subcontractors are financially solvent,
able to pay all debts as they mature, and possessed of sufficient working
capital to complete the Work and perform all obligations hereunder;     2.   The
Construction Manager is able to furnish the plant, tools, materials, supplies,
equipment, and labor required to complete the Work and perform its obligations
hereunder and has sufficient experience and competence to do so;     3.   The
Construction Manager is authorized to do business in the state in which the
Project is located and is properly licensed by all necessary governmental and
public and quasi-public authorities having jurisdiction over the Construction
Manager and over the Work and the Project;     4.   The Construction Manager’s
execution of this Agreement and performance thereof is within the Construction
Manager’s duly authorized powers;

 
AIA Document A121™CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This draft was produced by AIA software at 11:16:45 on 12/30/2004
under Order No.1000135790_1 which expires on 8/31/2005, and is not for resale.

User Notes: genitope-xlconstruction-a121 (1638431218)

22



--------------------------------------------------------------------------------



 



  5.   The Construction Manager’s duly authorized representative has visited the
site of the Project, is familiar with the local conditions under which the Work
is to be performed, and has correlated observations with the requirements of the
Contract Documents; and     6.   The Construction Manager is a large,
sophisticated contractor who possesses a high level of experience and expertise
in the business administration, construction, construction management, and
superintendence of projects of the size, complexity, and nature of this
particular Project, and will perform the Work with the care, skill, and
diligence of such a contractor.

§11.21 The Construction Manager acknowledges that the Owner may be financing the
Work with a loan from a lender (the “Lender”). In order to perform under the
Contract Documents, the Owner may be required to comply with certain terms and
conditions embodied in the Lender’s construction loan agreement. The
Construction Manager agrees to use its best efforts to comply with the
requirements of the Lender that bear upon the performance of the Work. The
Construction Manager shall also:

  1.   Make the site of the Work available at reasonable times for inspection by
the Lender or the Lender’s representatives;     2.   Consent to and execute all
documents reasonably requested by the Owner in connection with the assignment of
this Agreement and the Drawings and Specifications to the Lender for collateral
purposes. Such assignment shall provide that the Construction Manager agrees
that notwithstanding a default by the Owner under the provisions of this
Agreement that would give the Construction Manager the right to terminate this
Agreement, the Construction Manager will continue to perform its obligations
hereunder (on the same terms and conditions as are set forth herein) for and on
account of the Lender if the Lender shall agree to pay the Construction Manager
all amounts due and owing the Construction Manager under the Agreement and shall
agree in writing to perform all obligations of the Owner hereunder accruing from
and after the date of such default by the Owner; and     3.   Promptly furnish
the Owner with information, documents, and materials that the Owner may
reasonably request from time to time in order to comply with the requirements of
the Lender.

§11.22 If required by the Owner or the Owner’s Lender, if any, all payments to
the Construction Manager shall be made through a construction escrow
(hereinafter referred to as the “Escrow”) established with an entity
(hereinafter referred to as the “Escrowee”) mutually acceptable to the Owner,
the Lender, and the Construction Manager. The Construction Manager hereby agrees
to execute an escrow agreement that shall be (1) consistent with the
requirements of the Contract Documents except as the standard procedures of the
Escrowee may otherwise require, (2) structured to provide that the Escrowee may
disburse funds directly to Subcontractors or the Construction Manager and
Subcontractors payable jointly, if so directed by the parties thereto shall use
best efforts to cooperate with the Escrowee. After full execution, the Escrow
Agreement shall be attached hereto and made part hereof as an additional
Exhibit.
§11.23 Notwithstanding anything to the contrary contained in this Agreement or
in any of the other Contract Documents, no partner of the Owner, nor any person
or entity holding any interest in the Owner shall be personally liable, whether
directly or indirectly, by reason of any default by the Owner in the performance
of any of the obligations of the Owner under this Agreement, including, without
limitation, the Owner’s failure to pay the Construction Manager as required
hereunder.
§11.24 The following Exhibit is attached hereto and forms a part of the Contract
Documents:
Exhibit “A” – Form of Amendment No. 1 to Agreement between Owner and
Construction Manager
 
AIA Document A121™CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This draft was produced by AIA software at 11:16:45 on 12/30/2004
under Order No.1000135790_1 which expires on 8/31/2005, and is not for resale.

User Notes: genitope-xlconstruction-a121 (1638431218)

23



--------------------------------------------------------------------------------



 



This Agreement entered into as of the day and year first written above.

                              OWNER       CONSTRUCTION MANAGER
/s/ Dan W. Denney Jr.
      /s/ Mario P. Wijtman           (Signature)       (Signature) GENITOPE
CORPORATION,       XL CONSTRUCTION CORPORATION, a Delaware corporation       a
California corporation
 
                           
By:
  /s/ Dan W. Denney Jr.       By:   /s/ Mario P. Wijtman                
 
  Dan W. Denney, Jr., Ph.D, CEO           Its:   Vice President    
 
                       
 
                           
By:
          By:                                
 
              Its:        
 
                                    (Printed name and title)       (Printed name
and title)
 
                                      Date       Date        
1/17/06
      1/17/06                  

 
AIA Document A121™CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This draft was produced by AIA software at 11:16:45 on 12/30/2004
under Order No.1000135790_1 which expires on 8/31/2005, and is not for resale.

User Notes: genitope-xlconstruction-a121 (1638431218)

24



--------------------------------------------------------------------------------



 



EXHIBIT “A”
FORM OF AMENDMENT NO. 1
TO AGREEMENT BETWEEN OWNER AND CONSTRUCTION MANAGER
Pursuant to Section 2.2 of the Agreement, dated ___, 20___between Genitope
Corporation (Owner) and XL Construction Corporation (the Construction Manager),
for the Genitope Headquarters and Manufacturing Facilities (the Project), the
Owner and Construction Manager establish a Guaranteed Maximum Price and Contract
Time for the Work as set forth below.
ARTICLE I GUARANTEED MAXIMUM PRICE
The Construction Manager’s Guaranteed Maximum Price for the Work, including the
estimated Cost of the Work as defined in Article 6 of the Agreement and the
Construction Manager’s Fee as defined in Article 5 of the Agreement, is
___($___) [TO BE INSERTED]. The Guaranteed Maximum Price is for the performance
and execution of the Work (and that work or those services reasonably inferable
therefrom to produce the results intended by the Contract Documents) in
accordance with the Contract Documents.
ARTICLE II CONTRACT TIME
The parties hereby acknowledge and agree that the date of commencement of the
Work by Construction Manager was ___[[DATE TO BE INSERTED]] (the “Commencement
Date”). In connection with the foregoing, the date of Substantial Completion of
the Work established by this Amendment is hereby agreed by the parties to be:
___[[DATE TO BE INSERTED]] (the “Completion Date”). The period of time
commencing on the Commencement Date and ending on the Completion Date is
sometimes be referred to in the Contract as the “Contract Time.”
ARTICLE III SCOPE VERIFICATION
§3.1 The Guaranteed Maximum Price has been calculated and Contract Time
established on the basis of the Construction Documents, which were at the time
of such establishment, ninety percent (90%) complete (the 90% complete set forth
Construction Documents to be referred to herein as the “90% Complete
Documents”). In determining the Guaranteed Maximum Price and Contract Time, the
Construction Manager has taken into account the level of completeness of the 90%
Complete Documents and has exercised the best skill and efforts of the
Construction Manager to make (i) appropriate judgments and inferences in
connection with the requirements of such Construction Documents and (ii) all
inquiries of the Owner to clarify the 90% Complete Documents as necessary to
calculate and establish both the Guaranteed Maximum Price and the Contract Time.
Once the Construction Documents are finalized, the Construction Manager shall be
permitted to verify the Guaranteed Maximum Price and Contract Time as set forth
in this Article III (hereinafter referred to as the “Scope Verification
Process”).
§3.2 Within ten (10) days following Construction Manager’s receipt of the
completed Construction Documents, the Construction Manager shall notify the
Owner in writing of any item in the completed Construction Documents that, in
the Construction Manager’s opinion, represents a Scope Change, as defined in
Subparagraph 3.4 below, setting forth, with particularity, the reasons the
Construction Manager contends that information or requirements of the completed
Construction Documents represent a Scope Change (such a notice referred to as
“Scope Verification Request”). Construction Manager acknowledges and agrees that
(i) completed Construction Documents are not intended to change the scope,
quality, quantity, function, or design intent of information set forth in the
90% Complete Documents, and (ii) not all differences between the 90% Complete
Documents and completed Construction Documents, or information first appearing
in the completed Construction Documents, constitute Scope Changes but rather are
scope detailing. Each Scope Verification Request shall set forth the reasonable
increased costs that the Construction Manager attributes to the Work covered by
such Scope Verification Request and the estimated adjustment to any milestone
date set forth in the Project Schedule. Failure of the Construction Manager to
so notify the Owner within ten (10) days after the date of receipt by the
Construction Manager of the completed Construction Documents is hereby deemed to
mean (a) such completed Construction Documents are consistent with the 90%
Complete Documents; (b) no Scope Changes exist; and (c) the Construction Manager
is willing and able to perform all of the Work for the Guaranteed Maximum Price
and in accordance with all the requirements of the then current Schedule of
Values and Construction Schedule and all Contract Documents.
 
AIA Document A121™CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This draft was produced by AIA software at 11:16:45 on 12/30/2004
under Order No.1000135790_1 which expires on 8/31/2005, and is not for resale.

User Notes: genitope-xlconstruction-a121 (1638431218)

25



--------------------------------------------------------------------------------



 



§3.3 If the Construction Manager timely submits to the Owner a Scope
Verification Request, then the Owner shall have the following options:

  (i)   Within ten (10) days of receipt of a Scope Verification Request, the
Owner shall direct the Architect in writing, with a copy to the Construction
Manager, to redesign that aspect of the completed Construction Documents to
which the Construction Manager objects. The Construction Manager shall cooperate
with the Owner and the Architect during the redesign effort and shall make
recommendations appropriate to correct such portions of the Construction
Documents. The Architect shall submit to the Construction Manager the revised
Construction Documents as approved by the Owner. The Construction Manager shall
promptly reexamine and approve such revised Supplemental Documents.     (ii)  
If, upon review of a Scope Verification Request, the Owner believes that the
portion of the Work described therein does not constitute a Scope Change, the
Owner shall so advise the Construction Manager within ten (10) days of receipt
of such Scope Verification Request. The Owner and the Construction Manager will
attempt to resolve their disagreement and identify elements of the Scope
Verification Request that can be revised. If such disagreement is not resolved,
the Work described in the Scope Verification Request shall be identified in a
schedule (the “Disputed Work Schedule”) to be prepared and periodically updated
by the Owner. Whenever possible, the Owner and the Construction Manager shall
resolve items set forth in the Disputed Work Schedule, confirming such
resolution in a written memorandum signed by both parties. An appropriate Change
Order, if necessary, will then be issued. All items remaining in the Disputed
Work Schedule shall be performed by the Construction Manager as required by the
Contract Documents and a tentative adjustment shall be made to the Guaranteed
Maximum Price of sixty percent (60%) of the amount of the disputed Scope
Verification Request. The Construction Manager shall keep a separate accounting
of any Work covered by a Scope Verification Request; and upon completion of such
Work, any tentative adjustment to the Guaranteed Maximum Price shall be
reallocated based upon such accounting and other materials as the Owner may
reasonably request. Adjustments to the Construction Schedule shall not be
permitted on a tentative basis.     (iii)   If the Owner does not, within the
above-referenced ten (10) day period, either direct the Architect to redesign
the applicable portion(s) of the completed Construction Documents or advise the
Construction Manager in writing of disapproval of the Scope Verification
Request, then such Scope Verification Request shall be deemed approved by the
Owner and a Change Order issued to cover such request.

§3.4 Upon identification of all items to be set forth in the Disputed Work
Schedule, a Change Order shall be issued covering the entire aggregate
adjustment to the Guaranteed Maximum Price and Contract Time caused by Scope
Verification Requests that have been approved by the Owner. The Scope
Verification Process shall then be considered concluded except for the Disputed
Work Schedule. Any Change Orders issued thereafter not involving the Disputed
Work Schedule shall be deemed to relate to the Contract Documents as completed
and under or pursuant to the procedures contained in Article 7 of the General
Conditions. Except as set forth in this Article 3, nothing contained in this
Article 3 relating to Scope Changes shall be deemed to limit the Change Order
procedures set forth in Article 7 applicable to final Drawings and
Specifications.
§3.5 By executing this Agreement and furnishing the Owner with both a Schedule
of Values and a Construction Schedule, the Construction Manager represents and
warrants that the Contract Documents (including the 90% Complete Documents, if
any), materials, and information furnished the Construction Manager as of the
date of this Amendment and the ongoing discussions and meetings between the
Construction Manager and both the Owner and the Architect have described the
scope, construction requirements, and design intent of the Work in detail
sufficient to enable the Construction Manager to establish firmly the Guaranteed
Maximum Price and the Construction Schedule. The Construction Manager shall not
be permitted to claim any adjustment in either the Guaranteed Maximum Price or
Contract Time in connection with the completed Construction Documents, except
for Scope Changes as described below in Paragraph 3.6 of this Agreement.
§3.6 A “Scope Change” is hereby deemed to mean Work described in completed
Construction Documents that is not reasonably inferable from either the 90%
Complete Documents or any other previously furnished Contract Documents by a
Construction Manager of similar skill, experience, and expertise as necessary
for the proper, timely, and orderly completion of the Work and is a material
change in the quantity, quality, programmatic requirements, or other substantial
deviation in the then current Contract Documents.
 
AIA Document A121™CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This draft was produced by AIA software at 11:16:45 on 12/30/2004
under Order No.1000135790_1 which expires on 8/31/2005, and is not for resale.

User Notes: genitope-xlconstruction-a121 (1638431218)

26



--------------------------------------------------------------------------------



 



                              OWNER       CONSTRUCTION MANAGER
 
                                      (Signature)       (Signature) GENITOPE
CORPORATION,       XL CONSTRUCTION CORPORATION, a Delaware corporation       a
California corporation
 
                           
By:
          By:                                
 
  Dan W. Denney, Jr., Ph.D, CEO           Its:        
 
                       
 
                           
By:
          By:                                
 
              Its:        
 
                                    (Printed name and title)       (Printed name
and title)
 
                                      Date       Date        
 
                                     

 
AIA Document A121™CMc — 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This draft was produced by AIA software at 11:16:45 on 12/30/2004
under Order No.1000135790_1 which expires on 8/31/2005, and is not for resale.

User Notes: genitope-xlconstruction-a121 (1638431218)

27



--------------------------------------------------------------------------------



 



AIA® Document A201TM — 1997
General Conditions of the Contract for Construction
for the following PROJECT:
(Name and location or address):
Genitope Headquarters and Manufacturing Facility at 6800 Dumbarton Circle,
Fremont, California.
THE OWNER:
(Name and address):
Genitope Corporation
525 Penobscot Drive
Redwood City, California 94063
Attention: Chief Financial Officer & General Counsel
Telephone: (650) 482-2000
Facsimile: (650) 482-2002
THE ARCHITECT:
(Name and address):
Dowler-Gruman Architects
550 Ellis Street
Mountain View, California 94043
Attention: Mark L. Davis
Telephone: (650) 943-1660
Facsimile: (650) 943-1670
ADDITIONS AND DELETIONS:
The author of this document has added information needed for its completion. The
author may also have revised the text of the original AIA standard form. An
Additions and Deletions Report that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed.
This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.
This document has been approved and endorsed by The Associated General
Contractors of America
TABLE OF ARTICLES

     
1
  GENERAL PROVISIONS
 
   
2
  OWNER
 
   
3
  CONTRACTOR
 
   
4
  ADMINISTRATION OF THE CONTRACT
 
   
5
  SUBCONTRACTORS
 
   
6
  CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS
 
   
7
  CHANGES IN THE WORK
 
   
8
  TIME
 
   
9
  PAYMENTS AND COMPLETION
 
   
10
  PROTECTION OF PERSONS AND PROPERTY
 
   
11
  INSURANCE AND BONDS
 
   
12
  UNCOVERING AND CORRECTION OF WORK
 
   
13
  MISCELLANEOUS PROVISIONS

ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

1



--------------------------------------------------------------------------------



 



     
14
  TERMINATION OR SUSPENSION OF THE CONTRACT

 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

2



--------------------------------------------------------------------------------



 



INDEX
(Numbers and Topics in Bold are Section Headings)
Acceptance of Nonconforming Work
9.6.6, 9.9.3, 12.3
Acceptance of Work
9.6.6, 9.8.2, 9.9.3, 9.10.1, 9.10.3, 12.3
Access to Work
3.16, 6.2.1, 12.1
Accident Prevention
4.2.3, 10
Acts and Omissions
3.2, 3.3.2, 3.12.8, 3.18, 4.2.3, 4.3.8, 4.4.1, 8.3.1, 9.5.1, 10.2.5, 13.4.2,
13.7, 14.1
Addenda
1.1.1, 3.11
Additional Costs, Claims for
4.3.4, 4.3.5, 4.3.6, 6.1.1, 10.3
Additional Inspections and Testing
9.8.3, 12.2.1, 13.5
Additional Time, Claims for
4.3.4, 4.3.7, 8.3.2
ADMINISTRATION OF THE CONTRACT
3.1.3, 4, 9.4, 9.5
Advertisement or Invitation to Bid
1.1.1
Aesthetic Effect
4.2.13, 4.5.1
Allowances
3.8
All-risk Insurance
11.4.1.1
Applications for Payment
4.2.5, 7.3.8, 9.2, 9.3, 9.4, 9.5.1, 9.6.3, 9.7.1, 9.8.5, 9.10, 11.1.3, 14.2.4,
14.4.3
Approvals
2.4, 3.1.3, 3.5, 3.10.2, 3.12, 4.2.7, 9.3.2, 13.4.2, 13.5
Arbitration
4.3.3, 4.4, 4.5.1, 4.5.2, 4.6, 8.3.1, 9.7.1, 11.4.9, 11.4.10
Architect
4.1
Architect, Definition of
4.1.1
Architect, Extent of Authority
2.4, 3.12.7, 4.2, 4.3.6, 4.4, 5.2, 6.3, 7.1.2, 7.3.6, 7.4, 9.2, 9.3.1, 9.4, 9.5,
9.8.3, 9.10.1,
9.10.3, 12.1, 12.2.1, 13.5.1, 13.5.2, 14.2.2, 14.2.4
Architect, Limitations of Authority and Responsibility
2.1.1, 3.3.3, 3.12.4, 3.12.8, 3.12.10, 4.1.2, 4.2.1, 4.2.2, 4.2.3, 4.2.6, 4.2.7,
4.2.10, 4.2.12,
4.2.13, 4.4, 5.2.1, 7.4, 9.4.2, 9.6.4, 9.6.6
Architect’s Additional Services and Expenses
2.4, 11.4.1.1, 12.2.1, 13.5.2, 13.5.3, 14.2.4
Architect’s Administration of the Contract
3.1.3, 4.2, 4.3.4, 4.4, 9.4, 9.5
Architect’s Approvals
2.4, 3.1.3, 3.5.1, 3.10.2, 4.2.7
Architect’s Authority to Reject Work
3.5.1, 4.2.6, 12.1.2, 12.2.1
Architect’s Copyright
1.6
Architect’s Decisions
4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 4.3.4, 4.4.1, 4.4.5, 4.4.6, 4.5, 6.3,
7.3.6, 7.3.8, 8.1.3,
8.3.1, 9.2, 9.4, 9.5.1, 9.8.4, 9.9.1, 13.5.2, 14.2.2, 14.2.4
Architect’s Inspections
4.2.2, 4.2.9, 4.3.4, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 13.5
Architect’s Instructions
3.2.3, 3.3.1, 4.2.6, 4.2.7, 4.2.8, 7.4.1, 12.1, 13.5.2
Architect’s Interpretations
4.2.11, 4.2.12, 4.3.6
Architect’s Project Representative
4.2.10
Architect’s Relationship with Contractor
1.1.2, 1.6, 3.1.3, 3.2.1, 3.2.2, 3.2.3, 3.3.1, 3.4.2, 3.5.1, 3.7.3, 3.10, 3.11,
3.12, 3.16, 3.18,
4.1.2, 4.1.3, 4.2, 4.3.4, 4.4.1, 4.4.7, 5.2, 6.2.2, 7, 8.3.1, 9.2, 9.3, 9.4,
9.5, 9.7, 9.8, 9.9,
10.2.6, 10.3, 11.3, 11.4.7, 12, 13.4.2, 13.5
Architect’s Relationship with Subcontractors
1.1.2, 4.2.3, 4.2.4, 4.2.6, 9.6.3, 9.6.4, 11.4.7
Architect’s Representations
9.4.2, 9.5.1, 9.10.1
Architect’s Site Visits
4.2.2, 4.2.5, 4.2.9, 4.3.4, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5
Asbestos
10.3.1
Attorneys’ Fees
3.18.1, 9.10.2, 10.3.3
Award of Separate Contracts
6.1.1, 6.1.2
Award of Subcontracts and Other Contracts for Portions of the Work
5.2
Basic Definitions
1.1
Bidding Requirements
1.1.1, 1.1.7, 5.2.1, 11.5.1
Boiler and Machinery Insurance
11.4.2
Bonds, Lien
9.10.2
Bonds, Performance, and Payment
7.3.6.4, 9.6.7, 9.10.3, 11.4.9, 11.5
Building Permit
3.7.1
Capitalization
1.3
Certificate of Substantial Completion
9.8.3, 9.8.4, 9.8.5
Certificates for Payment
4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7.1, 9.10.1, 9.10.3, 13.7,
14.1.1.3, 14.2.4
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

3



--------------------------------------------------------------------------------



 



Certificates of Inspection, Testing or Approval
13.5.4
Certificates of Insurance
9.10.2, 11.1.3
Change Orders
1.1.1, 2.4.1, 3.4.2, 3.8.2.3, 3.11.1, 3.12.8, 4.2.8, 4.3.4, 4.3.9, 5.2.3, 7.1,
7.2, 7.3, 8.3.1,
9.3.1.1, 9.10.3, 11.4.1.2, 11.4.4, 11.4.9, 12.1.2
Change Orders, Definition of
7.2.1
CHANGES IN THE WORK
3.11, 4.2.8, 7, 8.3.1, 9.3.1.1, 11.4.9
Claim, Definition of
4.3.1
Claims and Disputes
3.2.3, 4.3, 4.4, 4.5, 4.6, 6.1.1, 6.3, 7.3.8, 9.3.3, 9.10.4, 10.3.3
Claims and Timely Assertion of Claims
4.6.5
Claims for Additional Cost
3.2.3, 4.3.4, 4.3.5, 4.3.6, 6.1.1, 7.3.8, 10.3.2
Claims for Additional Time
3.2.3, 4.3.4, 4.3.7, 6.1.1, 8.3.2, 10.3.2
Claims for Concealed or Unknown Conditions
4.3.4
Claims for Damages
3.2.3, 3.18, 4.3.10, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3, 11.1.1, 11.4.5, 11.4.7,
14.1.3, 14.2.4
Claims Subject to Arbitration
4.4.1, 4.5.1, 4.6.1
Cleaning Up
3.15, 6.3
Commencement of Statutory Limitation Period
13.7
Commencement of the Work, Conditions Relating to
2.2.1, 3.2.1, 3.4.1, 3.7.1, 3.10.1, 3.12.6, 4.3.5, 5.2.1, 5.2.3, 6.2.2, 8.1.2,
8.2.2, 8.3.1, 11.1,
11.4.1, 11.4.6, 11.5.1
Commencement of the Work, Definition of
8.1.2
Communications Facilitating Contract Administration
3.9.1, 4.2.4
Completion, Conditions Relating to
1.6.1, 3.4.1, 3.11, 3.15, 4.2.2, 4.2.9, 8.2, 9.4.2, 9.8, 9.9.1, 9.10, 12.2,
13.7, 14.1.2
COMPLETION, PAYMENTS AND
9
Completion, Substantial
4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3, 9.10.4.2, 12.2, 13.7
Compliance with Laws
1.6.1, 3.2.2, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 4.4.8, 4.6.4, 4.6.6, 9.6.4,
10.2.2, 11.1, 11.4, 13.1,
13.4, 13.5.1, 13.5.2, 13.6, 14.1.1, 14.2.1.3
Concealed or Unknown Conditions
4.3.4, 8.3.1, 10.3
Conditions of the Contract
1.1.1, 1.1.7, 6.1.1, 6.1.4
Consent, Written
1.6, 3.4.2, 3.12.8, 3.14.2, 4.1.2, 4.3.4, 4.6.4, 9.3.2, 9.8.5, 9.9.1, 9.10.2,
9.10.3, 11.4.1,
13.2, 13.4.2
CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS
1.1.4, 6
Construction Change Directive, Definition of

7.3.1

Construction Change Directives
1.1.1, 3.12.8, 4.2.8, 4.3.9, 7.1, 7.3, 9.3.1.1
Construction Schedules, Contractor’s
1.4.1.2, 3.10, 3.12.1, 3.12.2, 4.3.7.2, 6.1.3
Contingent Assignment of Subcontracts
5.4, 14.2.2.2
Continuing Contract Performance
4.3.3
Contract, Definition of
1.1.2
CONTRACT, TERMINATION OR SUSPENSION OF THE
5.4.1.1, 11.4.9, 14
Contract Administration
3.1.3, 4, 9.4, 9.5
Contract Award and Execution, Conditions Relating to
3.7.1, 3.10, 5.2, 6.1, 11.1.3, 11.4.6, 11.5.1
Contract Documents, The
1.1, 1.2
Contract Documents, Copies Furnished and Use of
1.6, 2.2.5, 5.3
Contract Documents, Definition of
1.1.1
Contract Sum
3.8, 4.3.4, 4.3.5, 4.4.5, 5.2.3, 7.2, 7.3, 7.4, 9.1, 9.4.2, 9.5.1.4, 9.6.7, 9.7,
10.3.2, 11.4.1,
14.2.4, 14.3.2
Contract Sum, Definition of
9.1
Contract Time
4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1.3, 7.3, 7.4, 8.1.1, 8.2, 8.3.1, 9.5.1, 9.7,
10.3.2, 12.1.1,
14.3.2
Contract Time, Definition of
8.1.1
CONTRACTOR
3
Contractor, Definition of
3.1, 6.1.2
Contractor’s Construction Schedules
1.4.1.2, 3.10, 3.12.1, 3.12.2, 4.3.7.2, 6.1.3
Contractor’s Employees
3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2, 10.3, 11.1.1, 11.4.7,
14.1, 14.2.1.1,
Contractor’s Liability Insurance
11.1
Contractor’s Relationship with Separate Contractors and Owner’s Forces
3.12.5, 3.14.2, 4.2.4, 6, 11.4.7, 12.1.2, 12.2.4
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

4



--------------------------------------------------------------------------------



 



Contractor’s Relationship with Subcontractors
1.2.2, 3.3.2, 3.18.1, 3.18.2, 5, 9.6.2, 9.6.7, 9.10.2, 11.4.1.2, 11.4.7, 11.4.8
Contractor’s Relationship with the Architect
1.1.2, 1.6, 3.1.3, 3.2.1, 3.2.2, 3.2.3, 3.3.1, 3.4.2, 3.5.1, 3.7.3, 3.10, 3.11,
3.12, 3.16, 3.18,
4.1.2, 4.1.3, 4.2, 4.3.4, 4.4.1, 4.4.7, 5.2, 6.2.2, 7, 8.3.1, 9.2, 9.3, 9.4,
9.5, 9.7, 9.8, 9.9, 10.2.6, 10.3, 11.3, 11.4.7, 12, 13.4.2, 13.5
Contractor’s Representations
1.5.2, 3.5.1, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.8.2
Contractor’s Responsibility for Those Performing the Work
3.3.2, 3.18, 4.2.3, 4.3.8, 5.3.1, 6.1.3, 6.2, 6.3, 9.5.1, 10
Contractor’s Review of Contract Documents
1.5.2, 3.2, 3.7.3
Contractor’s Right to Stop the Work
9.7
Contractor’s Right to Terminate the Contract
4.3.10, 14.1
Contractor’s Submittals
3.10, 3.11, 3.12, 4.2.7, 5.2.1, 5.2.3, 7.3.6, 9.2, 9.3, 9.8.2, 9.8.3, 9.9.1,
9.10.2, 9.10.3,
11.1.3, 11.5.2
Contractor’s Superintendent
3.9, 10.2.6
Contractor’s Supervision and Construction Procedures
1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 4.3.3, 6.1.3, 6.2.4, 7.1.3, 7.3.4,
7.3.6, 8.2, 10, 12, 14
Contractual Liability Insurance
11.1.1.8, 11.2, 11.3
Coordination and Correlation
1.2, 1.5.2, 3.3.1, 3.10, 3.12.6, 6.1.3, 6.2.1
Copies Furnished of Drawings and Specifications
1.6, 2.2.5, 3.11
Copyrights
1.6, 3.17
Correction of Work
2.3, 2.4, 3.7.4, 4.2.1, 9.4.2, 9.8.2, 9.8.3, 9.9.1, 12.1.2, 12.2, 13.7.1.3
Correlation and Intent of the Contract Documents
1.2
Cost, Definition of
7.3.6
Costs
2.4, 3.2.3, 3.7.4, 3.8.2, 3.15.2, 4.3, 5.4.2, 6.1.1, 6.2.3, 7.3.3.3, 7.3.6,
7.3.7, 7.3.8, 9.10.2,
10.3.2, 10.5, 11.3, 11.4, 12.1, 12.2.1, 12.2.4, 13.5, 14
Cutting and Patching
6.2.5, 3.14
Damage to Construction of Owner or Separate Contractors
3.14.2, 6.2.4, 9.2.1.5, 10.2.1.2, 10.2.5, 10.6, 11.1, 11.4, 12.2.4
Damage to the Work
3.14.2, 9.9.1, 10.2.1.2, 10.2.5, 10.6, 11.4, 12.2.4
Damages, Claims for
3.2.3, 3.18, 4.3.10, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3, 11.1.1, 11.4.5, 11.4.7,
14.1.3, 14.2.4
Damages for Delay
6.1.1, 8.3.3, 9.5.1.6, 9.7, 10.3.2
Date of Commencement of the Work, Definition of
8.1.2
Date of Substantial Completion, Definition of
8.1.3
Day, Definition of
8.1.4
Decisions of the Architect
4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 4.3.4, 4.4.1, 4.4.5, 4.4.6, 4.5, 6.3,
7.3.6, 7.3.8, 8.1.3,
8.3.1, 9.2, 9.4, 9.5.1, 9.8.4, 9.9.1, 13.5.2, 14.2.2, 14.2.4
Decisions to Withhold Certification
9.4.1, 9.5, 9.7, 14.1.1.3
Defective or Nonconforming Work, Acceptance, Rejection and Correction of
2.3, 2.4, 3.5.1, 4.2.6, 6.2.5, 9.5.1, 9.5.2, 9.6.6, 9.8.2, 9.9.3, 9.10.4,
12.2.1, 13.7.1.3
Defective Work, Definition of
3.5.1
Definitions
1.1, 2.1.1, 3.1, 3.5.1, 3.12.1, 3.12.2, 3.12.3, 4.1.1, 4.3.1, 5.1, 6.1.2, 7.2.1,
7.3.1, 7.3.6, 8.1,
9.1, 9.8.1
Delays and Extensions of Time
3.2.3, 4.3.1, 4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1, 7.3.1, 7.4.1, 8.3, 9.5.1,
9.7.1, 10.3.2, 10.6.1,
14.3.2
Disputes
4.1.4, 4.3, 4.4, 4.5, 4.6, 6.3, 7.3.8
Documents and Samples at the Site
3.11
Drawings, Definition of
1.1.5
Drawings and Specifications, Use and Ownership of
1.1.1, 1.3, 2.2.5, 3.11, 5.3
Effective Date of Insurance
8.2.2, 11.1.2
Emergencies
4.3.5, 10.6, 14.1.1.2
Employees, Contractor’s
3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2, 10.3, 11.1.1, 11.4.7,
14.1, 14.2.1.1
Equipment, Labor, Materials and
1.1.3, 1.1.6, 3.4, 3.5.1, 3.8.2, 3.8.3, 3.12, 3.13, 3.15.1, 4.2.6, 4.2.7, 5.2.1,
6.2.1, 7.3.6,
9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.2
Execution and Progress of the Work
1.1.3, 1.2.1, 1.2.2, 2.2.3, 2.2.5, 3.1, 3.3, 3.4, 3.5, 3.7, 3.10, 3.12, 3.14,
4.2.2, 4.2.3, 4.3.3,
6.2.2, 7.1.3, 7.3.4, 8.2, 9.5, 9.9.1, 10.2, 10.3, 12.2, 14.2, 14.3
Extensions of Time
3.2.3, 4.3.1, 4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1, 7.3, 7.4.1, 9.5.1, 9.7.1,
10.3.2, 10.6.1, 14.3.2
Failure of Payment
4.3.6, 9.5.1.3, 9.7, 9.10.2, 14.1.1.3, 14.2.1.2, 13.6
Faulty Work
(See Defective or Nonconforming Work)
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

5



--------------------------------------------------------------------------------



 



Final Completion and Final Payment
4.2.1, 4.2.9, 4.3.2, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.4.1, 11.4.5, 12.3.1, 13.7,
14.2.4, 14.4.3
Financial Arrangements, Owner’s
2.2.1, 13.2.2, 14.1.1.5
Fire and Extended Coverage Insurance
11.4
GENERAL PROVISIONS
1
Governing Law
13.1
Guarantees (See Warranty)
Hazardous Materials
10.2.4, 10.3, 10.5
Identification of Contract Documents
1.5.1
Identification of Subcontractors and Suppliers
5.2.1
Indemnification
3.17, 3.18, 9.10.2, 10.3.3, 10.5, 11.4.1.2, 11.4.7
Information and Services Required of the Owner
2.1.2, 2.2, 3.2.1, 3.12.4, 3.12.10, 4.2.7, 4.3.3, 6.1.3, 6.1.4, 6.2.5, 9.3.2,
9.6.1, 9.6.4, 9.9.2,
9.10.3, 10.3.3, 11.2, 11.4, 13.5.1, 13.5.2, 14.1.1.4, 14.1.4
Injury or Damage to Person or Property
4.3.8, 10.2, 10.6
Inspections
3.1.3, 3.3.3, 3.7.1, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.2, 9.8.3, 9.9.2, 9.10.1,
12.2.1, 13.5
Instructions to Bidders
1.1.1
Instructions to the Contractor
3.2.3, 3.3.1, 3.8.1, 4.2.8, 5.2.1, 7, 12, 8.2.2, 13.5.2
Insurance
3.18.1, 6.1.1, 7.3.6, 8.2.1, 9.3.2, 9.8.4, 9.9.1, 9.10.2, 9.10.5, 11
Insurance, Boiler and Machinery
11.4.2
Insurance, Contractor’s Liability
11.1
Insurance, Effective Date of
8.2.2, 11.1.2
Insurance, Loss of Use
11.4.3
Insurance, Owner’s Liability
11.2
Insurance, Project Management Protective Liability
11.3
Insurance, Property
10.2.5, 11.4
Insurance, Stored Materials
9.3.2, 11.4.1.4
INSURANCE AND BONDS
11
Insurance Companies, Consent to Partial Occupancy
9.9.1, 11.4.1.5
Insurance Companies, Settlement with
11.4.10
Intent of the Contract Documents
1.2.1, 4.2.7, 4.2.12, 4.2.13, 7.4
Interest
13.6
Interpretation
1.2.3, 1.4, 4.1.1, 4.3.1, 5.1, 6.1.2, 8.1.4
Interpretations, Written
4.2.11, 4.2.12, 4.3.6
Joinder and Consolidation of Claims Required
4.6.4
Judgment on Final Award
4.6.6
Labor and Materials, Equipment
1.1.3, 1.1.6, 3.4, 3.5.1, 3.8.2, 3.8.3, 3.12, 3.13, 3.15.1, 42.6, 4.2.7, 5.2.1,
6.2.1, 7.3.6,
9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.2
Labor Disputes
8.3.1
Laws and Regulations
1.6, 3.2.2, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 4.4.8, 4.6, 9.6.4, 9.9.1, 10.2.2,
11.1, 11.4, 13.1,
13.4, 13.5.1, 13.5.2, 13.6, 14
Liens
2.1.2, 4.4.8, 8.2.2, 9.3.3, 9.10
Limitation on Consolidation or Joinder
4.6.4
Limitations, Statutes of
4.6.3, 12.2.6, 13.7
Limitations of Liability
2.3, 3.2.1, 3.5.1, 3.7.3, 3.12.8, 3.12.10, 3.17, 3.18, 4.2.6, 4.2.7, 4.2.12,
6.2.2, 9.4.2, 9.6.4,
9.6.7, 9.10.4, 10.3.3, 10.2.5, 11.1.2, 11.2.1, 11.4.7, 12.2.5, 13.4.2
Limitations of Time
2.1.2, 2.2, 2.4, 3.2.1, 3.7.3, 3.10, 3.11, 3.12.5, 3.15.1, 4.2.7, 4.3, 4.4, 4.5,
4.6, 5.2, 5.3,
5.4, 6.2.4, 7.3, 7.4, 8.2, 9.2, 9.3.1, 9.3.3, 9.4.1, 9.5, 9.6, 9.7, 9.8, 9.9,
9.10, 11.1.3,
11.4.1.5, 11.4.6, 11.4.10, 12.2, 13.5, 13.7, 14
Loss of Use Insurance
11.4.3
Material Suppliers
1.6, 3.12.1, 4.2.4, 4.2.6, 5.2.1, 9.3, 9.4.2, 9.6, 9.10.5
Materials, Hazardous
10.2.4, 10.3, 10.5
Materials, Labor, Equipment and
1.1.3, 1.1.6, 1.6.1, 3.4, 3.5.1, 3.8.2, 3.8.23, 3.12, 3.13, 3.15.1, 4.2.6,
4.2.7, 5.2.1, 6.2.1,
7.3.6, 9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.2
Means, Methods, Techniques, Sequences and Procedures of Construction
3.3.1, 3.12.10, 4.2.2, 4.2.7, 9.4.2
Mechanic’s Lien
4.4.8
Mediation
4.4.1, 4.4.5, 4.4.6, 4.4.8, 4.5, 4.6.1, 4.6.2, 8.3.1, 10.5
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

6



--------------------------------------------------------------------------------



 



Minor Changes in the Work
1.1.1, 3.12.8, 4.2.8, 4.3.6, 7.1, 7.4
MISCELLANEOUS PROVISIONS
13
Modifications, Definition of
1.1.1
Modifications to the Contract
1.1.1, 1.1.2, 3.7.3, 3.11, 4.1.2, 4.2.1, 5.2.3, 7, 8.3.1, 9.7, 10.3.2, 11.4.1
Mutual Responsibility
6.2
Nonconforming Work, Acceptance of
9.6.6, 9.9.3, 12.3
Nonconforming Work, Rejection and Correction of
2.3, 2.4, 3.5.1, 4.2.6, 6.2.5, 9.5.1, 9.8.2, 9.9.3, 9.10.4, 12.2.1, 13.7.1.3
Notice
2.2.1, 2.3, 2.4, 3.2.3, 3.3.1, 3.7.2, 3.7.4, 3.12.9, 4.3, 4.4.8, 4.6.5, 5.2.1,
8.2.2, 9.7, 9.10,
10.2.2, 11.1.3, 11.4.6, 12.2.2, 12.2.4, 13.3, 13.5.1, 13.5.2, 14.1, 14.2
Notice, Written
2.3, 2.4, 3.3.1, 3.9, 3.12.9, 3.12.10, 4.3, 4.4.8, 4.6.5, 5.2.1, 8.2.2, 9.7,
9.10, 10.2.2, 10.3,
11.1.3, 11.4.6, 12.2.2, 12.2.4, 13.3, 14
Notice of Testing and Inspections
13.5.1, 13.5.2
Notice to Proceed
8.2.2
Notices, Permits, Fees and
2.2.2, 3.7, 3.13, 7.3.6.4, 10.2.2
Observations, Contractor’s
1.5.2, 3.2, 3.7.3, 4.3.4
Occupancy
2.2.2, 9.6.6, 9.8, 11.4.1.5
Orders, Written
1.1.1, 2.3, 3.9, 4.3.6, 7, 8.2.2, 11.4.9, 12.1, 12.2, 13.5.2, 14.3.1
OWNER
2
Owner, Definition of
2.1
Owner, Information and Services Required of the
2.1.2, 2.2, 3.2.1, 3.12.4, 3.12.10, 4.2.7, 4.3.3, 6.1.3, 6.1.4, 6.2.5, 9.3.2,
9.6.1, 9.6.4, 9.9.2,
9.10.3, 10.3.3, 11.2, 11.4, 13.5.1, 13.5.2, 14.1.1.4, 14.1.4
Owner’s Authority
1.6, 2.1.1, 2.3, 2.4, 3.4.2, 3.8.1, 3.12.10, 3.14.2, 4.1.2, 4.1.3, 4.2.4, 4.2.9,
4.3.6, 4.4.7,
5.2.1, 5.2.4, 5.4.1, 6.1, 6.3, 7.2.1, 7.3.1, 8.2.2, 8.3.1, 9.3.1, 9.3.2, 9.5.1,
9.9.1, 9.10.2,
10.3.2, 11.1.3, 11.3.1, 11.4.3, 11.4.10, 12.2.2, 12.3.1, 13.2.2, 14.3, 14.4
Owner’s Financial Capability
2.2.1, 13.2.2, 14.1.1.5
Owner’s Liability Insurance
11.2
Owner’s Loss of Use Insurance
11.4.3
Owner’s Relationship with Subcontractors
1.1.2, 5.2, 5.3, 5.4, 9.6.4, 9.10.2, 14.2.2
Owner’s Right to Carry Out the Work
2.4, 12.2.4. 14.2.2.2
Owner’s Right to Clean Up
6.3
Owner’s Right to Perform Construction and to Award Separate Contracts
6.1
Owner’s Right to Stop the Work
2.3
Owner’s Right to Suspend the Work
14.3
Owner’s Right to Terminate the Contract
14.2
Ownership and Use of Drawings, Specifications and Other Instruments of Service
1.1.1, 1.6, 2.2.5, 3.2.1, 3.11.1, 3.17.1, 4.2.12, 5.3
Partial Occupancy or Use
9.6.6, 9.9, 11.4.1.5
Patching, Cutting and
3.14, 6.2.5
Patents
3.17
Payment, Applications for
4.2.5, 7.3.8, 9.2, 9.3, 9.4, 9.5.1, 9.6.3, 9.7.1, 9.8.5, 9.10.1, 9.10.3, 9.10.5,
11.1.3, 14.2.4,
14.4.3
Payment, Certificates for
4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7.1, 9.10.1, 9.10.3, 13.7,
14.1.1.3, 14.2.4
Payment, Failure of
4.3.6, 9.5.1.3, 9.7, 9.10.2, 14.1.1.3, 14.2.1.2, 13.6
Payment, Final
4.2.1, 4.2.9, 4.3.2, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.4.1, 11.4.5, 12.3.1, 13.7,
14.2.4, 14.4.3
Payment Bond, Performance Bond and
7.3.6.4, 9.6.7, 9.10.3, 11.4.9, 11.5
Payments, Progress
4.3.3, 9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3
PAYMENTS AND COMPLETION
9
Payments to Subcontractors
5.4.2, 9.5.1.3, 9.6.2, 9.6.3, 9.6.4, 9.6.7, 11.4.8, 14.2.1.2
PCB
10.3.1
Performance Bond and Payment Bond
7.3.6.4, 9.6.7, 9.10.3, 11.4.9, 11.5
Permits, Fees and Notices
2.2.2, 3.7, 3.13, 7.3.6.4, 10.2.2
PERSONS AND PROPERTY, PROTECTION OF
10
Polychlorinated Biphenyl
10.3.1
Product Data, Definition of
3.12.2
Product Data and Samples, Shop Drawings
3.11, 3.12, 4.2.7
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

7



--------------------------------------------------------------------------------



 



Progress and Completion
4.2.2, 4.3.3, 8.2, 9.8, 9.9.1, 14.1.4
Progress Payments
4.3.3, 9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3
Project, Definition of the
1.1.4
Project Management Protective Liability Insurance
11.3
Project Manual, Definition of the
1.1.7
Project Manuals
2.2.5
Project Representatives
4.2.10
Property Insurance
10.2.5, 11.4
PROTECTION OF PERSONS AND PROPERTY
10
Regulations and Laws
1.6, 3.2.2, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 4.4.8, 4.6, 9.6.4, 9.9.1, 10.2.2,
11.1, 11.4, 13.1,
13.4, 13.5.1, 13.5.2, 13.6, 14
Rejection of Work
3.5.1, 4.2.6, 12.2.1
Releases and Waivers of Liens
9.10.2
Representations
1.5.2, 3.5.1, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.4.2, 9.5.1, 9.8.2, 9.10.1
Representatives
2.1.1, 3.1.1, 3.9, 4.1.1, 4.2.1, 4.2.10, 5.1.1, 5.1.2, 13.2.1
Resolution of Claims and Disputes
4.4, 4.5, 4.6
Responsibility for Those Performing the Work
3.3.2, 3.18, 4.2.3, 4.3.8, 5.3.1, 6.1.3, 6.2, 6.3, 9.5.1, 10
Retainage
9.3.1, 9.6.2, 9.8.5, 9.9.1, 9.10.2, 9.10.3
Review of Contract Documents and Field Conditions by Contractor
1.5.2, 3.2, 3.7.3, 3.12.7, 6.1.3
Review of Contractor’s Submittals by Owner and Architect
3.10.1, 3.10.2, 3.11, 3.12, 4.2, 5.2, 6.1.3, 9.2, 9.8.2
Review of Shop Drawings, Product Data and Samples by Contractor
3.12
Rights and Remedies
1.1.2, 2.3, 2.4, 3.5.1, 3.15.2, 4.2.6, 4.3.4, 4.5, 4.6, 5.3, 5.4, 6.1, 6.3,
7.3.1, 8.3, 9.5.1, 9.7,
10.2.5, 10.3, 12.2.2, 12.2.4, 13.4, 14
Royalties, Patents and Copyrights
3.17
Rules and Notices for Arbitration
4.6.2
Safety of Persons and Property
10.2, 10.6
Safety Precautions and Programs
3.3.1, 4.2.2, 4.2.7, 5.3.1, 10.1, 10.2, 10.6
Samples, Definition of
3.12.3
Samples, Shop Drawings, Product Data and
3.11, 3.12, 4.2.7
Samples at the Site, Documents and
3.11
Schedule of Values
9.2, 9.3.1
Schedules, Construction
1.4.1.2, 3.10, 3.12.1, 3.12.2, 4.3.7.2, 6.1.3
Separate Contracts and Contractors
1.1.4, 3.12.5, 3.14.2, 4.2.4, 4.2.7, 4.6.4, 6, 8.3.1, 11.4.7, 12.1.2, 12.2.5
Shop Drawings, Definition of
3.12.1
Shop Drawings, Product Data and Samples
3.11, 3.12, 4.2.7
Site, Use of
3.13, 6.1.1, 6.2.1
Site Inspections
1.2.2, 3.2.1, 3.3.3, 3.7.1, 4.2, 4.3.4, 9.4.2, 9.10.1, 13.5
Site Visits, Architect’s
4.2.2, 4.2.9, 4.3.4, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5
Special Inspections and Testing
4.2.6, 12.2.1, 13.5
Specifications, Definition of the
1.1.6
Specifications, The
1.1.1, 1.1.6, 1.1.7, 1.2.2, 1.6, 3.11, 3.12.10, 3.17
Statute of Limitations
4.6.3, 12.2.6, 13.7
Stopping the Work
2.3, 4.3.6, 9.7, 10.3, 14.1
Stored Materials
6.2.1, 9.3.2, 10.2.1.2, 10.2.4, 11.4.1.4
Subcontractor, Definition of
5.1.1
SUBCONTRACTORS
5
Subcontractors, Work by
1.2.2, 3.3.2, 3.12.1, 4.2.3, 5.2.3, 5.3, 5.4, 9.3.1.2, 9.6.7
Subcontractual Relations
5.3, 5.4, 9.3.1.2, 9.6, 9.10 10.2.1, 11.4.7, 11.4.8, 14.1, 14.2.1, 14.3.2
Submittals
1.6, 3.10, 3.11, 3.12, 4.2.7, 5.2.1, 5.2.3, 7.3.6, 9.2, 9.3, 9.8, 9.9.1, 9.10.2,
9.10.3, 11.1.3
Subrogation, Waivers of
6.1.1, 11.4.5, 11.4.7
Substantial Completion
4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3, 9.10.4.2, 12.2, 13.7
Substantial Completion, Definition of
9.8.1
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

8



--------------------------------------------------------------------------------



 



Substitution of Subcontractors
5.2.3, 5.2.4
Substitution of Architect
4.1.3
Substitutions of Materials
3.4.2, 3.5.1, 7.3.7
Sub-subcontractor, Definition of
5.1.2
Subsurface Conditions
4.3.4
Successors and Assigns
13.2
Superintendent
3.9, 10.2.6
Supervision and Construction Procedures
1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 4.3.3, 6.1.3, 6.2.4, 7.1.3, 7.3.6, 8.2,
8.3.1, 9.4.2, 10,
12, 14
Surety
4.4.7, 5.4.1.2, 9.8.5, 9.10.2, 9.10.3, 14.2.2
Surety, Consent of
9.10.2, 9.10.3
Surveys
2.2.3
Suspension by the Owner for Convenience
14.4
Suspension of the Work
5.4.2, 14.3
Suspension or Termination of the Contract
4.3.6, 5.4.1.1, 11.4.9, 14
Taxes
3.6, 3.8.2.1, 7.3.6.4
Termination by the Contractor
4.3.10, 14.1
Termination by the Owner for Cause
4.3.10, 5.4.1.1, 14.2
Termination of the Architect
4.1.3
Termination of the Contractor
14.2.2
TERMINATION OR SUSPENSION OF THE CONTRACT
14
Tests and Inspections
3.1.3, 3.3.3, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 10.3.2,
11.4.1.1, 12.2.1,13.5
TIME
8
Time, Delays and Extensions of
3.2.3, 4.3.1, 4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1, 7.3.1, 7.4.1, 8.3, 9.5.1,
9.7.1, 10.3.2, 10.6.1,
14.3.2
Time Limits
2.1.2, 2.2, 2.4, 3.2.1, 3.7.3, 3.10, 3.11, 3.12.5, 3.15.1, 4.2, 4.3, 4.4, 4.5,
4.6, 5.2, 5.3, 5.4,
6.2.4, 7.3, 7.4, 8.2, 9.2, 9.3.1, 9.3.3, 9.4.1, 9.5, 9.6, 9.7, 9.8, 9.9, 9.10,
11.1.3, 11.4.1.5,
11.4.6, 11.4.10, 12.2, 13.5, 13.7, 14
Time Limits on Claims
4.3.2, 4.3.4, 4.3.8, 4.4, 4.5, 4.6
Title to Work
9.3.2, 9.3.3
UNCOVERING AND CORRECTION OF WORK
12
Uncovering of Work
12.1
Unforeseen Conditions
4.3.4, 8.3.1, 10.3
Unit Prices
4.3.9, 7.3.3.2
Use of Documents
1.1.1, 1.6, 2.2.5, 3.12.6, 5.3
Use of Site
3.13, 6.1.1, 6.2.1
Values, Schedule of
9.2, 9.3.1
Waiver of Claims by the Architect
13.4.2
Waiver of Claims by the Contractor
4.3.10, 9.10.5, 11.4.7, 13.4.2
Waiver of Claims by the Owner
4.3.10, 9.9.3, 9.10.3, 9.10.4, 11.4.3, 11.4.5, 11.4.7, 12.2.2.1, 13.4.2, 14.2.4
Waiver of Consequential Damages
4.3.10, 14.2.4
Waiver of Liens
9.10.2, 9.10.4
Waivers of Subrogation
6.1.1, 11.4.5, 11.4.7
Warranty
3.5, 4.2.9, 4.3.5.3, 9.3.3, 9.8.4, 9.9.1, 9.10.4, 12.2.2, 13.7.1.3
Weather Delays
4.3.7.2
Work, Definition of
1.1.3
Written Consent
1.6, 3.4.2, 3.12.8, 3.14.2, 4.1.2, 4.3.4, 4.6.4, 9.3.2, 9.8.5, 9.9.1, 9.10.2,
9.10.3, 11.4.1,
13.2, 13.4.2
Written Interpretations
4.2.11, 4.2.12, 4.3.6
Written Notice
2.3, 2.4, 3.3.1, 3.9, 3.12.9, 3.12.10, 4.3, 4.4.8, 4.6.5, 5.2.1, 8.2.2, 9.7,
9.10, 10.2.2, 10.3,
11.1.3, 11.4.6, 12.2.2, 12.2.4, 13.3, 14
Written Orders
1.1.1, 2.3, 3.9, 4.3.6, 7, 8.2.2, 11.4.9, 12.1, 12.2, 13.5.2, 14.3.1
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

9



--------------------------------------------------------------------------------



 



ARTICLE 1 GENERAL PROVISIONS
§ 1.1 BASIC DEFINITIONS
§ 1.1.1 THE CONTRACT DOCUMENTS
The Contract Documents consist of the Agreement between Owner and Contractor
(hereinafter the Agreement), Conditions of the Contract (General, Supplementary
and other Conditions), Drawings, Specifications, Addenda issued prior to
execution of the Contract, other documents listed in the Agreement and
Modifications issued after execution of the Contract. A “Modification” is (1) a
written amendment to the Contract signed by both parties, (2) a Change Order,
(3) a Construction Change Directive or (4) a written order for a minor change in
the Work issued by the Architect or Owner. The Agreement, the Contract Documents
do not include other documents such as bidding requirements (advertisement or
invitation to bid, Instructions to Bidders, sample forms, the Contractor’s bid
or portions of Addenda relating to bidding requirements).
§ 1.1.2 THE CONTRACT
The Contract Documents form the Contract for Construction. The Contract
represents the entire and integrated agreement between the parties hereto and
supersedes prior negotiations, representations or agreements, either written or
oral. The Contract may be amended or modified only by a Modification. The
Contract Documents shall not be construed to create a contractual relationship
of any kind (1) between the Architect and Contractor, (2) between the Owner and
a Subcontractor or Sub-subcontractor except as set forth in Paragraph 5.3 and
Paragraph 5.4 of these General Conditions, (3) between the Owner and Architect
or (4) between any persons or entities other than the Owner and Contractor. The
Architect shall, however, be entitled to performance and enforcement of
obligations under the Contract intended to facilitate performance of the
Architect’s duties.
§ 1.1.3 THE WORK
The term “Work” means the construction and services required by the Contract
Documents, whether completed or partially completed, and includes all other
labor, materials, equipment and services provided or to be provided by the
Contractor to fulfill the Contractor’s obligations. The Work constitutes a part
of the Project.
§ 1.1.4 THE PROJECT
The “Project” is the total construction of which the Work performed under the
Contract Documents may be the whole or a part and which may include construction
by the Owner or by separate contractors.
§ 1.1.5 THE DRAWINGS
The “Drawings” are the graphic and pictorial portions of the Contract Documents
showing the design, location and dimensions of the Work, generally including
plans, elevations, sections, details, schedules and diagrams and are more
particularly described in the Agreement.
§ 1.1.6 THE SPECIFICATIONS
The “Specifications” are that portion of the Contract Documents consisting of
the written requirements for materials, equipment, systems, standards and
workmanship for the Work, and performance of related services and are more
particularly described in the Agreement.
§ 1.1.7 THE PROJECT MANUAL
The “Project Manual” is a volume assembled for the Work which may include the
bidding requirements, sample forms, Conditions of the Contract and
Specifications.
§ 1.1.8 APPROVED
When the words “approved,” “satisfactory,” “proper” or “as directed” are used,
approval by the Owner shall be understood unless the Architect is specifically
identified as the party whose action is required.
§ 1.1.9 PROVIDE
When the word “provide” including derivatives thereof is used, it shall mean to
properly fabricate, complete, transport, deliver, install, erect, construct,
test and furnish all labor, materials, equipment, apparatus, appurtenances, and
all items and expenses necessary to properly complete in place, ready for
operation or use under the terms of the Specifications.
§ 1.1.10 ADDENDA
Addenda are written or graphic instruments issued prior to the execution of the
Contract which modify or interpret the bidding documents, including the Drawings
and Specifications, by additions, deletions, clarifications or corrections.
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

10



--------------------------------------------------------------------------------



 



§ 1.1.11 BULLETINS
Bulletins are written or graphic instruments issued by the Architect or the
Owner after the execution of the Contract which request a proposal from the
Contractor that, if accepted by the Owner, will cause the execution of a Change
Order to modify the Contract Documents.
§ 1.1.12 KNOWLEDGE
The terms “knowledge,” “recognize,” and “discover,” their respective derivatives
and similar terms in the Contract Documents, as used in reference to the
Contractor, shall be interpreted to mean that which the Contractor knows (or
should know), recognizes (or should recognize) and discovers (or should
discover) exercising reasonable care, skill, and diligence.
§ 1.2 CORRELATION AND INTENT OF THE CONTRACT DOCUMENTS
§ 1.2.1 The intent of the Contract Documents is to include all items necessary
for the proper execution and completion of the Work by the Contractor. The
Contract Documents are complementary, and what is required by one shall be as
binding as if required by all; performance by the Contractor shall be required
only to the extent consistent with the Contract Documents and reasonably
inferable from them as being necessary to produce the intended results. In the
event of inconsistencies within or between parts of the Contract Documents, or
between the Contract Documents and applicable standards, codes, and ordinances,
the Contractor shall (i) provide the better quality or greater quantity of Work
or (ii) comply with the more stringent requirement; either or both in accordance
with the Architect’s interpretation. The terms and conditions of this
Subparagraph 1.2.1, however, shall not relieve the Contractor of any of the
obligations set forth in Subparagraphs 3.2 and 3.7.
§ 1.2.2 Organization of the Specifications into divisions, sections and
articles, and arrangement of Drawings shall not control the Contractor in
dividing the Work among Subcontractors or in establishing the extent of Work to
be performed by any trade. Instructions and other information furnished in the
Specifications, including, without limitation, items in connection with
prefabricated or pre-finished items, are not intended to supersede work
agreements between employers and employees. Should the Specifications conflict
with such work agreements, the work agreements shall be followed, provided such
items are provided and finished as specified. If necessary, such Work shall be
performed on the Project site, instead of at the shop, by appropriate labor and
in accordance with the requirements of the Drawings and Specifications.
§ 1.2.3 Unless otherwise stated in the Contract Documents, words which have
well-known technical or construction industry meanings are used in the Contract
Documents in accordance with such recognized meanings.

  .1   Whenever a product is specified in accordance with a Federal
Specification, an ASTM Standard, an American National Standards Institute
Specification, or other Association Standard, the Contractor unless the
manufacturer has otherwise represented compliances with said Standards or
Specifications shall present an affidavit from the manufacturer when requested
by the Architect or the Owner, or required in the Specifications, certifying
that the product complies with the particular Standard or Specification.     .2
  Whenever a product is specified or shown by describing proprietary items,
model numbers, catalog numbers, manufacturer, trade names, or similar reference,
no substitutions may be made unless accepted in writing by the Owner. When two
or more products are shown or specified, the Contractor has the option to use
either of those shown or specified.

§ 1.2.4 The Contractor acknowledges that the Owner must comply with the
requirements of the state in which the Project is located and local
jurisdictions. The Contractor agrees to use its best efforts to assist the Owner
in documenting compliance with such requirements, and shall furnish materials,
information, and data and execute documents and take other reasonable action
requested by the Owner to satisfy such obligations.
§ 1.3 CAPITALIZATION
§ 1.3.1 Terms capitalized in these General Conditions include those which are
(1) specifically defined in the Contract Documents, (2) the titles of numbered
articles or (3) the titles of other documents published by the American
Institute of Architects.
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

11



--------------------------------------------------------------------------------



 



§ 1.4 INTERPRETATION
§ 1.4.1 In the interest of brevity the Contract Documents frequently omit
modifying words such as “all” and “any” and articles such as “the” and “an,” but
the fact that a modifier or an article is absent from one statement and appears
in another is not intended to affect the interpretation of either statement.
§ 1.5 EXECUTION OF CONTRACT DOCUMENTS
§ 1.5.1 The Contract Documents shall be signed or initialed by the Owner and
Contractor.
§ 1.5.2 Execution of the Contract by the Contractor is a representation that the
Contractor has visited the Project site, has performed thorough due diligence
and satisfied itself as to the nature of the Project site and with local
conditions under which the Work is to be performed, including, without
limitation, traffic, transportation, handling and storage of materials,
availability of labor, water, power, roads, weather, above ground conditions at
the Project site and all other matters which can affect the Work or the cost
thereof, which a reasonable examination of the Project site should reveal and
correlated personal observations with requirements of the Contract Documents.
The Contract Sum and GMP include payment for all Work that may be done to
overcome conditions that could have been foreseen by a fully qualified and
experienced expert general contracting firm performing thorough due diligence as
described hereinabove, and no plea of ignorance of conditions or limitations
that exist or may arise affecting such Work or of difficulties in performing the
Work will be acceptable by Owner as an excuse for any failure or omission by
Contractor, or for a Change Order increasing the GMP, extra compensation, or as
a basis for an extension of the Contract Time. Prior to establishing the GMP,
the Contractor and each Subcontractor shall have evaluated and satisfied
themselves as to the conditions and limitations under which the Work is to be
performed, including, without limitation, (i) the location, condition, layout,
and nature of the Project site and surrounding areas, (ii) generally prevailing
climatic conditions, (iii) anticipated labor supply and costs, (iv) availability
and cost of materials, tools, and equipment, and (v) other similar issues. The
Owner assumes no responsibility or liability for the physical condition or
safety of the Project site or any improvements located on the Project site.
Except as set forth in Paragraph 10.3, the Contractor shall be solely
responsible for providing a safe place for the performance of the Work. The
Owner shall not be required to make any adjustment in either the GMP or the
Contract Time in connection with any failure by the Contractor or any
Subcontractor to have complied with the requirements of this Subparagraph 1.5.2.
Notwithstanding the foregoing, claims for costs to be reimbursed relating to
items required or services performed by reason of the Contractor’s failure to
familiarize itself with the visible or apparent conditions at the site shall not
increase the GMP.
§ 1.6 OWNERSHIP AND USE OF DRAWINGS, SPECIFICATIONS AND OTHER INSTRUMENTS OF
SERVICE
§ 1.6.1 The Drawings, Specifications and other Contract Documents, including
those in electronic form, prepared by the Architect and the Architect’s
consultants (“Work Product” and/or “Instruments of Services”) shall be deemed
the property of Owner. Neither the Contractor nor any Subcontractor,
Sub-subcontractor or material or equipment supplier shall own or claim a
copyright in the Drawings, Specifications and other documents prepared by the
Architect or the Architect’s consultants, and the Owner shall be deemed to have
been assigned and will retain all common law, statutory and other reserved
rights, in addition to the copyrights. All copies of the Work Product shall be
returned or suitably accounted for to the Owner, on request, upon completion of
the Work. The Drawings, Specifications and other documents prepared by the
Architect and the Architect’s consultants, and copies thereof furnished to the
Contractor, are for use solely with respect to this Project. They are not to be
used by the Contractor or any Subcontractor (including, without limitation, any
Sub-subcontractor or material or equipment supplier) on other projects or for
additions to this Project outside the scope of the Work without the specific
written consent of the Owner. The Contractor and Subcontractors (including,
without limitation, any Sub-subcontractors and material or equipment suppliers)
are authorized to use and reproduce applicable portions of the Drawings,
Specifications and other documents prepared by the Architect and the Architect’s
consultants appropriate to and for use in the execution of their Work under the
Contract Documents. All copies made under this authorization shall bear the
statutory copyright notice, if any, shown on the Drawings, Specifications and
other documents prepared by the Architect and the Architect’s consultants.
Submittal or distribution to meet official regulatory requirements or for other
purposes in connection with this Project is not to be construed as publication
in derogation of the Owner’s copyrights or other reserved rights.
§ 1.6.2 CONTRACTOR-PROVIDED DOCUMENTS. Owner shall be granted an unlimited
license to use all documents (the “Contractor-Provided Documents”) provided by
Contractor in connection with this Agreement (as opposed to the Construction
Documents which are to be prepared and provided by the Architect). Such
Contractor-Provided Documents shall include, but not be limited to, all
constructability studies, other design-assist documents and any other documents,
reports, studies and related items created through the Contractor’s performance
of the Work (specifically including, without limitation, the Preliminary
Services and Procurement Services. Contractor shall furnish Owner with
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

12



--------------------------------------------------------------------------------



 



one complete set of reproductions of the Contractor-Provided Documents and a
copy in electronic format (if available). Except as follows, Owner may use the
Contractor-Provided Documents without further permission from Contractor for any
purpose related to the Project. Notwithstanding the foregoing, Owner
acknowledges and agrees that Contractor’s estimates of construction costs, if
properly marked as confidential upon delivery, shall be treated as confidential
information and Owner shall use commercially reasonable efforts to safeguard
such confidentiality. The Owner shall nonetheless have the right without
liability to show such estimates of construction costs to the tenants of the
Project and/or its design professionals engaged in connection with the Project.
§ 1.7 CONFIDENTIALITY
§ 1.7.1 The Contractor warrants and represents that the Contractor shall not
knowingly or negligently communicate or disclose at any time to any person or
entity any information in connection with the Work or the Project other than
those engaged by or through Contractor to perform the Work, except (i) with
prior written consent of the Owner, (ii) information that was in the public
domain prior to the date of this Agreement, (iii) information that becomes part
of the public domain by publication or otherwise not due to any unauthorized act
or omission of the Contractor, or (iv) as may be required to perform the Work or
by any applicable law, including the Record set of the Drawings, Specifications
and other documents which the Contractor is permitted to retain under
Paragraph 1.6 above. Specific information shall not be deemed to fall within the
scope of the foregoing exceptions merely because it is embraced by more generic
information which falls within the scope of one or more of those exceptions. The
Contractor shall not disclose to others that specific information was received
from the Owner even though it falls within the scope of one or more of those
exceptions. The Contractor acknowledges and agrees that the existence of the
Owner’s particular interests and plans in the geographical area of the Project
is a type of such specific information. In the event that the Contractor is
required by any court of competent jurisdiction or legally constituted authority
to disclose any Owner Information, prior to any disclosure thereof, the
Contractor shall notify the Owner and shall give the Owner the opportunity to
challenge any such disclosure order or to seek protection for those portions
that it regards as confidential. The parties hereby acknowledge and agree that
the terms and conditions set forth in this Section 1.7 shall control over the
terms and conditions of any prior confidentiality or non-disclosure agreements
entered into by the parties.
§ 1.7.2 The Contractor, at any time upon the request of the Owner, shall
immediately return and surrender to the Owner all copies of any materials,
records, notices, memoranda, recordings, drawings, specifications, and mock-ups
and any other documents furnished by the Owner or the Architect to the
Contractor.
§ 1.7.3 The Contractor shall cause all Subcontractors or any other person or
entity performing any services, or furnishing any materials or equipment, for
the Work to warrant and represent all items set forth in this Paragraph 1.7.
§ 1.7.4 The representations and warranties contained in this Paragraph 1.7 shall
survive the complete performance of the Work or earlier termination of this
Agreement.
§ 1.7.5 Any and all inventions and discoveries, whether or not patentable,
conceived or made by the Contractor as a result of the Contractor’s discussions
with the Owner or performance of the Work which are based substantially on the
Owner’s proprietary information, shall be and shall become the sole and
exclusive property of the Owner. The Contractor agrees to disclose fully and
promptly to the Owner all such inventions and discoveries. Upon request by the
Owner, the Contractor agrees to assign such inventions and discoveries to the
Owner, or cause them to be so assigned by its personnel. Further, the Contractor
shall execute, or cause to be executed by its personnel, all applications,
assignments or other instruments which the Owner may deem reasonably necessary
in order to enable the Owner at its expense, to apply for, prosecute and obtain
patents in any country for said inventions and discoveries, or in order to
assign and transfer to the Owner the entire right, title and interest thereto.
ARTICLE 2 OWNER
§ 2.1 GENERAL
§ 2.1.1 The Owner is the person or entity identified as such in the Agreement
and is referred to throughout the Contract Documents as if singular in number.
The term “Owner” means the Owner or the Owner’s authorized representative,
including, without limitation, Owner’s Representative. Except as is expressly
authorized in the Contract Documents, the Contractor has no right or authority
of any kind to act as the Owner’s Representative or otherwise on behalf of the
Owner, and is not an agent of Owner.
§ 2.1.2 The Owner shall furnish to the Contractor within fifteen days after
receipt of a written request information necessary and relevant for the
Contractor to give notice of or enforce statutory mechanic’s lien rights,
including, a correct
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

13



--------------------------------------------------------------------------------



 



statement of the record legal title to the property on which the Project is
located and the Owner’s interest therein and the identity of any lender’s
providing construction financing to Owner with respect to the Project.
§ 2.2 INFORMATION AND SERVICES REQUIRED OF THE OWNER
§ 2.2.1 The Owner shall not materially adversely vary financial arrangements to
fulfill the Owner’s obligations under the Contract without promptly notifying
the Contractor.
§ 2.2.2 Except for permits and fees, including those required under
Section 3.7.1 of these General Conditions, which are the responsibility of the
Contractor under the Contract Documents, the Owner shall secure and pay for
necessary approvals, easements, assessments and charges required for development
of real estate, use or occupancy of permanent structures or for permanent
changes in existing facilities; provided, however, that any approvals,
easements, assessments, and charges required in connection with the Contractor’s
own internal operations are the responsibility of the Contractor.
§ 2.2.3 The Owner shall furnish surveys describing physical characteristics,
legal limitations and utility locations for the site of the Project, and a legal
description of the site. The Contractor shall be entitled to reasonably rely on
the accuracy of information furnished by the Owner but shall exercise proper
precautions relating to the safe performance of the Work.
§ 2.2.4 Information or services required of the Owner by the Contract Documents
shall be furnished by the Owner with reasonable promptness. Any other
information or services relevant to the Contractor’s performance of the Work
under the Owner’s control shall be furnished by the Owner after receipt from the
Contractor of a written request for such information or services.
§ 2.2.5 Unless otherwise provided in the Contract Documents, the Contractor will
be furnished, free of charge, such copies of the Construction Documents and
Project Manuals as are reasonably necessary for execution of the Work.
§ 2.3 OWNER’S RIGHT TO STOP THE WORK
§ 2.3.1 If the Contractor fails to correct Work which is not in accordance with
the requirements of the Contract Documents as required by Section 12.2 of these
General Conditions or persistently fails to carry out Work in accordance with
the Contract Documents, the Owner may issue a written order to the Contractor to
stop the Work, or any portion thereof, until the cause for such order has been
eliminated; however, the right of the Owner to stop the Work shall not give rise
to a duty on the part of the Owner to exercise this right for the benefit of the
Contractor or any other person or entity, except to the extent required by
Section 6.1.3 of these General Conditions.
§ 2.4 OWNER’S RIGHT TO CARRY OUT THE WORK
§ 2.4.1 If the Contractor defaults or neglects to carry out the Work in
accordance with the Contract Documents and fails within a seven-day period after
receipt of written notice from the Owner to commence and continue correction of
such default or neglect with diligence and promptness, the Owner may, without
prejudice to other remedies the Owner may have, correct such deficiencies. In
such case an appropriate Change Order shall be issued deducting from payments
then or thereafter due the Contractor the reasonable cost of correcting such
deficiencies, including Owner’s expenses and compensation for the Architect’s
additional services made necessary by such default, neglect or failure. If
payments then or thereafter due the Contractor are not sufficient to cover such
amounts, the Contractor shall pay the difference to the Owner.
§ 2.5 EXTENT OF OWNER RIGHTS
§ 2.5.1 The rights stated in this Article 2 and elsewhere in the Contract
Documents are cumulative and not in limitation of any rights of the Owner
(1) granted in the Contract Documents, (2) at law or (3) in equity.
§ 2.5.2 In no event shall the Owner have control over, charge of, or any
responsibility for construction means, methods, techniques, sequences or
procedures, or for safety precautions and programs in connection with the Work,
notwithstanding any of the rights and authority granted the Owner in the
Contract Documents. Accordingly, Owner, Owner’s Representatives and other
consultants may provide information, suggestions, solutions and related
assistance to the Contractor, but such shall not relieve the Contractor of its
obligations and duties hereunder including, but not limited to, making and
implementing the final decisions, having all charge of and responsibility for
all the means and methods for the Work and the Project.
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

14



--------------------------------------------------------------------------------



 



ARTICLE 3 CONTRACTOR
§ 3.1 GENERAL
§ 3.1.1 The Contractor is the person or entity identified as such in the
Agreement and is referred to throughout the Contract Documents as if singular in
number. The term “Contractor” means the Contractor or the Contractor’s
authorized representative, including, without limitation, Contractor’s
Representative.
§ 3.1.2 The Contractor shall perform the Work in accordance with the Contract
Documents.
§ 3.1.3 The Contractor shall not be relieved of obligations to perform the Work
in accordance with the Contract Documents either by activities or duties of the
Architect in the Architect’s administration of the Contract, or by tests,
inspections or approvals required or performed by persons other than the
Contractor.
§ 3.2 REVIEW OF CONTRACT DOCUMENTS AND FIELD CONDITIONS BY CONTRACTOR
§ 3.2.1 Since the Contract Documents are complementary, before starting each
portion of the Work, the Contractor shall carefully study and compare the
Contract Documents relative to that portion of the Work, as well as the
information furnished by the Owner pursuant to Section 2.2.3 of these General
Conditions, shall take field measurements of any existing conditions related to
that portion of the Work and shall observe any conditions at the site affecting
it. These obligations are for the purpose of facilitating construction by the
Contractor and are not for the purpose of discovering errors, omissions, or
inconsistencies in the Contract Documents; however, any errors, inconsistencies
or omissions discovered by the Contractor shall be reported promptly to the
Architect as a request for information in the design information contained in
such form as the Architect may require.
§ 3.2.1.1 The exactness of grades, elevations, dimensions, or locations given on
any Drawings issued by the Architect, or the work installed by other
contractors, is not guaranteed by the Architect or the Owner. The Contractor
shall, therefore, satisfy itself as to the accuracy of all grades, elevations,
dimensions, and locations. In all cases of interconnection of its Work with
existing or other work, it shall verify at the site all dimensions relating to
such existing or other work. Any errors due to the Contractor’s failure to so
verify all such grades, elevations, dimensions, or locations shall be promptly
rectified by the Contractor without any additional cost to the Owner. These
obligations are for the purpose of facilitating construction by the Contractor
and are not for the purpose of discovering errors, omissions, or inconsistencies
in the Contract Documents; however, any errors, inconsistencies or omissions
discovered by the Contractor shall be reported promptly to the Architect as a
request for information in the design information contained in such form as the
Architect may require.
§ 3.2.2 Any design errors or omissions noted by the Contractor during this
review shall be reported promptly to the Architect, but it is recognized that
the Contractor’s review is made in the Contractor’s capacity as a contractor and
not as a licensed design professional unless otherwise specifically provided in
the Contract Documents. The Contractor is not required to discover errors,
omissions, or inconsistencies in the Contract Documents or to ascertain that the
Contract Documents are in accordance with applicable laws, statutes, ordinances,
building codes, and rules and regulations, but any nonconformity discovered by
or made known to the Contractor shall be reported promptly to the Architect.
§ 3.2.3 If the Contractor believes that additional cost or time is involved
because of clarifications or instructions issued by the Architect in response to
the Contractor’s notices or requests for information pursuant to Sections 3.2.1
and 3.2.2 of these General Conditions, the Contractor shall make claims as
provided in the Contract Documents. If the Contractor fails to perform the
obligations of Sections 3.2.1 and 3.2.2 of these General Conditions, the
Contractor shall pay such costs and damages to the Owner as would have been
avoided if the Contractor had performed such obligations. The Contractor shall
not be liable to the Owner or Architect for damages resulting from errors,
inconsistencies or omissions in the Contract Documents or for differences
between field measurements or conditions and the Contract Documents unless the
Contractor recognized or should have recognized such error, inconsistency,
omission or difference and knowingly failed to report it to the Architect.
§ 3.3 SUPERVISION AND CONSTRUCTION PROCEDURES
§ 3.3.1 The Contractor shall supervise and direct the Work, using the
Contractor’s best skill and attention. The Contractor shall be solely
responsible for and have control over construction means, methods, techniques,
sequences and procedures and for coordinating all portions of the Work under the
Contract, unless the Contract Documents give other specific instructions
concerning these matters. If the Contract Documents give specific instructions
concerning construction means, methods, techniques, sequences or procedures, the
Contractor shall evaluate the jobsite safety thereof and, except as stated
below, shall be fully and solely responsible for the jobsite safety of such
means, methods,
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

15



--------------------------------------------------------------------------------



 



techniques, sequences or procedures. If the Contractor determines that such
means, methods, techniques, sequences or procedures may not be safe, the
Contractor shall give timely written notice to the Owner and Architect and shall
not proceed with that portion of the Work without further written instructions
from the Architect. If the Contractor is then instructed to proceed with the
required means, methods, techniques, sequences or procedures without acceptance
of changes proposed by the Contractor, the Owner shall be solely responsible for
any resulting loss or damage.
§ 3.3.2 The Contractor shall be responsible to the Owner for acts and omissions
of the Contractor’s employees, Subcontractors and their agents and employees,
and other persons or entities performing portions of the Work for or on behalf
of the Contractor or any of its Subcontractors.
§ 3.3.3 The Contractor shall be responsible for inspection of portions of Work
already performed to determine that such portions are in proper condition to
receive subsequent Work. The Contractor shall be responsible for locating the
Work in accordance with property lines and elevations established in the
Contract Documents. Before commencing Work, Owner shall set all survey
monuments, the Contractor shall verify grades, lines, levels and dimensions
indicated and report errors or inconsistencies to the Architect and Owner. The
Contractor shall not proceed until all errors and inconsistencies, if any, are
corrected. Should the Contractor proceed before all such errors and
inconsistencies are corrected, then, after the Contract Documents have been
modified to eliminate such errors and inconsistencies, the Contractor shall be
obligated, at Contractor’s own expense, to repair or remove and replace any
portion of the Work that do not conform to such modified Contract Documents.
§ 3.4 LABOR AND MATERIALS
§ 3.4.1 Unless otherwise provided in the Contract Documents, the Contractor
shall provide and pay for labor, materials, equipment, tools, construction
equipment and machinery, water, heat, utilities, transportation, and other
facilities and services necessary for proper execution and completion of the
Work, whether temporary or permanent and whether or not incorporated or to be
incorporated in the Work.
§ 3.4.2 The Contractor may make substitutions only with the written consent of
the Owner, after evaluation by the Architect and in accordance with a Change
Order. If, the Contractor desires to submit an alternate product or method in
lieu of what has been specified or shown in the Contract Documents, the
following provisions shall apply:
§ 3.4.2.1 The Contractor must submit to the Architect and the Owner (i) a full
explanation of the proposed substitution and submittal of all supporting data,
including technical information, catalog cuts, warranties, test results,
installation instructions, operating procedures, and other like information
necessary for a complete evaluation of the substitution; (ii) a written
explanation of the reasons the substitution is advantageous and necessary,
including the benefits to the Owner and the Work in the event the substitution
is acceptable; (iii) the adjustment, if any, in the Contract Sum and/or GMP, in
the event the substitution is acceptable; (iv) the adjustment, if any, in the
time of completion of the Contract and the construction schedule in the event
the substitution is acceptable; and (v) an affidavit stating that (a) the
proposed substitution conforms to and meets all the requirements of the
pertinent Specifications and the requirements shown on the Drawings, and (b) the
Contractor accepts the warranty and correction obligations in connection with
the proposed substitution as if originally specified by the Architect. Proposals
for substitutions shall be submitted in triplicate to the Architect in
sufficient time to allow the Architect no less than ten (10) business days for
review. No substitutions will be considered or allowed without the Contractor’s
submittal of complete substantiating data and information as stated
hereinbefore.
§ 3.4.2.2 Substitutions and alternates may be rejected without explanation and
will be considered only under one or more of the following conditions: (i) the
proposal is required for compliance with interpretation of code requirements or
insurance regulations then existing; (ii) specified products are unavailable
through no fault of the Contractor; (iii) subsequent information discloses the
inability of specified products to perform properly or to fit in the designated
space; (iv) the manufacturer/fabricator refuses to certify or guarantee the
performance of the specified product as required; and (v) when in the judgment
of the Owner or the Architect, a substitution would be substantially in the
Owner’s best interests, in terms of cost, time, or other considerations.
§ 3.4.2.3 Whether or not any proposed substitution is accepted by the Owner or
the Architect, the Contractor shall reimburse the Owner for any fees charged by
the Architect or other consultants for evaluating each proposed substitute.
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

16



--------------------------------------------------------------------------------



 



§ 3.4.3 The Contractor shall enforce strict discipline and good order among the
Contractor’s employees and other persons carrying out the obligations of the
Contract Documents. The Contractor shall not permit employment of unfit persons
or persons not skilled in tasks assigned to them.
§ 3.4.4 The Contractor shall only employ labor on the Project or in connection
with the Work capable of working harmoniously with all trades, crafts and any
other individuals associated with the Project. The Contractor shall also use its
best efforts to minimize the likelihood of any strike, work stoppage or other
labor disturbance. The Contractor shall comply with all requirements of OSHA and
shall defend, indemnify and hold the Owner harmless from any losses or damages
it may incur as a result of the Contractor’s failure to comply with OSHA
requirements. In case the progress of the Work is affected by any undue delay in
furnishing or installing any items or materials or equipment required under the
Contract Documents because of such conflict involving any such labor agreement
or regulation, the Owner may require that other material or equipment of equal
kind and quality be provided pursuant to a Change Order or Construction Change
Directive.
§ 3.5 WARRANTY
§ 3.5.1 The Contractor warrants to the Owner and Architect that materials and
equipment furnished under the Contract Documents will be of good quality and new
unless otherwise required or permitted by the Contract Documents, that the Work
will be free from defects not inherent in the quality required or permitted, and
that the Work will conform to the requirements of the Contract Documents. Work
not conforming to these requirements, including substitutions not properly
approved and authorized, shall be considered defective. The Contractor’s
warranty excludes remedy for damage or defect caused by abuse, modifications not
executed by the Contractor, improper or insufficient maintenance, improper
operation, or normal wear and tear and normal usage. If required by the Owner or
Architect, the Contractor shall furnish satisfactory evidence as to the kind and
quality of materials and equipment. Notwithstanding anything in Subparagraph
4.3.2 to the contrary, any Claim by the Owner against the Contractor, any
Subcontractor, supplier, agent or employee of any of them pursuant to this
Paragraph 3.5.1 may be made at any time within the time period specified in the
applicable statute of limitations.
§ 3.5.2 As a condition precedent to final acceptance of the Work by the Owner
and prior to receiving final payment for the Work, the Contractor shall warrant
in writing to the Owner that it will repair or replace any or all Work, and each
Subcontractor shall warrant in writing to the Owner that it will repair or
replace any or all of that portion of the Work performed by such Subcontractor,
together with any other Work which may be displaced, damaged or marred in so
doing, that may prove defective in materials or workmanship or fail to conform
to the Contract Documents or Legal Requirements, all without any additional
expense to the Owner. All warranties shall be in the form required by
Section 3.5.4 or as otherwise approved by the Owner. The Contractor shall
warrant all Work in place as new Work. The Contractor shall use its best efforts
to assist the Owner in enforcing the warranties of Subcontractors, manufacturers
and suppliers. The warranties shall not be construed to modify or limit, in any
way, any rights or actions which the Owner may otherwise have against the
Contractor by law or statute, or in equity. All warranties, including all
equipment warranties, will inure to the benefit of the Owner and the Owner’s
successors and assigns. The Contractor agrees to perform the Work in such manner
so as to preserve any and all such manufacturer’s warranties.
§ 3.5.2.1 The Contractor shall warrant its Work and provide forty-eight
(48) hour call back service for the equipment and materials provided by the
Contractor for a period of a minimum of one (1) year after Substantial
Completion and acceptance of the Work and issuance of the Certificate of
Occupancy. Equipment or building systems/components may be warranted for a
period in excess of one (1) year by the manufacturer, as provided by the
Contract Documents.
§ 3.5.2.2 Without limiting the other provisions of this Paragraph 3.5, the
Contractor shall assign to the Owner all warranties provided by those who
furnish equipment, materials and/or services in connection with the Work and all
such warranties shall warrant all Work in place as new work.
§ 3.5.3 The Contractor, as condition of final payment, will submit to the Owner
a minimum of three (3) sets of hardbound notebooks each containing the following
information:

  .1   All Subcontractor, Sub-subcontractor and supplier warranties fully
executed in the form provided in Subparagraph 3.5.4.     .2   The Contractor’s
warranty, and     .3   A list of all Subcontractors, Sub-subcontractors and
suppliers who performed Work on the Project or who furnished materials for use
in the Project, such list to include the name, address, telephone number and
responsible person at all such entities.

 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

17



--------------------------------------------------------------------------------



 



§ 3.5.4 Unless otherwise required by the Contract Documents, the following form
of warranty shall be used on this Project:
(Contractor/Subcontractor/Sub-subcontractor or supplier letterhead) We, the
undersigned, hereby warrant that the (portion of the work guaranteed)
                                                                                                    
work which we have performed on the (Name of the Project)
                                                                                
at (Project Address)
                                                                                                    
has been performed and the materials and equipment we have supplied to and/or
installed in the Project have been supplied or installed in accordance with the
Contract Documents, all applicable laws, the manufacturers’ recommendations and
the warranty included in the Contract Documents (collectively, the
“Requirements”). We agree to repair or replace any or all of our work and/or
materials and equipment, together with any other work and/or materials and
equipment that may be damaged, displaced or marred in so doing or that may have
been damaged, displaced or marred in connection with the performance of that
work or by reason of any defects in materials or equipment installed as part of
that work, that may prove to be defective in its workmanship or materials, or
that may fail to conform with the Requirements, without any expense whatsoever
to the Owner, excluding damage or defect caused by abuse, Modification not
executed by the Contractor, improper or insufficient maintenance, improper
operation or normal wear and tear under normal usage unless resulting from the
negligence, act or omission of the Contractor, any Subcontractor,
Sub-subcontractor or supplier or the agent or employee of any of them.
If we fail to comply with the foregoing agreement within forty-eight (48) hours
after being requested to do so in writing by the Owner, we do hereby authorize
the Owner to have the defective or nonconforming work and/or materials and
equipment repaired or replaced at our expense in which event all costs and
expenses incurred in connection therewith shall be payable by us on demand. Our
liability hereunder shall be joint and several.

         
 
       
Date:
       
 
       
 
        Contractor/Subcontractor/Sub-subcontractor or supplier:    
 
       
By:
       
 
       
 
  (Original signature)    

         
 
       
Title:
       
 
       
State License No.:
       
 
       
License Classification:
       
 
       
Address:
       
 
       
 
       
 
       
Telephone No.
       
 
       
Telefax No.
       
 
       

§ 3.5.5 If Contractor uses any portion of the Work or the Owner’s other property
prior to the date of Substantial Completion of the entire Work, such items shall
be restored to their condition existing immediately prior to such use, or as
otherwise specified in the Contract Documents. The Contractor’s warranty and
agreement to correct defective Work shall specifically include the Contractor’s
obligations under this paragraph.
§ 3.5.6 All Work shall be guaranteed for a period of one (1) year after the date
of Substantial Completion of the Work unless otherwise agreed upon in writing by
Owner and Contractor. The Contractor shall secure and deliver to the Owner
written warranties and guarantees from all Subcontractors bearing the date of
Substantial Completion, together with assignments thereof, if necessary, and
delivery of such items shall be a condition precedent to final payment.
Notwithstanding anything to the contrary contained in the Contract Documents, if
requested by Owner, Contractor shall use its best efforts to secure warranties
from manufacturers, which warranties extend beyond one (1) year from the date of
Substantial Completion.
§ 3.6 TAXES
§ 3.6.1 The Contractor shall pay as a Cost of the Work all sales, consumer, use
and similar taxes for the Work provided by the Contractor which are legally
enacted when expenses for the Work are incurred, whether or not yet effective or
merely scheduled to go into effect.
§ 3.7 PERMITS, FEES AND NOTICES
§ 3.7.1 Except as set forth in Subparagraph 2.2.2, the Contractor shall secure,
pay for, and, as soon as practicable, furnish the Owner with copies of all
permits and fees, licenses, and inspections necessary for the proper execution
and
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

18



--------------------------------------------------------------------------------



 



completion of the Work, including, without limitation, all building permits,
provided that all actual costs incurred by Contractor with respect to the
foregoing shall be reimbursed by Owner promptly following Contractor’s demand
therefor (which demand shall be accompanied by satisfactory evidence of
Contractor’s payment of the same). All connection charges, assessments, or
inspection fees as may be imposed by any municipal agency or utility company are
included in the Contract Sum and the GMP and shall be the Contractor’s
responsibility.
§ 3.7.2 The Contractor shall comply with and give notices required by laws,
ordinances, rules, regulations and lawful orders and all other requirements of
public authorities applicable to performance of the Work. The Contractor shall
also obtain and pay all charges for all approvals for street closings, parking
meter removal, and other similar matters as may be necessary or appropriate from
time to time for the performance of the Work.
§ 3.7.3 It is not the Contractor’s responsibility to ascertain that the Contract
Documents are in accordance with applicable laws, statutes, ordinances, building
codes, and rules and regulations. However, if the Contractor observes that
portions of the Contract Documents are at variance therewith, the Contractor
shall promptly notify the Architect and Owner in writing, and necessary changes
shall be accomplished by appropriate Modification unless such laws, statutes,
ordinances, building codes, and rules and regulations bear upon the performance
of the Work.
§ 3.7.4 If the Contractor performs Work it should have known or knows to be
contrary to any Legal Requirements, then the Contractor shall assume appropriate
responsibility for such Work and shall bear the costs attributable to
correction.
§ 3.7.5 The Contractor shall make all necessary arrangements and perform all
necessary services in the care and maintenance of all public facilities during
the construction period and until final acceptance of the Work by the Owner.
Should any permits or inspections be necessary for the use of public streets,
sidewalks or other facilities, the Contractor shall obtain all necessary
permits, post all necessary guarantees and bonds and be responsible for repair
and correction of damage as required by authorities having jurisdiction.
§ 3.8 ALLOWANCES
§ 3.8.1 The Contractor shall include in the GMP all allowances stated in the
Contract Documents. Items covered by allowances shall be supplied for such
amounts and by such persons or entities as the Owner may direct, but the
Contractor shall not be required to employ persons or entities to whom the
Contractor has reasonable objection.
§ 3.8.2 Unless otherwise provided in the Contract Documents:

  .1   allowances shall cover the cost to the Contractor of materials and
equipment delivered at the site and all required taxes, less applicable trade
discounts;     .2   Contractor’s costs for unloading and handling at the site,
labor, installation costs, overhead, profit and other expenses contemplated for
stated allowance amounts shall be included in the GMP but not in the allowances;
    .3   whenever costs are more than or less than allowances, the GMP shall be
adjusted accordingly by Change Order. The amount of the Change Order shall
reflect (1) the difference between actual costs and the allowances under
Section 3.8.2.1 of these General Conditions and (2) changes in Contractor’s
costs under Section 3.8.2.2 of these General Conditions.

§ 3.8.3 Materials and equipment under an allowance shall be selected by the
Owner in sufficient time to avoid delay in the Work.
§ 3.9 SUPERINTENDENT
§ 3.9.1 In accordance with the requirements of the Contract Documents, the
Contractor shall employ a competent superintendent and necessary assistants who
shall be in attendance at the Project site during performance of the Work. The
superintendent shall represent the Contractor, and communications given to the
superintendent shall be as binding as if given to the Contractor. Important
communications shall be confirmed in writing. Other communications shall be
similarly confirmed on written request in each case.
§ 3.10 CONTRACTOR’S CONSTRUCTION SCHEDULES
§ 3.10.1 The Contractor, promptly after being awarded the Contract, shall
prepare and submit for the Owner’s and Architect’s information a Contractor’s
construction schedule for the entire Work (the “Project Schedule”). The Project
Schedule shall not exceed time limits current under the Contract Documents,
shall be revised at appropriate intervals as
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

19



--------------------------------------------------------------------------------



 



required by the conditions of the Work and Project, shall be related to the
entire Project to the extent required by the Contract Documents, and shall
provide for expeditious and practicable execution of the Work.
§ 3.10.2 The Contractor shall prepare and keep current, for the Owner and
Architect’s approval, a schedule of submittals which is coordinated with the
Project Schedule and allows the Owner and Architect reasonable time to review
submittals.
§ 3.10.3 The Contractor shall perform the Work in general accordance with the
most recent progress schedules and Project Schedule submitted to the Owner and
Architect.
§ 3.10.4 The construction schedule shall (i) provide a graphic representation of
all activities and events that will occur during performance of the Work;
(ii) identify each phase of construction and occupancy; and (iii) set forth
dates that are critical in ensuring the timely and orderly completion of the
Work in accordance with the requirements of the Contract Documents (hereinafter
referred to as “Milestone Dates”). The Contractor shall monitor the progress of
the Work for conformance with the requirements of the construction schedule and
shall promptly advise the Owner of any delays or potential delays. The accepted
construction schedule shall be updated to reflect actual conditions (sometimes
referred to in these General Conditions as “progress reports”) as set forth in
Subparagraph 3.10.1 or if requested by either the Owner or the Architect. In the
event any progress report indicates any delays, the Contractor shall propose an
affirmative plan to correct the delay, including overtime and/or additional
labor, if necessary. In no event shall any progress report constitute an
adjustment in the Contract Time, any Milestone Date, or the GMP unless any such
adjustment is agreed to by the Owner and authorized pursuant to Change Order.
§ 3.10.5 In the event the Owner determines that the performance of the Work, as
of a Milestone Date, has not progressed or reached the level of completion
required by the Contract Documents, the Owner shall have the right to order the
Contractor to take corrective measures necessary to expedite the progress of
construction, including, without limitation, (i) working additional shifts or
overtime, (ii) supplying additional manpower, equipment, and facilities, and
(iii) other similar measures (hereinafter referred to collectively as
“Extraordinary Measures”). Such Extraordinary Measures shall continue until the
progress of the Work complies with the stage of completion required by the
Contract Documents. The Owner’s right to require Extraordinary Measures is
solely for the purpose of ensuring the Contractor’s compliance with the
construction schedule.
§ 3.10.5.1 The Contractor shall not be entitled to an adjustment in the GMP in
connection with Extraordinary Measures required by the Owner under or pursuant
to this Subparagraph 3.10.5.
§ 3.10.5.2 The Owner may exercise the rights furnished the Owner under or
pursuant to this Subparagraph 3.10.5 as frequently as the Owner deems necessary
to ensure that the Contractor’s performance of the Work will comply with any
Milestone Date or completion date set forth in the Contract Documents.
§ 3.10.6 The Owner shall have the right to direct a postponement or rescheduling
of any date or time for the performance of any part of the Work that may
interfere with the operation of the Owner’s premises or any tenants or invitees
thereof. The Contractor shall, upon the Owner’s request, reschedule any portion
of the Work affecting operation of the premises during hours when the premises
are not in operation. Any postponement, rescheduling, or performance of the Work
under this Subparagraph 3.10.6 may be grounds for an extension of the Contract
Time, if permitted under Subparagraph 8.3.1, and an equitable adjustment in the
GMP if (i) the performance of the Work was properly scheduled by the Contractor
in compliance with the requirements of the Contract Documents, and (ii) such
rescheduling or postponement is required for the convenience of the Owner.
§ 3.11 DOCUMENTS AND SAMPLES AT THE SITE
§ 3.11.1 The Contractor shall maintain at the site for the Owner one record copy
of the Drawings, Specifications, Addenda, Change Orders and other Modifications,
in good order and marked currently to record field changes and selections made
during construction, and one record copy of approved Shop Drawings, Product
Data, Samples and similar required submittals. These shall be available to the
Architect and the Owner and shall be delivered to the Architect for submittal to
the Owner upon completion of the Work.
§ 3.11.2 The Contractor shall maintain at the Project Site, and shall make
available to Owner and Architect, one record copy of the Drawings (the “Record
Drawings”) in good order. The Record Drawings shall be prepared and updated
during the prosecution of the Work and shall be reviewed monthly with Owner’s
Representatives. The prints for Record
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

20



--------------------------------------------------------------------------------



 



Drawing use will be a set of blackline prints provided by the Architect to the
Contractor at the start of construction. The Contractor shall maintain the set
of blackline prints in good condition and shall use colored pencils to mark up
said set with “record information” in a legible manner to show: (i) deviations
from the Drawings made during construction; (ii) details in the Work not
previously shown; (iii) changes to existing conditions or existing conditions
found to differ from those shown on any existing Drawings; (iv) the actual
installed position of equipment, piping, conduits, light switches, electric
fixtures, circuiting, ducts, dampers, access panels, control valves, drains,
openings, and stub outs; and (v) such other information as Owner or Architect
may reasonably request. At the completion of the Work, the Contractor shall
deliver all Record Drawings to Owner. Final payment and any retainage shall not
be due and owing to the Contractor until the final Record Drawings marked by the
Contractor as required above are delivered to Owner.
§ 3.12 SHOP DRAWINGS, PRODUCT DATA AND SAMPLES
§ 3.12.1 “Shop Drawings” are drawings, diagrams, schedules and other data
specially prepared for the Work by the Contractor or a Subcontractor, including,
without limitation, a Sub-subcontractor, manufacturer, supplier or distributor,
to illustrate some portion of the Work.
§ 3.12.2 “Product Data” are illustrations, standard schedules, performance
charts, instructions, brochures, diagrams and other information furnished by the
Contractor to illustrate materials or equipment for some portion of the Work.
§ 3.12.3 “Samples” are physical examples which illustrate materials, equipment
or workmanship and establish standards by which the Work will be judged.
§ 3.12.4 Shop Drawings, Product Data, Samples and similar submittals are not
Contract Documents. The purpose of their submittal is to demonstrate for those
portions of the Work for which submittals are required by the Contract Documents
the way by which the Contractor proposes to conform to the information given and
the design concept expressed in the Contract Documents. Review by the Architect
is subject to the limitations of Section 4.2.7 of these General Conditions.
Informational submittals upon which the Architect is not expected to take
responsive action may be so identified in the Contract Documents. Submittals
which are not required by the Contract Documents may be returned by the
Architect without action.
§ 3.12.5 The Contractor shall review for compliance with the Contract Documents,
approve and submit to the Architect Shop Drawings, Product Data, Samples and
similar submittals required by the Contract Documents with reasonable promptness
and in such sequence as to cause no delay in the Work or in the activities of
the Owner or of separate contractors. Submittals which are not marked as
reviewed for compliance with the Contract Documents and are approved by the
Contractor may be returned by the Architect without action.
§ 3.12.6 By approving and submitting Shop Drawings, Product Data, Samples and
similar submittals, the Contractor represents that the Contractor has determined
and verified materials, field measurements and field construction criteria
related thereto, or will do so, and has checked and coordinated the information
contained within such submittals with the requirements of the Work and of the
Contract Documents.
§ 3.12.7 The Contractor shall perform no portion of the Work for which the
Contract Documents require submittal and review of Shop Drawings, Product Data,
Samples or similar submittals until the respective submittal has been approved
by the Architect.
§ 3.12.8 The Work shall be in accordance with approved submittals except that
the Contractor shall not be relieved of responsibility for deviations from
requirements of the Contract Documents by the Architect’s approval of Shop
Drawings, Product Data, Samples or similar submittals unless the Contractor has
specifically informed the Architect in writing of such deviation at the time of
submittal and (1) the Architect has given written approval to the specific
deviation as a minor change in the Work, or (2) a Change Order or Construction
Change Directive has been issued authorizing the deviation. The Contractor shall
not be relieved of responsibility for errors or omissions in Shop Drawings,
Product Data, Samples or similar submittals by the Architect’s approval thereof.
§ 3.12.9 The Contractor shall direct specific attention, in writing or on
resubmitted Shop Drawings, Product Data, Samples or similar submittals, to
revisions other than those requested by the Architect on previous submittals. In
the absence of such written notice the Architect’s approval of a resubmission
shall not apply to such revisions.
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

21



--------------------------------------------------------------------------------



 



§ 3.12.10 The Contractor shall not be required to provide professional services
which constitute the practice of architecture or engineering unless such
services are specifically required by the Contract Documents for a portion of
the Work such as design/build portions of the Work, if any, or unless the
Contractor needs to provide such services in order to carry out the Contractor’s
responsibilities for construction means, methods, techniques, sequences and
procedures. All shop drawings for any architectural, structural, mechanical or
electrical work must be submitted to, and approved by, the Architect. The
Contractor represents and warrants that all Shop Drawings shall be prepared by
persons and entities possessing expertise and experience in the trade for which
the Shop Drawing is prepared and, if required by Architect or applicable law, by
a licensed engineer. All Documents, Samples, Product Data and Shop Drawings
which are required to be delivered to, or available for, any party pursuant to
Paragraph 3.10 or 3.11 shall be delivered to or available for Owner. The
Contractor shall not be required to provide professional services in violation
of applicable law. If professional design services or certifications by a design
professional related to systems, materials or equipment are specifically
required of the Contractor by the Contract Documents, the Owner and the
Architect will specify all performance and design criteria that such services
must satisfy. The Contractor shall cause such services or certifications to be
provided by a properly licensed design professional, whose signature and seal
shall appear on all drawings, calculations, specifications, certifications, Shop
Drawings and other submittals prepared by such professional. Shop Drawings and
other submittals related to the Work designed or certified by such professional
and who shall comply with reasonable requirements of the Owner regarding
qualifications and insurance, if prepared by others, shall bear such
professional’s written approval when submitted to the Architect. The Owner and
the Architect shall be entitled to rely upon the adequacy, accuracy and
completeness of the services, certifications or approvals performed by such
design professionals. Pursuant to this Section 3.12.10, the Architect will
review, approve or take other appropriate action on submittals only for the
limited purpose of checking for conformance with information given and the
design concept expressed in the Contract Documents. The Contractor shall not be
responsible for the adequacy of the performance or design criteria required by
the Contract Documents.
§ 3.12.11 By approving and submitting Shop Drawings, Product Data, Samples and
similar submittals, the Contractor represents that the Contractor has determined
and verified materials, filed measurements and field construction criteria
related thereto, or will do so, and has checked and coordinated the information
contained within such submittals with the requirements of the Work and of the
Contract Documents.
§ 3.13 USE OF SITE
§ 3.13.1 The Contractor shall confine operations at the site to areas permitted
by law, ordinances, permits and the Contract Documents and shall not
unreasonably encumber the Project site with materials or equipment.
§ 3.13.2 Only materials and equipment which are to be used directly in the Work
shall be brought to and stored on the Project Site by the Contractor. After
equipment is no longer required for the Work, it shall be promptly removed from
the Project Site. Protection of construction materials and equipment stored at
the Project Site from weather, theft, damage and all other adversity is solely
the responsibility of the Contractor.
§ 3.13.3 The Contractor and any entity for whom the Contractor is responsible
shall not erect any sign on the Project Site without the prior written consent
of the Owner.
§ 3.13.4 The Contractor shall ensure that the Work, at all times, is performed
in a manner that affords reasonable access, both vehicular and pedestrian, to
the Project Site and all adjacent areas. The Work shall be performed, to the
fullest extent reasonably possible, in such a manner that public areas adjacent
to the Project Site shall be free from all debris, building materials and
equipment likely to cause hazardous conditions. Without limitation of any other
provision of the Contract Documents, the Contractor shall use its best efforts
to minimize any interference with the occupancy or beneficial use of the Project
in the event of partial occupancy, as more specifically described in
Paragraph 9.9 of these General Conditions.
§ 3.14 CUTTING AND PATCHING
§ 3.14.1 The Contractor shall be responsible for cutting, fitting or patching
required to complete the Work or to make its parts fit together properly.
§ 3.14.2 The Contractor shall not damage or endanger a portion of the Work or
fully or partially completed construction of the Owner or separate contractors
by cutting, patching or otherwise altering such construction, or by excavation.
The
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

22



--------------------------------------------------------------------------------



 



Contractor shall not cut or otherwise alter such construction by the Owner or a
separate contractor except with written consent of the Owner and of such
separate contractor; such consent shall not be unreasonably withheld. The
Contractor shall not unreasonably withhold from the Owner or a separate
contractor the Contractor’s consent to cutting or otherwise altering the Work.
§ 3.15 CLEANING UP
§ 3.15.1 The Contractor shall keep the premises and surrounding area free from
accumulation of waste materials or rubbish caused by operations under the
Contract. During the Construction and at completion of the Work, the Contractor
shall remove from and about the Project waste materials, rubbish, the
Contractor’s tools, construction equipment, machinery and surplus materials, in
a manner consistent with all provisions, including, but not limited to the Legal
Requirements, and shall leave all floor services in a broom-clean condition and
clean all other surfaces.
§ 3.15.2 If the Contractor fails to clean up at the completion of the Work, the
Owner may do so as provided in the Contract Documents, and the cost thereof
shall be deducted from the Contract Sum.
§ 3.15.3 Unless otherwise required in the Contract Documents, during the course
of the construction of the Project and as the Contractor completes the Project,
the Contractor shall clean all streets within the Project area, and the
Contractor shall maintain construction fencing and screening, security,
insurance, a construction trailer with a working telephone, and a project
representative (although such project representative is not required to be
officed on site) until the Date of Final Completion or such later date as is
required elsewhere in the Contract. The Contractor hereby acknowledges and
agrees that the Contractor shall not disassemble and/or remove the construction
fencing, the on-site construction trailer and the Project security for which
Contractor is responsible until the earlier of (a) the date on which the
Contractor has completed the last portion of the Work and has submitted its
certificate of Final Completion to the Owner and Lender for the Work, or (b) the
date the Contractor receives written direction or permission from the Owner and
the Owner’s Lender to disassemble and remove such items.
§ 3.15.4 The Contractor’s clean-up responsibilities shall include, without
limitation, the following: remove stains, spots, marks and dirt; remove paint,
spots and smears from all surfaces; and leave the Work clean of dirt, smattering
of paint, plaster, concrete, mortar, fingerprints and foreign matter. Further,
the Contractor shall clean fixtures, cabinet work and equipment, removing
stains, paint, dirt and dust, and leave same in undamaged, new condition; clean
aluminum in accordance with recommendations of the manufacturer; and clean
resilient floors thoroughly with a well rinsed mop containing only enough
moisture to clean off an surface dirt or dust and buff dry by machine to bring
the surfaces to sheen.
§ 3.15.5 If there is any conflict between these requirements for clean-up and
the Specifications, the more stringent requirements shall be complied with by
the Contractor.
§ 3.16 ACCESS TO WORK
§ 3.16.1 The Contractor shall provide the Owner and Architect access to the Work
in preparation and progress wherever located.
§ 3.16.2 Owner’s insurance company, construction or project managers, Owner’s
Representatives, Architect, engineers, and consultants will have access to the
Project at all times for the purpose of inspecting the Work provided such
parties comply with the Contractor’s reasonable safety procedures.
§ 3.17 ROYALTIES, PATENTS AND COPYRIGHTS
§ 3.17.1 The Contractor shall pay all royalties and license fees. The Contractor
shall defend suits or claims for infringement of copyrights and patent rights
and shall hold the Owner and Architect harmless from loss on account thereof,
but shall not be responsible for such defense or loss when a particular design,
process or product of a particular manufacturer or manufacturers is required by
the Contract Documents or where the copyright violations are contained in
Drawings, Specifications or other documents prepared by the Owner or Architect.
However, if the Contractor has reason to believe that the required design,
process or product is an infringement of a copyright or a patent, the Contractor
shall be responsible for such loss unless such information is promptly furnished
to the Architect.
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

23



--------------------------------------------------------------------------------



 



§ 3.18 INDEMNIFICATION
§ 3.18.1 To the fullest extent permitted by law, and in addition to all other
indemnities provided at law, in equity, or in the Contract Documents, Contractor
shall indemnify, defend, protect and hold harmless Owner, any lenders for the
Project and each of their respective parents, subsidiaries, shareholders,
partners, members, affiliates, agents, officers and directors, at every tier,
and all of the respective heirs, executors, successors and assigns of all of the
foregoing (collectively, the “Owner Parties”), and the Architect and the Project
(the Owner Parties and the Architect shall be collectively referred to as the
“Indemnities”) from and against all claims, demands, debts, causes of action,
liabilities, losses, penalties, fines, judgments, awards, damages, costs, and
expenses, including, without limitation, actual attorneys’ fees and costs
(collectively, “Claims” and individually, a “Claim”) resulting or arising from
or related to the performance of the Work, caused in whole or in part by breach
of the Contract Documents by Contractor or the negligent acts or omissions of
the Contractor, any Subcontractor, including without limitation, any
Sub-subcontractor or material supplier, or anyone employed directly or
indirectly by any of the foregoing or for whose acts any of the foregoing may be
liable regardless of whether or not such Claim is caused in part by a party
indemnified hereunder. Such obligation shall not be construed as to negate,
abridge or otherwise reduce any other right or obligation of indemnity which
would otherwise exist under the Contract Documents and/or under the law as to
any party described in this Paragraph 3.18. The Contractor shall, upon receipt
of notice of any claim, promptly take all action necessary to make a claim under
any applicable insurance policy or policies the Contractor is carrying and
maintaining; however, if the Contractor fails to take such action as is
necessary to make a claim under any such insurance policy, the Contractor shall
indemnify and save harmless the Indemnitees from any and all costs, charges,
expenses and liabilities incurred by the Owner in making any claim on behalf of
the Contractor under any insurance policy or policies required pursuant to
Paragraph 11.1. The obligations described in this Subparagraph 3.18.1 shall
survive the termination of this Contract.
§ 3.18.2 The provisions of this Paragraph 3.18 shall survive the termination of
the Contract Documents and shall not be limited in any way by the amount or type
of insurance, including, without limitation, benefits payable by or for the
Contractor, or any Subcontractor under any workers’ compensation act, disability
benefit acts, or other employee benefit acts.
§ 3.18.3 The Contractor’s indemnity obligations under this Paragraph shall, but
not by way of limitation, specifically include all claims and judgments which
may be made against the Indemnitees under any “safe place to work” or
similar-type statute, similar laws of a state or other governmental body having
jurisdiction, and further, against claims and judgments arising from violation
of public ordinances and requirements of governing authorities due to the
Contractor’s or Subcontractor’s method of execution of the Work.
§ 3.18.4 The indemnification obligations of the Contractor under this Contract
shall be limited only to the extent required by the laws of the State of
California.
ARTICLE 4 ADMINISTRATION OF THE CONTRACT
§ 4.1 ARCHITECT
§ 4.1.1 The Architect is the person lawfully licensed to practice architecture
or an entity lawfully practicing architecture identified as such in the
Agreement and is referred to throughout the Contract Documents as if singular in
number. The term “Architect” means the Architect or the Architect’s authorized
representative. The term Architect refers to the Architect identified in the
Agreement. Any reference in the Contract Documents to the Architect’s taking
action or rendering a decision within a “reasonable time” is understood to mean
no more than two (2) weeks.
§ 4.1.2 Duties, responsibilities and limitations of authority of the Architect
as set forth in the Contract Documents shall not be restricted, modified or
extended without written consent of the Owner.
§ 4.1.3 If the employment of the Architect is terminated, the Owner shall employ
a new Architect and the Architect’s status under the Contract Documents shall be
that of the former Architect.
§ 4.2 ARCHITECT’S ADMINISTRATION OF THE CONTRACT
§ 4.2.1 The Architect will provide administration of the Contract as described
in the Contract Documents. The Architect will have authority to act on behalf of
the Owner only to the extent provided in the Contract Documents, unless
otherwise modified in writing in accordance with other provisions of the
Contract.
§ 4.2.2 The Architect, as a representative of the Owner, will visit the Project
site at intervals appropriate to the stage of the Contractor’s operations (1) to
become generally familiar with and to keep the Owner informed about the progress
and
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

24



--------------------------------------------------------------------------------



 



quality of the portion of the Work completed, (2) to endeavor to guard the Owner
against defects and deficiencies in the Work, and (3) to determine in general if
the Work is being performed in a manner indicating that the Work, when fully
completed, will be in accordance with the Contract Documents. However, the
Architect will not be required to make exhaustive or continuous on-site
inspections to check the quality or quantity of the Work. The Architect will
neither have control over or charge of, nor be responsible for, the construction
means, methods, techniques, sequences or procedures, or for the safety
precautions and programs in connection with the Work, since these are solely the
Contractor’s rights and responsibilities under the Contract Documents, except as
provided in Section 3.3.1 of these General Conditions.
§ 4.2.3 The Architect will not be responsible for the Contractor’s failure to
perform the Work in accordance with the requirements of the Contract Documents.
The Architect will not have control over or charge of and will not be
responsible for acts or omissions of the Contractor, Subcontractors, or their
agents or employees, or any other persons or entities performing portions of the
Work.
§ 4.2.4 Communications Facilitating Contract Administration. Unless otherwise
directed by Owner, Owner and Contractor shall provide Architect with the
substance of their material communications about matters arising out of or
relating to the Contract Documents. Communications by and with the Architect’s
consultants shall be through the Architect. Communications by and with
Subcontractors and material suppliers shall be through the Contractor.
Communications by and with separate contractors shall be through the Owner.
§ 4.2.5 Except as elsewhere provided in the Agreement, based on the Architect’s
evaluations of the Contractor’s Applications for Payment, the Architect will
review and certify the amounts due the Contractor and, with Owner’s approval,
will issue Certificates for Payment in such amounts.
§ 4.2.6 The Architect will advise the Owner to reject Work that does not conform
to the Contract Documents. Whenever the Architect considers it necessary or
advisable, the Architect will advise the Owner to require inspection or testing
of the Work in accordance with Sections 13.5.2 and 13.5.3 of these General
Conditions, whether or not such Work is fabricated, installed or completed.
§ 4.2.7 The Architect will review and approve or take other appropriate action
upon the Contractor’s submittals such as Shop Drawings, Product Data and
Samples, but only for the limited purpose of checking for conformance with
information given and the design concept expressed in the Contract Documents.
The Architect’s action will be taken with such reasonable promptness as to cause
no delay in the Work or in the activities of the Owner, Contractor or separate
contractors, while allowing sufficient time in the Architect’s professional
judgment to permit adequate review. Review of such submittals is not conducted
for the purpose of determining the accuracy and completeness of other details
such as dimensions and quantities, or for substantiating instructions for
installation or performance of equipment or systems, all of which remain the
responsibility of the Contractor as required by the Contract Documents. The
Architect’s review of the Contractor’s submittals shall not relieve the
Contractor of the obligations under Sections 3.3, 3.5 and 3.12 of these General
Conditions. The Architect’s review shall not constitute approval of safety
precautions or, unless otherwise specifically stated by the Architect, of any
construction means, methods, techniques, sequences or procedures. The
Architect’s approval of a specific item shall not indicate approval of an
assembly of which the item is a component.
§ 4.2.8 The Architect, with the approval of Owner, will prepare Change Orders
and Construction Change Directives.
§ 4.2.9 The Architect will conduct inspections to determine the date or dates of
Substantial Completion and the date of final completion, will receive and
forward to the Owner, for the Owner’s review and records, written warranties and
related documents required by the Contract and assembled by the Contractor, and
with the approval of Owner, will issue a final Certificate for Payment upon
compliance with the requirements of the Contract Documents.
§ 4.2.10 If the Owner and Architect agree, the Architect will provide one or
more Project representatives to assist in carrying out the Architect’s
responsibilities at the site. The duties, responsibilities and limitations of
authority of such Project representatives shall be as is mutually and reasonably
agreed upon by the parties.
§ 4.2.11 The Architect will interpret and decide matters concerning performance
under and requirements of, the Contract Documents. The Architect’s response to
such requests will be made in writing and with reasonable promptness.
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

25



--------------------------------------------------------------------------------



 



§ 4.2.12 Interpretations and decisions of the Architect will be consistent with
the intent of and reasonably inferable from the Contract Documents and will be
in writing or in the form of drawings. When making such interpretations and
initial decisions, the Architect will endeavor to secure faithful performance by
both Owner and Contractor, will not show partiality to either and will not be
liable for results of interpretations or decisions so rendered in good faith.
§ 4.2.13 The Owner’s decisions on matters relating to aesthetic effect will be
final.
§ 4.3 CLAIMS AND DISPUTES
§ 4.3.1 Definition. A Claim is a demand or assertion by one of the parties
seeking, as a matter of right, adjustment or interpretation of Contract terms,
payment of money, extension of time or other relief with respect to the terms of
the Contract. The term “Claim” also includes other disputes and matters in
question between the Owner and Contractor arising out of or relating to the
Contract. Claims must be initiated by written notice. The responsibility to
substantiate Claims shall rest with the party making the Claim.
§ 4.3.2 Time Limits on Claims. Claims by either party must be initiated within
21 days after occurrence of the event giving rise to such Claim or within
21 days after the claimant first recognizes the condition giving rise to the
Claim, whichever is later; provided, however, that the claimant shall use its
best efforts to furnish the other party, as expeditiously as possible, with
notice of any Claim including, without limitation, those in connection with
concealed or unknown conditions, once such claim is recognized, and shall
cooperate with the party against whom the claim is made in any effort to
mitigate the alleged or potential damages, delay, or other adverse consequences
arising out of the condition that is the cause of such a Claim. Claims must be
initiated by written notice to the other party. Claims may also be reserved in
writing within the time limits set forth in this Subparagraph 4.3.2. If a Claim
is reserved, the Resolution of Claims and Disputes procedures described in
Paragraph 4.4 of the Agreement shall not commence until a written notice from
the claimant is received by the other party. Any notice of Claim or reservation
of Claim must clearly identify the alleged cause and the nature of the Claim and
include data and information then available to the claimant that will facilitate
prompt verification and evaluation of the Claim.
§ 4.3.3 Continuing Contract Performance. Pending final resolution of a Claim
except as otherwise agreed in writing or as provided in Section 9.7.1 and
Article 14, the Contractor shall proceed diligently with performance of the
Contract and the Owner shall continue to make undisputed payments in accordance
with the Contract Documents.
§ 4.3.4 Claims for Concealed or Unknown Conditions. If conditions are
encountered at the site which are (1) subsurface or otherwise concealed physical
conditions which differ materially from those indicated in the Contract
Documents or (2) unknown physical conditions of an unusual nature, which differ
materially from those ordinarily found to exist and generally recognized as
inherent in construction activities of the character provided for in the
Contract Documents, then notice by the observing party shall be given to the
other party promptly before conditions are disturbed and in no event later than
21 days after first observance of the conditions. The Architect will promptly
investigate such conditions and, if they differ materially and cause an increase
or decrease in the Contractor’s cost of, or time required for, performance of
any part of the Work, will recommend an equitable adjustment in the GMP or
Contract Time, or both. If the Architect determines that the conditions at the
site are not materially different from those indicated in the Contract Documents
and that no change in the terms of the Contract is justified, the Architect
shall so notify the Owner and Contractor in writing, stating the reasons. Claims
by either party in opposition to such determination must be made within 21 days
after the Architect has given notice of the decision. If the conditions
encountered are materially different, the GMP and Contract Time shall be
equitably adjusted, but if the Owner and Contractor cannot agree on an
adjustment in the GMP or Contract Time, the adjustment shall be referred to the
Architect for initial determination, subject to further proceedings pursuant to
Section 4.4. No adjustment in the GMP or Contract Sum shall be permitted,
however, in connection with a concealed or unknown condition that does not
differ materially from those conditions disclosed or that reasonably should have
been disclosed by the Contractor’s (i) prior inspections, tests, reviews, and
preconstruction services for the Project, or (ii) inspections, tests, reviews,
and preconstruction services that the Contractor had the opportunity to make or
should have performed in connection with the Project pursuant to Subparagraph
1.5.4 of these General Conditions.
§ 4.3.5 Claims for Additional Cost. If the Contractor wishes to make Claim for
an increase in the GMP and/or Contract Sum, written notice as provided herein
shall be given before proceeding to execute the Work. Prior notice is not
required for Claims relating to an emergency endangering life or property
arising under Section 10.6.
§ 4.3.6 If the Contractor believes additional cost is involved for reasons
including but not limited to (1) a written interpretation from the Architect,
(2) an order by the Owner to stop the Work where the Contractor was not at
fault, (3) a
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

26



--------------------------------------------------------------------------------



 



written order for a minor change in the Work issued by the Architect,
(4) failure of payment by the Owner, (5) termination of the Contract by the
Owner, (6) Owner’s suspension or (7) other reasonable grounds, Claim shall be
filed in accordance with this Section 4.3.
§ 4.3.7 Claims for Additional Time
§ 4.3.7.1 If the Contractor wishes to make Claim for an increase in the Contract
Time, written notice as provided herein shall be given. The Contractor’s Claim
shall include an estimate of cost and of probable effect of delay on progress of
the Work. In the case of a continuing delay only one Claim is necessary.
§ 4.3.7.2 If adverse weather conditions are the basis for a Claim for additional
time, such Claim shall be documented by data substantiating that weather
conditions were abnormal for the period of time, could not have been reasonably
anticipated and had an adverse effect on the scheduled construction.
§ 4.3.8 Injury or Damage to Person or Property. If either party to the Contract
suffers injury or damage to person or property because of an act or omission of
the other party, or of others for whose acts such party is legally responsible,
written notice of such injury or damage, whether or not insured, shall be given
to the other party within a reasonable time not exceeding 21 days after
discovery. The notice shall provide sufficient detail to enable the other party
to investigate the matter.
§ 4.3.9 If unit prices are stated in the Contract Documents or subsequently
agreed upon, and if quantities originally contemplated are materially changed in
a proposed Change Order or Construction Change Directive so that application of
such unit prices to quantities of Work proposed will cause substantial inequity
to the Owner or Contractor, the applicable unit prices shall be equitably
adjusted.
§ 4.3.10 Claims for Consequential Damages. Notwithstanding any contrary
provision of this Contract, the Contractor agrees that up to twenty-five percent
(25%) of the Contractor’s Fee earned pursuant to the terms of the Contract
Documents shall be at risk for consequential damages of Owner arising out of or
relating to this Contract. Except for the foregoing, the Contractor and Owner
waive Claims against each other for consequential damages arising out of or
relating to this Contract except to the extent covered by applicable insurance.
This mutual waiver includes:

  .1   uninsured damages incurred by the Owner for rental expenses, for losses
of use, income, profit, financing, business and reputation, and for loss of
management or employee productivity or of the services of such persons; and    
.2   uninsured damages incurred by the Contractor for principal office expenses
including the compensation of personnel stationed there, for losses of
financing, business and reputation, and for loss of profit except anticipated
profit arising directly from the Work.

     This mutual waiver is applicable, without limitation, to all consequential
damages due to either party’s termination in accordance with Article 14. Nothing
contained in this Section 4.3.10 shall be deemed to preclude an award of
liquidated direct damages, when applicable, in accordance with the requirements
of the Contract Documents.
§ 4.4 RESOLUTION OF CLAIMS AND DISPUTES
§ 4.4.1 Decision of Architect. Claims, including those alleging an error or
omission by the Architect but excluding those arising under Sections 10.3
through 10.5, shall be referred initially to the Architect for decision if the
claimant first recognizes the claim prior to the date of final payment. An
initial decision by the Architect shall be required as a condition precedent to
mediation, arbitration or litigation of all Claims between the Contractor and
Owner arising prior to the date final payment is due, unless 30 days have passed
after the Claim has been referred to the Architect with no decision having been
rendered by the Architect. The Architect will not decide disputes between the
Contractor and persons or entities other than the Owner.
§ 4.4.2 The Architect will review Claims and within ten days of the receipt of
the Claim take one or more of the following actions: (1) request additional
supporting data from the claimant or a response with supporting data from the
other party, (2) reject the Claim in whole or in part, (3) approve the Claim,
(4) suggest a compromise, or (5) advise the parties that the Architect is unable
to resolve the Claim if the Architect lacks sufficient information to evaluate
the merits of the Claim or if the Architect concludes that, in the Architect’s
sole discretion, it would be inappropriate for the Architect to resolve the
Claim.
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

27



--------------------------------------------------------------------------------



 



§ 4.4.3 In evaluating Claims, the Architect may, but shall not be obligated to,
consult with or seek information from either party or from persons with special
knowledge or expertise who may assist the Architect in rendering a decision. The
Architect may request the Owner to authorize retention of such persons at the
Owner’s expense.
§ 4.4.4 If the Architect requests a party to provide a response to a Claim or to
furnish additional supporting data, such party shall respond, within ten days
after receipt of such request, and shall either provide a response on the
requested supporting data, advise the Architect when the response or supporting
data will be furnished or advise the Architect that no supporting data will be
furnished. Upon receipt of the response or supporting data, if any, the
Architect will either reject or approve the Claim in whole or in part.
§ 4.4.5 The Architect will approve or reject Claims by written decision, which
shall state the reasons therefor and which shall notify the parties of any
change in the Contract Sum or Contract Time or both. The approval or rejection
of a Claim by the Architect shall be final and binding on the parties but
subject to mediation and arbitration.
§ 4.4.6 When a written decision of the Architect states that (1) the decision is
final but subject to mediation and arbitration and (2) a demand for arbitration
of a Claim covered by such decision must be made within 30 days after the date
on which the party making the demand receives the final written decision, then
failure to demand arbitration within said 30 days’ period shall result in the
Architect’s decision becoming final and binding upon the Owner and Contractor.
If the Architect renders a decision after arbitration proceedings have been
initiated, such decision may be entered as evidence, but shall not supersede
arbitration proceedings unless the decision is acceptable to all parties
concerned.
§ 4.4.7 Upon receipt of a Claim against the Contractor or at any time
thereafter, the Architect or the Owner may, but is not obligated to, notify the
surety, if any, of the nature and amount of the Claim. If the Claim relates to a
possibility of a Contractor’s default, the Architect or the Owner may, but is
not obligated to, notify the surety and request the surety’s assistance in
resolving the controversy.
§ 4.4.8 If a Claim relates to or is the subject of a mechanic’s lien, the party
asserting such Claim may proceed in accordance with applicable law to comply
with the lien notice or filing deadlines prior to resolution of the Claim by the
Architect, by mediation or by arbitration.
§ 4.5 MEDIATION
§ 4.5.1 Any Claim arising out of or related to the Contract, except Claims
relating to aesthetic effect and except those waived as provided for in
Sections 4.3.10, 9.10.4 and 9.10.5 shall, after initial decision by the
Architect or 30 days after submission of the Claim to the Architect, be subject
to mediation as a condition precedent to arbitration or the institution of legal
or equitable proceedings by either party.
§ 4.5.2 The parties shall endeavor to resolve their Claims by mediation which,
unless the parties mutually agree otherwise, shall be in accordance with the
Construction Industry Mediation Rules of the American Arbitration Association
currently in effect. Request for mediation shall be filed in writing with the
other party to the Contract and with the American Arbitration Association. The
request may be made concurrently with the filing of a demand for arbitration
but, in such event, mediation shall proceed in advance of arbitration or legal
or equitable proceedings, which shall be stayed pending mediation for a period
of 60 days from the date of filing, unless stayed for a longer period by
agreement of the parties or court order.
§ 4.5.3 The parties shall share the mediator’s fee and any filing fees equally.
The mediation shall be held in the place where the Project is located, unless
another location is mutually agreed upon. Agreements reached in mediation shall
be enforceable as settlement agreements in any court having jurisdiction
thereof. In no event shall any mediator in connection with a Claim be permitted
to serve as an arbitrator for that, or any other, Claim that is not resolved
pursuant to mediation.
§ 4.6 ARBITRATION
§ 4.6.1 All claims, counterclaims, disputes, and other matters in question
(hereinafter referred to as a “controversy”) between the parties to this
Agreement arising out of or relating to the following items, which are not
resolved by the Architect under or pursuant to Article 4 or under Paragraph 4.5,
shall be decided by arbitration in accordance with the Construction Industry
Arbitration Rules of the American Arbitration Association then in effect,
subject to the limitations and restrictions stated in this Paragraph 4.6.
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

28



--------------------------------------------------------------------------------



 



§ 4.6.2 This consent to arbitrate and any other agreement or consent to
arbitrate entered into in accordance herewith as provided in Paragraph 4.6 will
be specifically enforceable under the prevailing arbitration law of any court
having jurisdiction.
§ 4.6.3 Notice of demand for arbitration shall be filed in writing with the
other party to this Agreement and with the American Arbitration Association. In
no event may the demand for arbitration be made if the institution of legal or
equitable proceedings arising out of such controversy would be barred by the
applicable statute of limitations.
§ 4.6.4 All demands for arbitration and all answering statements thereto, which
include any monetary claim, must contain a statement that the total sum or value
in controversy as alleged by the party making such demand or answering statement
is not more than Two Hundred Fifty Thousand Dollars ($250,000.00) (exclusive of
interest and arbitration fees and costs). The arbitrators will not have
jurisdiction, power, or authority to consider or make findings (except in denial
of their own jurisdiction) concerning any controversy where the amount at issue
is more than Two Hundred Fifty Thousand Dollars ($250,000.00)(exclusive of
interest and arbitration fees and costs) or to render a monetary award in
response thereto against any party that totals more than Two Hundred Fifty
Thousand Dollars ($250,000.00) (exclusive of interest and arbitration fees and
costs). Any matter which exceeds this amount should be filed in the Superior
Court in and for the County in which the Project is located.
§ 4.6.5 The arbitrator shall be mutually and reasonably agreed upon by Owner and
Contractor.
§ 4.6.6 Intentionally deleted.
§ 4.6.7 Prehearings. If there is an arbitration proceeding, there shall be a
prehearing meeting between the parties at which each party shall present a
memorandum disclosing the factual basis of its claim and defenses and disclosing
legal issues raised. The memorandum shall also disclose the names of any expert
a party intends to present as a witness during the proceedings. At the
prehearing meeting, the arbitrators shall make rulings and set schedules for
hearings consistent with their powers as set forth in this paragraph. All
hearings shall be held on consecutive weekdays until five (5) hearings have been
held and shall be recommenced within seven (7) days of the last prior day of
hearings. If requested by either party to this Agreement, any individual or
number of sessions shall take place at the site of the Project.
§ 4.6.8 Joinder. Notwithstanding any other provision of the Agreement, the
American Arbitration Association may join to any arbitration under this
Agreement an entity not a party to this Agreement or other arbitrations
involving this Project if such joinder is necessary to a complete resolution of
any common issues of law or fact. The award rendered by the arbitrators will be
final, not subject to appeal, and judgment may be entered upon it in any court
having jurisdiction thereof.
§ 4.6.9 Discovery. Notwithstanding any other provision in this Agreement, the
parties shall be entitled to discover all documents and information reasonably
necessary for a full understanding of any legitimate issue raised in the
arbitration. The parties may use all methods of discovery available under the
California Rules of Civil Procedure and shall be governed thereby. Prior to the
deposition of any expert witness, the party proposing to call such a witness
shall provide a full and complete report by the expert, together with the
expert’s calculations and other data by which the expert reached any opinions
concerning the subject matter of the arbitration. The report shall be provided
no less than ten (10) days prior to the date set for the expert witness’
deposition. The California Rules of Evidence shall be applied by the arbitrators
but liberally construed to allow for the admission of evidence that is helpful
in resolving the controversy.
ARTICLE 5 SUBCONTRACTORS
§ 5.1 DEFINITIONS
§ 5.1.1 A Subcontractor is a person or entity who has a contract through the
Contractor to perform a portion of the Work at the site. The term
“Subcontractor” is referred to throughout the Contract Documents as if singular
in number and means a Subcontractor or an authorized representative of the
Subcontractor. The term “Subcontractor” includes Subcontractors at every tier,
including material suppliers, vendors and Sub-subcontractors, but does not
include a separate contractor or subcontractors of a separate contractor.
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

29



--------------------------------------------------------------------------------



 



§ 5.1.2 A Sub-subcontractor is a person or entity who has a direct or indirect
contract with a Subcontractor to perform a portion of the Work at the site. The
term “Sub-subcontractor” is referred to throughout the Contract Documents as if
singular in number and means a Sub-subcontractor or an authorized representative
of the Sub-subcontractor.
§ 5.2 AWARD OF SUBCONTRACTS AND OTHER CONTRACTS FOR PORTIONS OF THE WORK
§ 5.2.1 Concurrently with the execution of the Agreement, the Contractor shall
furnish the Owner and the Architect or Consultant selected by the Owner, in
writing, with (1) the trade, and subcontract amount of each Subcontractor and
(2) the names of all persons or entities proposed as manufacturers of the
products identified in the Specifications (including those who are to furnish
materials or equipment fabricated to a special design) and, if known, the name
of the installing Subcontractor. The name of each Subcontractor shall be
provided not less than five (5) days before execution of the applicable
subcontract. It is understood that the information set forth above may be
revised from time to time with Owner’s consent but any such revision shall not
be the basis for an increase in the Contract Sum or GMP or an extension of the
Contract Time. At the same time, the Contractor shall provide in writing a list
of those portions of the Work which the Contractor proposes to perform with its
own forces, and the amount the Contractor shall receive as a Cost of the Work
for performing such Work. Unless the Contractor has obtained prior consent from
the Owner in writing, all Subcontractors, Sub-subcontractors and suppliers
contracts shall be entered by the Contractor on a lump sum basis. All Work
performed by the Contractor with its own forces shall be deemed to be performed
by the Contractor as a Subcontractor on a lump sum basis at the price so
specified by the Contractor pursuant to this Paragraph. Such lump sum amount
shall be based upon at least three (3) competitive bids obtained by the
Contractor and approved by Owner. However, the Contractor shall only be allowed
one mark up and/or fee for such self performed work consistent with the
provisions contained in the Agreement. Owner will reply to the Contractor in
writing within thirty (30) days after written request stating whether or not
Owner or the Architect, after due investigation, has reasonable objection to any
such proposed person or entity.
§ 5.2.2 The Contractor shall not contract with a proposed person or entity to
whom the Owner or Architect has made reasonable and timely objection. The
Contractor shall not be required to contract with anyone to whom the Contractor
has made reasonable objection.
§ 5.2.3 If the Owner or Architect has reasonable objection to a Subcontractor
selected by the Contractor, which Subcontractor was previously approved by Owner
and Architect (“Selected Subcontractor”), then the Contractor shall propose
another to whom the Owner or Architect has no reasonable objection. If the
Selected Subcontractor is later rejected but such Selected Subcontractor was
reasonably capable of performing the Work, the GMP and Contract Time shall be
increased or decreased by the difference, if any, occasioned by such change, and
an appropriate Change Order shall be issued before commencement of the
substitute Subcontractor’s Work. However, no increase in the GMP or Contract
Time shall be allowed for such change unless the Contractor has acted promptly
and responsively in submitting names as required.
§ 5.2.4 The Contractor shall not change a Subcontractor, person or entity
previously selected if the Owner or Architect makes reasonable objection to such
substitute.
§ 5.3 SUBCONTRACTUAL RELATIONS
§ 5.3.1 All Work performed for the Contractor by a Subcontractor shall be
pursuant to an appropriate written agreement, between the Contractor and the
Subcontractor (and, as applicable between Subcontractors and
Sub-subcontractors), which agreements shall contain provisions that:

  .1   preserve and protect the rights of the Owner under the Contract Documents
with respect to the Work to be performed under the subcontract so that the
subcontracting thereof will not prejudice such rights;     .2   require that
such Work be performed in accordance with the requirements of the Contract
Documents;     .3   subject to the provisions of Subparagraph 5.4.1 of the
General Conditions require the Subcontractor to consent to assignment of the
Contractor’s interest in each subcontract to which Contractor is a party to
Owner or Owner’s designee, which assignment shall become effective upon
Contractor’s default under the Contract Documents and Subcontractor’s receipt of
notification from Owner that (a) Contractor is in default under the Contract
Documents, and (b) the assignment is effective;     .4   require submission to
the Contractor of applications for payment under each subcontract to which the
Contractor is a party, in reasonable time to enable the Contractor to apply for
payment in accordance with the provisions of the Contract Documents;     .5  
require that all claims for additional costs, extensions of time, damages for
delays or otherwise with respect to subcontracted portions of the Work shall be
submitted to the Contractor (via any Subcontractor

 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

30



--------------------------------------------------------------------------------



 



      or Sub-subcontractor where appropriate) in sufficient time so that the
Contractor may comply in the manner provided in the Contract Documents for like
claims by the Contractor upon the Owner;     .6   waive all rights the
Contractor and Subcontractor may have against one another for damages caused by
fire or other perils covered by the property insurance described in
Paragraph 11.4 of the General Conditions, except such rights as they may have to
the proceeds of such insurance held by the Owner under Paragraph 11.4 of the
General Conditions;     .7   prohibit Subcontractor from assigning its rights
and/or obligations under the subcontract or from subcontracting the performance
of any of its services under the subcontract except as agreed in writing by
Owner and Contractor; provided that no assignment or subcontracting by the
Subcontractor shall relieve Subcontractor of its duties and obligations under
its agreement with the Contractor;     .8   incorporate those insurance
requirements of Article 11 of these General Conditions applicable to
Subcontractors;     .9   name the Owner Parties as additional insureds;     .10
  name the Indemnitees as indemnified parties under any indemnities given in
favor of Contractor in the subcontract;     .11   provide that the Owner owns
all drawings, specifications, computations, sketches, test data, survey results,
models, photographs, renderings and other work product prepared by the
Subcontractor;     .12   contain any confidentiality provisions set forth in the
Contract Documents; and     .13   obligate each Subcontractor specifically to
consent to the provisions of this Subparagraph 5.3.1. The Contractor shall make
available to each proposed Subcontractor, prior to the execution of the
subcontract, copies of the Contract Documents to which Subcontractor will be
bound by this Subparagraph 5.3.1, and identify to the Subcontractor any terms or
conditions of the proposed subcontract which may be at variance with the
Contract Documents. Each Subcontractor shall similarly make copies of such
Contract Documents available to its Sub-subcontractors.

§ 5.3.2 All subcontracts shall specifically provide that the Owner is an
intended third-party beneficiary of such subcontract.
§ 5.4 CONTINGENT ASSIGNMENT OF SUBCONTRACTS
§ 5.4.1 Each subcontract agreement for a portion of the Work is assigned by the
Contractor to the Owner provided that:

  .1   assignment is effective only after termination of the Contract by the
Owner and only for those subcontract agreements which the Owner accepts by
notifying the Subcontractor and Contractor in writing; and     .2   assignment
is subject to the prior rights of the surety, if any, obligated under bond
relating to the Contract.

The contingent assignment provided for above shall also be for the benefit of
the Owner’s Lender and each subcontract shall also contain such provision as the
Owner’s Lender shall require to create such assignment.
§ 5.4.2 If the Work in connection with a subcontract has been suspended for more
than thirty (30) days after termination of the Contract by the Owner pursuant to
Paragraph 14.2 and the Owner or Owner’s Lender accepts assignment of such
subcontract, the Subcontractor’s compensation shall be equitably adjusted for
any reasonable increase in direct costs incurred by such Subcontractor as a
result of the suspension.
§ 5.4.3 Each subcontract shall specifically provide that the Owner or Owner’s
Lender shall only be responsible to the Subcontractor for those obligations of
the Contractor that accrue subsequent to the Owner’s exercise of any rights
under this conditional assignment.
ARTICLE 6 CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS
§ 6.1 OWNER’S RIGHT TO PERFORM CONSTRUCTION AND TO AWARD SEPARATE CONTRACTS
§ 6.1.1 The Owner reserves the right to perform construction or operations
related to the Project with the Owner’s own forces, and to award separate
contracts in connection with other portions of the Project or other construction
or operations on the Project site under conditions of the Contract identical or
substantially similar to these including those portions related to insurance and
waiver of subrogation. If the Contractor claims that delay or additional cost is
involved because of such action by the Owner, the Contractor may make a claim.
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

31



--------------------------------------------------------------------------------



 



§ 6.1.2 When separate contracts are awarded for different portions of the
Project or other construction or operations on the site, the term “Contractor”
in the Contract Documents in each case shall mean the Contractor who executes
each separate Owner-Contractor Agreement.
§ 6.1.3 The Owner shall provide for coordination of the activities of the
Owner’s own forces and of each separate contractor with the Work of the
Contractor, who shall cooperate with them. The Contractor shall participate with
other separate contractors and the Owner in reviewing their construction
schedules when directed to do so. The Contractor shall make any revisions to the
construction schedule deemed necessary after a joint review and mutual
agreement. The construction schedules shall then constitute the schedules to be
used by the Contractor, separate contractors and the Owner until subsequently
revised.
§ 6.1.4 Intentionally deleted.
§ 6.1.5 The Contractor accepts assignment of, and liability for, all purchase
orders and other agreements for procurement of materials and equipment that are
identified as part of the Contract Documents. The Contractor shall be
responsible for such prepurchased items, if any, as if the Contractor were the
original purchaser. The GMP includes, without limitation, all costs and expenses
in connection with delivery, storage, insurance, installation, and testing of
items covered in any assigned purchase orders or agreements. All warranty and
correction of the Work obligations under the Contract Documents shall also apply
to any prepurchased items, unless the Contract Documents specifically provide
otherwise.
§ 6.2 MUTUAL RESPONSIBILITY
§ 6.2.1 The Contractor shall afford the Owner and separate contractors
reasonable opportunity for introduction and storage of their materials and
equipment and performance of their activities, and shall connect and coordinate
the Contractor’s construction and operations with theirs as required by the
Contract Documents.
§ 6.2.2 If part of the Contractor’s Work depends for proper execution or results
upon construction or operations by the Owner or a separate contractor, the
Contractor shall, prior to proceeding with that portion of the Work, promptly
report to the Architect apparent discrepancies or defects in such other
construction that would render it unsuitable for such proper execution and
results. Failure of the Contractor so to report shall constitute an
acknowledgment that the Owner’s or separate contractor’s completed or partially
completed construction is fit and proper to receive the Contractor’s Work,
except as to defects not then reasonably discoverable.
§ 6.2.3 The Owner shall be reimbursed by the Contractor for costs incurred by
the Owner which are payable to a separate contractor because of delays,
improperly timed activities or defective construction of the Contractor. The
Owner shall be responsible to the Contractor for costs incurred by the
Contractor because of delays, improperly timed activities, damage to the Work or
defective construction of a separate contractor.
§ 6.2.4 The Contractor shall promptly remedy damage wrongfully caused by the
Contractor to completed or partially completed construction or to property of
the Owner or separate contractors as provided in Section 10.2.5 of these General
Conditions.
§ 6.2.5 The Owner and each separate contractor shall have the same
responsibilities for cutting and patching as are described for the Contractor in
Section 3.14 of these General Conditions.
§ 6.2.6 Claims and other disputes and matters in question between the Contractor
and a separate contractor shall be subject to the provisions of Paragraph 4.3
provided the separate contractor has reciprocal obligations.
§ 6.3 OWNER’S RIGHT TO CLEAN UP
§ 6.3.1 If a dispute arises among the Contractor, separate contractors and the
Owner as to the responsibility under their respective contracts for maintaining
the premises and surrounding area free from waste materials and rubbish, the
Owner may clean up and the Owner will allocate the cost among those responsible.
ARTICLE 7 CHANGES IN THE WORK
§ 7.1 GENERAL
§ 7.1.1 Changes in the Work may be accomplished after execution of the Contract,
and without invalidating the Contract, by Change Order, Construction Change
Directive or order for a minor change in the Work, subject to the limitations
stated in this Article 7 and elsewhere in the Contract Documents.
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

32



--------------------------------------------------------------------------------



 



§ 7.1.2 The Owner, without invalidating this Agreement, may order changes in the
Work consisting of additions, deletions or modifications to the services
contemplated hereby. Such changes shall be authorized by written Change Order
signed by the Owner, Contractor, or by written Construction Change Directive
signed by the Owner. With regard to any Change Order or Construction Change
Directive, Contractor shall initially provide a “Change Proposal” detailing the
anticipated cost changes, but the actual cost or credit to the Owner from a
change shall be determined by mutual agreement prior to commencement of such
change and shall be invoiced by Contractor and paid by Owner pursuant to the
terms set forth in Section 12 of this Agreement. Except as otherwise agreed
between Owner and Contractor, costs associated with changes shall be charged at
actual cost with previously agreed upon and documented mark-up for Contractor’s
overhead and profit as a percentage of actual cost. Where Owner and Contractor
are not able to agree regarding the adjustment to cost and/or time for any
Change Order or Construction Change Directive within 10 days after submission by
the Contractor of the applicable Change Proposal the matter shall be resolved
pursuant to the procedures provided in Section 7.6. Contractor and Owner shall
mutually and reasonably agree upon forms for Change Orders and Construction
Change Directives in connection with the Work for this Project.
§ 7.1.3 Changes in the Work shall be performed under applicable provisions of
the Contract Documents, and the Contractor shall proceed promptly, unless
otherwise provided in the Change Order, Construction Change Directive or order
for a minor change in the Work. Except as permitted in Paragraph 7.3 and
Subparagraph 9.7.2, a change in the Contract Sum, the GMP or the Contract Time
shall be accomplished only by Change Order. Accordingly, no course of conduct or
dealings between the parties, nor express or implied acceptance of alterations
or additions to the Work, and no claim that Owner has been unjustly enriched by
any alteration of or addition to the Work, whether or not there is, in fact, any
unjust enrichment to the Work, shall be the basis of any claim to an increase in
any amounts due under the Contract Documents or a change in any time period
provided for in the Contract Documents.
§ 7.2 CHANGE ORDERS
§ 7.2.1 A Change Order is a written instrument prepared by the Architect and
signed by the Owner and Contractor, stating their agreement upon all of the
following:

  .1   change in the Work;     .2   the amount of the adjustment, if any, in the
Contract Sum and/or GMP; and     .3   the extent of the adjustment, if any, in
the Contract Time.

§ 7.2.2 Methods used in determining adjustments to the Contract Sum and GMP may
include those listed in Section 7.3.3 of these General Conditions.
§ 7.2.3 Agreement on any Change Order shall constitute a final settlement,
accord and satisfaction, of all matters relating to the change in the Work that
is the subject of the Change Order, including, but not limited to, all direct
and indirect costs associated with such change and any and all adjustments to
the Contract Sum and/or GMP and the construction schedule. In the event a Change
Order increases the GMP, the Contractor shall include the Work covered by such
Change Orders in Applications for Payment as if such Work were originally part
of the Contract Documents. The Contractor shall have no right to base a claim on
the cumulative effect of Change Orders.
§ 7.2.4 As set forth in Subparagraph 5.1.2 of the Agreement and Subparagraph 7.5
of these General Conditions, the Contractor’s Fee shall be increased or
decreased, as applicable, as a result of additive or deductive Change Order.
§ 7.3 CONSTRUCTION CHANGE DIRECTIVES
§ 7.3.1 A Construction Change Directive is a written order prepared by the
Architect and signed by the Owner, directing a change in the Work prior to
agreement on adjustment, if any, in the Contract Sum and/or GMP or Contract
Time, or both. The Owner may by Construction Change Directive, without
invalidating the Contract, order changes in the Work within the general scope of
the Contract consisting of additions, deletions or other revisions, the Contract
Sum and/or GMP and Contract Time being adjusted accordingly.
§ 7.3.2 A Construction Change Directive shall be used in the absence of total
agreement on the terms of a Change Order.
§ 7.3.3 If the Construction Change Directive provides for an adjustment to the
Contract Sum and/or GMP, the adjustment shall be based on one of the following
methods chosen by Owner:

  .1   mutual acceptance of a lump sum properly itemized and supported by
sufficient substantiating data to permit evaluation;     .2   unit prices stated
in the Contract Documents or subsequently agreed upon;

 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

33



--------------------------------------------------------------------------------



 



  .3   cost to be determined in a manner agreed upon by the parties and a
mutually acceptable fixed or percentage fee; or     .4   as provided in
Section 7.3.6 of these General Conditions.

§ 7.3.4 Upon receipt of a Construction Change Directive, the Contractor shall
promptly proceed with the change in the Work involved and advise the Owner of
the Contractor’s agreement or disagreement with the method, if any, provided in
the Construction Change Directive for determining the proposed adjustment in the
Contract Sum and/or GMP or Contract Time.
§ 7.3.5 A Construction Change Directive signed by the Contractor indicates the
agreement of the Contractor therewith, including adjustment in Contract Sum
and/or GMP and Contract Time or the method for determining them. Such agreement
shall be effective immediately and shall be recorded as a Change Order.
§ 7.3.6 If the Contractor does not respond to a Construction Change Directive
promptly or disagrees with the method for adjustment in the Contract Sum and/or
GMP, the method and the adjustment shall be determined on the basis of
reasonable expenditures and savings of those performing the Work attributable to
the change, including, in case of an increase in the GMP, a reasonable allowance
for overhead and profit. In such case, and also under Section 7.3.3.3 of these
General Conditions, the Contractor shall keep and present, in such form as the
Architect may prescribe, an itemized accounting together with appropriate
supporting data. Unless otherwise provided in the Contract Documents, costs for
the purposes of this Section 7.3.6 shall be limited to the following:

  .1   costs of labor, including social security, old age and unemployment
insurance, fringe benefits required by agreement or custom, and workers’
compensation insurance;     .2   costs of materials, supplies and equipment,
including cost of transportation, whether incorporated or consumed;     .3  
rental costs of machinery and equipment, exclusive of hand tools, whether rented
from the Contractor or others;     .4   costs of premiums for all bonds and
insurance, permit fees, and sales, use or similar taxes related to the Work; and
    .5   additional costs of supervision and field office personnel directly
attributable to the change.

§ 7.3.7 The amount of credit to be allowed by the Contractor to the Owner for a
deletion or change which results in a net decrease in the Contract Sum shall be
actual net cost as confirmed by the Architect and approved by Owner. When both
additions and credits covering related Work or substitutions are involved in a
change, the allowance for overhead and profit shall be figured on the basis of
net increase, if any, with respect to that change.
§ 7.3.8 Pending final determination of the total cost of a Construction Change
Directive to the Owner, amounts not in dispute for such changes in the Work
shall be included in Applications for Payment accompanied by a Change Order
indicating the parties’ agreement with part or all of such costs.
§ 7.3.9 When the Owner and Contractor agree with the adjustments in the Contract
Sum and/or GMP and Contract Time, or otherwise reach agreement upon the
adjustments, such agreement shall be effective immediately and shall be recorded
by preparation and execution of an appropriate Change Order.
§ 7.4 MINOR CHANGES IN THE WORK
§ 7.4.1 The Owner or Architect will have authority to order minor changes in the
Work not involving adjustment in the Contract Sum and/or GMP or extension of the
Contract Time and not inconsistent with the intent of the Contract Documents.
Such changes shall be effected by written order and shall be binding on the
Owner and Contractor. The Contractor shall carry out such written orders
promptly.
ARTICLE 8 TIME
§ 8.1 DEFINITIONS
§ 8.1.1 Unless otherwise provided, Contract Time is the period of time,
including authorized adjustments, allotted in the Contract Documents for
Substantial Completion of the Work.
§ 8.1.2 The date of commencement of the Work is the date established in the
Agreement.
§ 8.1.3 The date of Substantial Completion is in Subparagraph 9.8.1 of these
General Conditions.
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

34



--------------------------------------------------------------------------------



 



§ 8.1.4 The term “day” as used in the Contract Documents shall mean calendar day
unless otherwise specifically defined.
§ 8.2 PROGRESS AND COMPLETION
§ 8.2.1 Time limits stated in the Contract Documents are of the essence of the
Contract Documents. By executing the Agreement the Contractor confirms that the
Contract Time is a reasonable period for performing the Work.
§ 8.2.2 The Contractor shall not, except by agreement or instruction of the
Owner in writing, commence operations on the Project site or elsewhere prior to
the effective date of insurance required by Article 11 to be furnished by the
Contractor and Owner. The date of commencement of the Work shall not be changed
by the effective date of such insurance.
§ 8.2.3 The Contractor shall proceed expeditiously with adequate forces and
shall achieve Substantial Completion within the Contract Time.
§ 8.3 DELAYS AND EXTENSIONS OF TIME
§ 8.3.1 If the Contractor is delayed at any time in the commencement or progress
of the Work by an act or neglect of the Owner or Architect, or of an employee of
either, or of a separate contractor employed by the Owner, or by changes ordered
in the Work, or by labor disputes, fire, unusual delay in deliveries,
unavoidable casualties or other causes beyond the Contractor’s reasonable
control, or by delay authorized by the Owner pending resolution of a dispute, or
by other causes beyond the reasonable control of the Contractor, excluding
financial inability, the Contractor shall promptly submit to the Owner, in
writing, its proposal indicating the means and methods of overcoming such delay
and demonstrating how the then current contract completion date may be achieved
and identifying any additional costs attributable to such means and methods.
Notwithstanding anything to the contrary in Subparagraph 8.3.1 or any other
provision of the Contract Documents, Owner’s implementation of Owner-Elected
Acceleration or extension of the Completion Date and an increase in the Contract
Sum equal to the actual increase in general conditions costs (which general
conditions costs shall be in accordance with pricing for such items set forth in
the most recent Schedule of Values approved by Owner), incurred by Contractor
which are directly attributable to the period of time by which the Contract Time
is extended, shall be Contractor’s sole remedy for delay unless the same shall
have been caused by acts constituting willful negligence or intentional
interference by the Owner with Contractor’s performance of the Work and where
and to the extent that such acts continue after Contractor’s notice to Owner of
such interference. Owner’s exercise of any of its rights under Article 7,
Changes in the Work, regardless of the extent or number of such Changes, Owner’s
exercise of any of its remedies of suspension of the Work or Owner’s requirement
of correction or re-execution of any defective Work shall not under any
circumstances be construed as intentional interference with Contractor’s
performance of the Work.
§ 8.3.2 All claims for extension of time shall be made in writing to the
Architect and copied to the Owner no more than ten (10) working days after the
occurrence of the delay; otherwise they shall be waived. The Contractor shall
provide an estimate of the probable effect of such delay on the progress of the
Work. In the case of a continuing course of delay only one claim is necessary.
§ 8.3.3 Notwithstanding any other provisions in the Contract Documents, any
delays incurred by the Contractor, which are the fault of the Owner in excess of
five (5) working days on a cumulative basis will afford compensation to the
Contractor in the amount of the additional direct job-site costs actually
incurred by the Contractor, provided written notice of such delay has been
provided to the Owner within five (5) days after the Contractor becomes aware of
any such delay. If such notice is not so provided then the Contractor shall be
deemed to have waived any such compensation. Other than as provided herein, the
sole remedy for the Contractor for delay, hindrance, or their impact shall be an
extension of time.
§ 8.3.4 If the Contractor submits a progress report indicating, or otherwise
expresses an intention to achieve completion of the Work prior to any completion
date required by the Contract Documents or expiration of the Contract Time, no
liability of the Owner to the Contractor for any failure of the Contractor to so
complete the Work shall be created or implied. Under the terms and conditions of
this Agreement, the Owner is and will remain the sole beneficiary of any float
time in the schedule.
§ 8.3.5 Notwithstanding any of the foregoing, the Contractor shall use all
reasonable efforts and take all reasonable steps to avoid entirely or mitigate
any delay hereunder and the Contractor’s failure to do so shall constitute a
waiver of its right to claim that any delay that could have been avoided or
mitigated has resulted in an extension of the Contract Time.
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

35



--------------------------------------------------------------------------------



 



ARTICLE 9 PAYMENTS AND COMPLETION
§ 9.1 GMP
§ 9.1.1 The GMP is stated in the Agreement and, including authorized
adjustments, is the maximum amount payable by the Owner to the Contractor for
performance of the Work under the Contract Documents.
§ 9.2 SCHEDULE OF VALUES
§ 9.2.1 Upon full execution of the Agreement, the Contractor shall submit to the
Architect and Owner an updated schedule of values allocated to various portions
of the Work, prepared in such form and supported by such data to substantiate
its accuracy as the Owner may require. This Schedule of Values, unless objected
to by the Owner or Architect, shall be used as a basis for reviewing the
Contractor’s Applications for Payment. The Contractor shall revise its original
Schedule of Values or cost breakdown from time to time at the request of the
Owner as circumstances may require. Such Schedule of Values and any supplements
or amendments thereto shall be subject to the prior written approval of the
Owner, the Consultant and the Lenders. Unless otherwise agreed by the Owner, in
writing, the Schedule of Values shall be on AIA Document G703 or such other form
as may be required or approved, in writing, by the Owner and the Lenders and
shall contain such other information as the Owner may require including a
detailed breakdown of that portion of the Cost of the Work to be performed by
the Contractor using its own forces and a breakdown from at least three
(3) competitive bidders for that portion of the Work the Contractor proposes to
be performed by the Contractor’s own forces.
§ 9.2.2 The Contractor and each Subcontractor shall prepare a trade payment
breakdown for the Work for which each is responsible, such breakdown being
submitted on a uniform standardized form approved by the Architect and Owner.
The form shall be divided in detail sufficient to exhibit areas, floors, and/or
sections of the Work, and/or by convenient units and shall be updated as
required by either the Owner or the Architect as necessary to reflect
(i) description of Work (listing labor and material separately), (ii) total
value, (iii) percent of the Work completed to date, (iv) value of Work completed
to date, (v) percent of previous amount billed, (vi) previous amount billed,
(vii) current percent completed, and (viii) value of Work completed to date. Any
trade breakdown that fails to include sufficient detail, is unbalanced, or
exhibits “front-loading” of the value of the Work shall be rejected. If trade
breakdown had been initially approved and subsequently used but later was found
improper for any reason, sufficient funds shall be withheld from future
Applications for Payment to ensure an adequate reserve (exclusive of normal
retainage) to complete the Work.
§ 9.3 APPLICATIONS FOR PAYMENT
§ 9.3.1 Contractor’s submission of an Application for Payment shall be governed
by the terms of Article 12 of the Agreement and further supplemented by the
terms set forth in this Section 9.3 below.
§ 9.3.1.1 As provided in Section 7.3.8 of these General Conditions, such
applications for payment may include requests for payment on account of changes
in the Work which have been properly authorized by Construction Change
Directives but not yet included in Change Orders.
§ 9.3.1.2 Applications for payment shall not include requests for payment for
portions of the Work for which the Contractor does not intend to pay to a
Subcontractor, unless such Work has been performed by others whom the Contractor
intends to pay.
§ 9.3.2 If approved in advanced by Owner, payments shall be made on account of
materials and equipment delivered and suitably stored at the site for subsequent
incorporation in the Work. If approved in advance by the Owner, payment may
similarly be made for materials and equipment suitably stored off the site at a
location agreed upon in writing. Payment for materials and equipment stored on
or off the site shall be conditioned upon compliance by the Contractor with
procedures satisfactory to the Owner to establish the Owner’s title to such
materials and equipment or otherwise protect the Owner’s interest, and shall
include the costs of applicable insurance, storage and transportation to the
Project site for such materials and equipment stored off the site at a bonded
and insured warehouse. The Contractor shall also comply with the following
specific requirements:

  .1   The aggregate cost of materials stored off site shall not exceed
Twenty-Five Thousand Dollars ($25,000.00) at any time without written approval
of the Owner.     .2   Title to such materials shall be vested in the Owner, as
evidenced by documentation satisfactory in form and substance to the Owner and
the Owner’s Construction Lender, including, without limitation, recorded
financing statements, UCC filings and UCC searches.     .3   With each
Application for Payment, the Contractor shall submit to the Owner a written list
identifying each location where materials are stored off the Project site and
the value of materials at each location.

 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

36



--------------------------------------------------------------------------------



 



      The Contractor shall procure insurance satisfactory to the Owner for
materials stored off the Project site in an amount not less than the total value
thereof.     .4   The consent of any surety shall be obtained to the extent
required prior to payment for any materials stored off the Project site.     .5
  Representatives of the Owner and the Lender shall have the right to make
inspections of the storage areas at any time.     .6   Such materials shall be
(1) protected from diversion, destruction, theft and damage to the satisfaction
of the Owner and the Lender, (2) specifically marked for use on the Project, and
(3) segregated from other materials at the storage facility.

§ 9.3.3 The Contractor warrants that title to all Work covered by an Application
for Payment will pass to the Owner no later than the earlier of incorporation
into the work or the time of payment. The Contractor further warrants that upon
submittal of an Application for Payment all Work for which Certificates for
Payment have been previously issued and payments received from the Owner shall
be free and clear of liens, claims, security interests or encumbrances in favor
of the Contractor and Subcontractors, including, without limitation, any
material suppliers, or other persons or entities making a claim by reason of
having provided labor, materials and equipment relating to the Work.
§ 9.3.4 No payment will be made to the Contractor until the Contractor has
delivered originals to the Owner of mechanic’s lien waivers and releases in such
form as is required by the Lenders and in substance satisfactory to the Owner
and the Lenders and signed by all Subcontractors, Sub-subcontractors and
material suppliers, including all consultants, who have performed Work on or
furnished materials to the Project. Each monthly Application for Payment shall
be accompanied by mechanic’s lien waivers and releases conditioned only upon
receipt of payment with respect to the previous month’s Application for Payment.
Unconditional mechanic’s lien waivers and releases with respect to the full
amount paid to the Contractor pursuant to, or otherwise paid by the Owner on
account of, the previous month’s Application for Payment shall be signed by the
Contractor, Subcontractors, Sub-subcontractors and material suppliers, including
all Architects and Consultants, and delivered by the Contractor to the Owner
(with copies to the Lenders) within thirty (30) days after Contractor’s request
of such Payment.
§ 9.3.5 Each monthly Application for Payment shall show the percentage of Work
in place, as estimated by the Contractor and approved by the Owner and if Owner
requests, the Architect or Consultant, opposite the cost of each item of Work
listed in the approved Schedule of Values referred to in Subparagraph 9.2.1 and
the name of each Subcontractor, Sub-subcontractor, material supplier, including
all Architects and Consultants, or other person to whom payment is to be made
out of the payment applied for. Change Orders and Construction Change Directives
shall be listed by order and amount below the totals in the itemized listing.
The percentage and Cost of Work completed are to be shown in the same manner as
for the basic contract segregation, credit Change Orders being shown as one
hundred percent (100%) complete when formally accepted by the Owner. If payments
for materials or equipment not incorporated in the Work are allowed by the Owner
in writing, they shall be listed separately below the Work and change items. At
the bottom of the Application for Payment, the Contractor shall total the Cost
of the Work, Change Order work, Construction Change Directive work and materials
and equipment incorporated in the Work or allowed by the Owner as hereinabove
provided as of the date of the Application. From the total shall be deducted the
retainage provided for in the Agreement and all previous payments made by the
Owner to the Contractor under the Contract and any disputed amounts. The balance
will then be the net amount due the Contractor for the period covered by the
Application. The Owner reserves the right to issue payment by joint check to the
Contractor and to any Subcontractor, laborer or material supplier to whom
payment is to be made out of such net amount due, including all Architects and
Consultants.
§ 9.3.6 The Owner’s obligation to make any progress payment shall be subject to
the Owner or its agents having determined to their satisfaction that all
Subcontractors, Sub-subcontractors and suppliers, have been paid in full for all
Work and materials covered by the Owner’s previous payments or otherwise
satisfied in a manner mutually acceptable to the Owner and the Contractor and to
the delivery to the Owner by the Contractor of mechanic’s lien waivers and
releases as provided in Subparagraph 9.3.4 for all Subcontractors and
Sub-subcontractors including all Architects and Consultants. In addition to an
disputed portion of a progress payment, the Owner may withhold beyond the date
for payment under this Contract that undisputed portion of a progress payment
which is otherwise due and payable hereunder for which the Owner has not
received satisfactory lien waivers and releases.
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

37



--------------------------------------------------------------------------------



 



§ 9.3.7 On all Applications for Payment subsequent to the initial application,
the following statement shall also appear:
The Contractor hereby certifies that all obligations for which the previous
Application for Payment were issued and paid have been paid or otherwise
satisfied in a manner mutually acceptable to the Owner and the Contractor. Each
Application for Payment with this statement shall be signed at the bottom by an
officer of the Contractor or the Contractor’s authorized designee as follows:

         
By:
                 
 
       
Name:
                 
 
       
Title:
                 
 
       
Date Signed:
                 

§ 9.3.8 The Contractor shall indemnify, protect, defend, with counsel approved
by the Owner, which approval shall not be withheld unreasonably, and hold
harmless the Indemnitees, at the Contractor’s own cost and expense and not as a
Cost of the Work, from and against any and all loss, damage, liability or
expense, including costs and attorneys’ fees, to which the Indemnitees, or any
of them, may be put or may incur by reason of or in connection with the
assertion or filing of a mechanic’s lien or stop notice arising out of or in
connection with the Work or the Project, but only to the extent that Owner has
made payment to Contractor for the portion or portions of the Work which are the
subject of any such lien or liens or related encumbrance.
§ 9.3.9 The Owner shall release any payments withheld due to a lien, stop notice
or claim if the Contractor obtains security acceptable to the Owner or a lien
release bond which is: (1) issued by a surety acceptable to the Owner and
Lender, (2) in form and substance satisfactory to the Owner and Lender, (3) in
an amount not less than one hundred fifty percent (150%) of such lien claim, and
(4) otherwise in compliance with California law. By posting a lien release bond
or other acceptable security, however, the Contractor shall not be relieved of
any responsibilities or obligations under this Paragraph 9.3, including, without
limitation, the duty to defend and indemnify the Indemnitees. The cost of any
premiums incurred in connection with such lien release bonds and security shall
be the responsibility of the Contractor and shall not be part of, or cause any
adjustment to, the Contract Sum and/or GMP.
§ 9.3.10 In the event that Contractor fails to provide security for any liens
pursuant to Subparagraph 9.3.9, above, Owner reserves the right to settle any
disputed mechanic’s or material supplier’s lien claim by payments to the lien
claimant or by such other means as the Owner, in the Owner’s sole discretion,
determines is the most economical or advantageous method of settling the
dispute. The Contractor shall promptly reimburse the Owner, upon demand, for any
payments so made.
§ 9.4 CERTIFICATES FOR PAYMENT
§ 9.4.1 The Owner or Architect will, within seven days after receipt of the
Contractor’s Application for Payment, either issue a Certificate for Payment,
with a copy to the Contractor, for such amount as the Owner or Architect
determines is properly due, or notify the Contractor and Owner in writing of the
reasons for withholding certification in whole or in part as provided in
Section 9.5.1.
§ 9.4.2 The issuance of a Certificate for Payment will constitute a
representation by the Architect to the Owner, based on the Architect’s
evaluation of the Work and the data comprising the Application for Payment, that
the Work has progressed to the point indicated and that, to the best of the
Architect’s knowledge, information and belief, the quality of the Work is in
accordance with the Contract Documents. The foregoing representations are
subject to an evaluation of the Work for conformance with the Contract Documents
upon Substantial Completion, to results of subsequent tests and inspections, to
correction of minor deviations from the Contract Documents prior to completion
and to specific qualifications expressed by the Architect. The issuance of a
Certificate for Payment will further constitute a representation of the
Architect that the Contractor is entitled to payment in the amount certified.
However, the issuance of a Certificate for Payment will not be a representation
that the Architect has (1) made exhaustive or continuous on-site inspections to
check the quality or quantity of the Work, (2) reviewed construction means,
methods, techniques, sequences or procedures, (3) reviewed copies of
requisitions received from Subcontractors and material suppliers and other data
requested by the Owner to substantiate the Contractor’s right to payment, or
(4) made examination to ascertain how or for what purpose the Contractor has
used money previously paid on account of the Contract Sum.
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

38



--------------------------------------------------------------------------------



 



§ 9.4.3 The Contractor understands and agrees that the Architect’s final
Certificate for Payment will constitute a further representation by the
Contractor that the conditions precedent to the Contractor’s being entitled to a
final payment as set forth in Subparagraph 9.10.2 of these General Conditions
have been fulfilled.
§ 9.5 DECISIONS TO WITHHOLD CERTIFICATION
§ 9.5.1 The Architect may withhold a Certificate for Payment in whole or in
part, to the extent reasonably necessary to protect the Owner or, if in the
Architect’s opinion the representations to the Owner required by Section 9.4.2
of these General Conditions cannot be made. If the Architect is unable to
certify payment in the amount of the Application, the Architect will notify the
Contractor and Owner as provided in the Contract Documents. If the Contractor
and Architect (with the Owner’s Approval) cannot agree on a revised amount, the
Architect will promptly issue a Certificate for Payment for the amount for which
the Architect is able to make such representations to the Owner. The Architect
may also withhold a Certificate for Payment or, because of subsequently
discovered evidence, may nullify the whole or a part of a Certificate for
Payment previously issued, to such extent as may be necessary in the Owner’s or
Architect’s opinion to protect the Owner from loss for which the Contractor is
responsible, including loss resulting from acts and omissions described in
Section 3.3.2 of these General Conditions, because of:

  .1   defective Work not remedied, missing materials not furnished, clean up
not performed;     .2   third party claims filed or reasonable evidence
indicating probable filing of such claims unless security acceptable to the
Owner is provided by the Contractor;     .3   failure of the Contractor to make
payments properly to Subcontractors or for labor, materials or equipment,
transportation or shipping costs, taxes, fees or other obligations incurred in
connection with the Work;     .4   reasonable evidence that the Work cannot be
completed for the unpaid balance of the GMP;     .5   damage to the Owner or
another contractor;     .6   reasonable evidence that the Work will not be
completed within the Contract Time, and that the unpaid balance would not be
adequate to cover actual or liquidated damages for the anticipated delay; or    
.7   persistent failure to carry out the Work in accordance with the Contract
Documents.     .8   With respect to the final request for payment, failure to
deliver two (2) sets to each Lender and one (1) set each to the Owner and
Consultant of “as-built” drawings in Owner’s required format, written guarantees
or warranties, or operating instructions and maintenance manuals when requested
but in any event prior to the earlier of (a) one (1) month after the issuance of
the temporary certificate of occupancy or (b) receiving the final payment; or  
  .9   Failure to obtain the approvals, permits, certificates of occupancies,
and related items required by any authority having jurisdiction over the
Project.

§ 9.5.2 When the above reasons for withholding certification are removed,
certification will be made for amounts previously withheld.
§ 9.6 PROGRESS PAYMENTS
§ 9.6.1 After the Architect has issued a Certificate for Payment, the Owner
shall make payment in the manner and within the time provided in the Contract
Documents.
§ 9.6.2 The Contractor shall promptly pay each Subcontractor, upon receipt of
payment from the Owner, out of the amount paid to the Contractor on account of
such Subcontractor’s portion of the Work, the amount to which said Subcontractor
is entitled, reflecting percentages actually retained from payments to the
Contractor on account of such Subcontractor’s portion of the Work. The
Contractor shall, by appropriate agreement with each Subcontractor, require each
Subcontractor to make payments to Sub-subcontractors in a similar manner.
Notwithstanding anything in this Subparagraph 9.6.2 to the contrary, the Owner
may elect, in the Owner’s sole discretion, to make any payment requested by the
Contractor on behalf of a Subcontractor of any tier jointly payable to the
Contractor and such subcontractor. The Contractor and such subcontractor shall
be responsible for the allocation and disbursement of funds included as part of
any such joint payment. In no event shall any joint payment be construed to
create any (i) contract between the Owner and a Subcontractor of any tier,
(ii) obligations from the Owner to such Subcontractor, or (iii) rights in such
Subcontractor against the Owner.
§ 9.6.3 The Architect will, on request, furnish to a Subcontractor, if
practicable, information regarding percentages of completion or amounts applied
for by the Contractor and action taken thereon by the Architect and Owner on
account of portions of the Work done by such Subcontractor.
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

39



--------------------------------------------------------------------------------



 



§ 9.6.4 Neither the Owner nor Architect shall have an obligation to pay or to
see to the payment of money to a Subcontractor except as may otherwise be
required by law.
§ 9.6.5 Payment to material suppliers shall be treated in a manner similar to
that provided in Sections 9.6.2, 9.6.3 and 9.6.4 of these General Conditions.
§ 9.6.6 A Certificate for Payment, a progress payment, or partial or entire use
or occupancy of the Project by the Owner shall not constitute acceptance of Work
not in accordance with the Contract Documents.
§ 9.6.7 Payments received by the Contractor for Work properly performed by
Subcontractors shall be held by the Contractor and promptly paid to those
Subcontractors who performed Work or furnished materials, or both, under
contract with the Contractor for which payment was made by the Owner. Nothing
contained herein shall require money to be placed in a separate account and not
commingled with money of the Contractor, shall create any fiduciary liability or
tort liability on the part of the Contractor for breach of trust or shall
entitle any person or entity to an award of punitive damages against the
Contractor for breach of the requirements of this provision.
§ 9.7 FAILURE OF PAYMENT
§ 9.7.1 If, through no fault of the Contractor, the Architect should fail to
issue any Certificate for Payment within ten (10) days after receipt of the
Contractor’s Application for Payment, or if, through no fault of the Contractor,
the Owner should fail to timely pay the Contractor any amount approved by the
Owner, then the Contractor may, upon fourteen (14) additional days’ written
notice to the Owner and the Architect, stop the Work until said Certificate for
Payment has been issued or payment of the amount owing has been received.
§ 9.7.2 If the Owner is entitled to reimbursement or payment from the Contractor
under or pursuant to the Contract Documents, such payment shall be made upon
demand by the Owner within the same time frame as the Contractor is paid by the
Owner. Notwithstanding anything contained in the Contract Documents to the
contrary, if the Contractor fails to promptly make any payment due the Owner, or
the Owner incurs any costs and expenses to cure any default of the Contractor or
to correct defective Work, the Owner shall have an absolute right to offset such
amount against the GMP and may, in the Owner’s sole discretion, elect to deduct
an amount equal to that which the Owner is entitled from any payment then or
thereafter due the Contractor from the Owner.
§ 9.8 SUBSTANTIAL COMPLETION
§ 9.8.1 “Substantial Completion” shall be deemed to have occurred when (i) the
Work has been completed in accordance with the Contract Documents except for
punchlist work (as detailed herein), (ii) the regulatory authorities having
jurisdiction over the Project shall have issued and the Contractor shall have
delivered the original of the Temporary Certificate of Occupancy to the Owner
and a copy to the Lenders of all other necessary permits, licenses and
governmental approvals required in order for the Project to be occupied and
(iii) Contractor has recorded a valid Notice of Completion with respect to the
Work; provided, however, Substantial Completion shall not precede the day on
which the Owner receives a Certificate of Occupancy or Temporary Certificate of
Occupancy (or either of their equivalents in a form acceptable to Owner) from
the city where the Project is located with respect to the Work or designated
portion thereof; and provided, further, in no event shall Substantial Completion
be deemed to have occurred while more than One Hundred Thousand Dollars
($100,000.00) of minor Work (as described Paragraph 12.2 of the Agreement and in
Subparagraphs 9.8.2 through 9.8.5 of the General Conditions) for the Work or
designated portion thereof remains to be completed. “Substantially Complete”
means the status of Substantial Completion.
§ 9.8.2 When the Contractor considers that the Work, or a portion thereof which
the Owner agrees to accept separately, is Substantially Complete, the Contractor
shall prepare and submit to the Architect a comprehensive list of items to be
completed or corrected prior to final payment. Failure to include an item on
such list does not alter the responsibility of the Contractor to complete all
Work in accordance with the Contract Documents.
§ 9.8.3 Upon receipt of the Contractor’s list, the Architect will make an
inspection to determine whether the Work or designated portion thereof is
Substantially Complete. If the Architect’s inspection discloses any item,
whether or not included on the Contractor’s list, which is not sufficiently
complete in accordance with the Contract Documents so that the Work may be
deemed Substantially Complete, then the Contractor shall, before issuance of the
Certificate of Substantial Completion, complete or correct such item upon
receipt of notification regarding the insufficient items. In such case, the
Contractor shall then submit a request for another inspection by the Architect
to determine Substantial Completion.
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

40



--------------------------------------------------------------------------------



 



§ 9.8.4 When the Work or designated portion thereof is Substantially Complete,
the Architect will prepare a “Certificate of Substantial Completion” which shall
establish the date of Substantial Completion, shall establish responsibilities
of the Owner and Contractor for security, maintenance, heat, utilities, damage
to the Work and insurance, and shall fix the time within which the Contractor
shall finish all items on the list accompanying the Certificate of Substantial
Completion. Warranties required by the Contract Documents shall commence on the
date of Substantial Completion of the Work or designated portion thereof unless
otherwise provided in the Certificate of Substantial Completion.
§ 9.8.5 The Certificate of Substantial Completion shall be submitted to the
Owner and Contractor for their written acceptance of responsibilities assigned
to them in such Certificate of Substantial Completion. Upon such acceptance and
consent of surety, if any, the Owner shall make payment of retainage applying to
such Work or designated portion thereof. Such payment shall be adjusted for Work
that is incomplete or not in accordance with the requirements of the Contract
Documents.
§ 9.9 PARTIAL OCCUPANCY OR USE
§ 9.9.1 The Owner may occupy or use any completed or partially completed portion
of the Work at any stage when such portion is designated by separate agreement
with the Contractor, provided such occupancy or use is consented to by the
insurer as required under Section 11.4.1.5 of these General Conditions and
authorized by public authorities having jurisdiction over the Work. Such partial
occupancy or use may commence whether or not the portion is substantially
complete, provided the Owner and Contractor have accepted in writing the
responsibilities assigned to each of them for payments, retainage, if any,
security, maintenance, heat, utilities, damage to the Work and insurance, and
have agreed in writing concerning the period for correction of the Work and
commencement of warranties required by the Contract Documents. When the
Contractor considers a portion Substantially Complete, the Contractor shall
prepare and submit a list to the Architect as provided under Section 9.8.2 of
these General Conditions. Consent of the Contractor to partial occupancy or use
shall not be unreasonably withheld. The stage of the progress of the Work shall
be determined by written agreement between the Owner and Contractor or, if no
agreement is reached, by decision of the Architect.
§ 9.9.2 Immediately prior to such partial occupancy or use, the Owner,
Contractor and Architect shall jointly inspect the area to be occupied or
portion of the Work to be used in order to determine and record the condition of
the Work.
§ 9.9.3 Unless otherwise agreed upon, partial occupancy or use of a portion or
portions of the Work shall not constitute acceptance of Work not complying with
the requirements of the Contract Documents.
§ 9.10 FINAL COMPLETION AND FINAL PAYMENT
§ 9.10.1 Upon receipt of written notice that the Work is ready for final
inspection and acceptance and upon receipt of a final Application for Payment,
the Architect will promptly make such inspection and, when the Architect finds
the Work acceptable under the Contract Documents and the Contract fully
performed except for minor punchlist items, the Architect, if approved by Owner,
will promptly issue a final Certificate for Payment stating that to the best of
the Architect’s knowledge, information and belief, and on the basis of the
Architect’s on-site visits and inspections, except for minor punchlist items,
the Work has been completed in accordance with terms and conditions of the
Contract Documents and that the entire balance found to be due the Contractor
and noted in the final Certificate is due and payable. The Architect’s final
Certificate, except for retention for minor punchlist items as permitted under
the Contract Documents, for Payment will constitute a further representation by
Architect that conditions listed in Section 9.10.2 as precedent to the
Contractor’s being entitled to final payment have been fulfilled. All warranties
and guarantees required under or pursuant to the Contract Documents shall be
assembled and delivered by the Contractor to the Architect as part of the final
Application for Payment. The final Certificate for Payment will not be issued by
the Architect until all warranties and guarantees have been received and
accepted by the Owner.
§ 9.10.1.1 A list will be made of any items of the Work determined by the Owner
and Architect to be unacceptable. Such items shall be corrected and will be
reinspected for final acceptance upon written notification by the Contractor to
the Owner and Architect and the Owner that such items have been corrected.
Failure to complete satisfactorily the items on the list will necessitate
further reinspections by the Owner and the Architect which shall be paid for by
the Contractor.
§ 9.10.1.2 Prior to the final payment, the Contractor shall furnish to the Owner
and the Lenders a certificate of Final Completion and assurance, satisfactory to
the Owner and the Lenders, that the Project is free of mechanic’s lien claims
suffered by or under the Contractor or its Subcontractors, Sub-subcontractors,
laborers or material suppliers, including Architects and Consultants. Such
assurance will be in the form of receipts and mechanic’s lien waivers and
releases in the form required by Subparagraph 9.3.4 and in substance
satisfactory to the Owner and the Lenders. The Owner will
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

41



--------------------------------------------------------------------------------



 



accept mechanic’s lien waivers and releases upon final payment that are
conditioned only on such final payment, provided that the Contractor furnishes
evidence and security satisfactory to the Owner that payment has been made or
will be made out of such final payment.
§ 9.10.2 Neither final payment nor any remaining retained percentage shall
become due until the Contractor submits to the Architect (1) an affidavit that
payrolls, bills for materials and equipment, and other indebtedness connected
with the Work for which the Owner or the Owner’s property might be responsible
or encumbered (less amounts withheld by Owner) have been paid or otherwise
satisfied, (2) a certificate evidencing that insurance required by the Contract
Documents to remain in force after final payment is currently in effect and will
not be canceled or allowed to expire until at least 30 days’ prior written
notice has been given to the Owner, (3) a written statement that the Contractor
knows of no substantial reason that the insurance will not be renewable to cover
the period required by the Contract Documents, (4) consent of surety, if any, to
final payment, and (5) other data establishing payment or satisfaction of
obligations, such as receipts, releases and waivers of liens, stop notices,
claims, security interests or encumbrances arising out of the Contract
Documents, to the extent and in such form as may be designated by the Owner. If
a Subcontractor refuses to furnish a release or waiver required by the Owner,
the Contractor may furnish a bond satisfactory to the Owner to indemnify the
Owner against such lien or stop notice. If such lien or stop notice remains
unsatisfied after payments are made, the Contractor shall refund to the Owner
all money that the Owner may be compelled to pay in discharging such lien or
stop notice, including, without limitation, all costs and reasonable attorneys’
fees.
§ 9.10.3 If, after Substantial Completion of the Work, final completion thereof
is materially delayed through no fault of the Contractor or by issuance of
Change Orders affecting final completion, and the Architect so confirms, the
Owner shall, upon application by the Contractor and certification by the
Architect, with the approval of Owner, and without terminating the Contract,
make payment of the balance due for that portion of the Work fully completed and
accepted. If the remaining balance for Work not fully completed or corrected is
less than retainage stipulated in the Contract Documents, and if bonds have been
furnished, the written consent of surety to payment of the balance due for that
portion of the Work fully completed and accepted shall be submitted by the
Contractor to the Architect and Owner prior to certification of such payment.
Such payment shall be made under terms and conditions governing final payment,
except that it shall not constitute a waiver of claims by Owner.
§ 9.10.4 Intentionally deleted.

  .1   Intentionally deleted.     .2   Intentionally deleted.     .3  
Intentionally deleted.

§ 9.10.5 Acceptance of final payment by the Contractor or Subcontractor shall
constitute a waiver of claims by that payee except those previously made in
writing and identified by that payee as unsettled at the time of final
Application for Payment.
ARTICLE 10 PROTECTION OF PERSONS AND PROPERTY
§ 10.1 SAFETY PRECAUTIONS AND PROGRAMS
§ 10.1.1 The Contractor shall be responsible for initiating, maintaining and
supervising all safety precautions and programs in connection with the
performance of the Contract Documents. The Contractor and each Subcontractor
shall create a site specific safety plan. Such safety plan must be kept at the
Project office and be available for review upon request.
§ 10.2 SAFETY OF PERSONS AND PROPERTY
§ 10.2.1 The Contractor shall take reasonable precautions for safety of, and
shall provide reasonable protection to prevent damage, injury or loss to:

  .1   employees on the Work and other persons who may be affected thereby;    
.2   the Work and materials and equipment to be incorporated therein, whether in
storage on or off the Project site, under care, custody or control of the
Contractor or the Subcontractors, including, without limitation, the
Sub-subcontractors; and     .3   other property at the Project site or adjacent
thereto, such as trees, shrubs, lawns, walks, pavements, roadways, structures
and utilities not designated for removal, relocation or replacement in the
course of construction.

 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

42



--------------------------------------------------------------------------------



 



§ 10.2.2 The Contractor shall give notices and comply with applicable laws,
ordinances, rules, regulations and lawful orders of public authorities bearing
on safety of persons or property or their protection from damage, injury or
loss.
§ 10.2.3 The Contractor shall erect and maintain, as required by existing
conditions and performance of the Contract Documents, reasonable safeguards for
safety and protection, including posting danger signs and other warnings against
hazards, promulgating safety regulations and notifying owners and users of
adjacent sites and utilities. The Contractor shall also be responsible for all
measures necessary to protect any property adjacent to the Project and
improvements therein. Any damage to such property or improvements shall be
promptly repaired by the Contractor.
§ 10.2.4 When use or storage of explosives or other Hazardous Materials or
equipment or unusual methods are necessary for execution of the Work, the
Contractor shall exercise utmost care and carry on such activities under
supervision of properly qualified personnel. When use or storage of explosives
or other hazardous materials or equipment or unusual construction methods are
necessary, the Contractor shall give the Owner and the Architect reasonable
advance notice.
§ 10.2.5 The Contractor shall promptly remedy damage and loss (other than damage
or loss insured under property insurance required by the Contract Documents) to
property referred to in Sections 10.2.1.2 and 10.2.1.3 of these General
Conditions caused in whole or in part by the Contractor, a Subcontractor
(including, without limitation) a Sub-subcontractor, or anyone directly or
indirectly employed by any of the foregoing, or by anyone for whose acts any of
the foregoing may be liable and for which the Contractor is responsible under
Sections 10.2.1.2 and 10.2.1.3 of these General Conditions, except damage or
loss attributable to acts or omissions of the Owner or Architect or anyone
directly or indirectly employed by either of them, or by anyone for whose acts
either of them may be liable, and not attributable to the fault or negligence of
the Contractor. The foregoing obligations of the Contractor are in addition to
the Contractor’s obligations under Section 3.18 of these General Conditions and
shall survive termination of the Contract Documents.
§ 10.2.6 The Contractor shall designate a responsible member of the Contractor’s
organization at the Project site whose duty shall be the prevention of
accidents. This person shall be the Contractor’s superintendent unless otherwise
designated by the Contractor in writing to the Owner and Architect.
§ 10.2.7 The Contractor shall not load or permit any part of the construction or
Project site to be loaded so as to endanger its safety.
§ 10.2.8 When all or a portion of the Work is suspended for any reason, the
Contractor shall securely fasten down all coverings and protect the Work, as
necessary, from injury by any cause.
§ 10.2.9 In addition to reporting to OSHA and all governmental and insurance
agencies, the Contractor shall promptly report in writing to the Owner and
Architect all accidents arising out of or in connection with the Work which
cause death, personal injury, or property damage, giving full details and
statements of any witnesses. In addition, if death, serious personal injuries,
or serious property damages are caused, the accident shall be reported
immediately by telephone or messenger to the Owner and Consultant.
§ 10.2.10 The Contractor will comply with and enforce all requirements of OSHA
and other governing regulatory agencies which pertain to the safety and
protection of persons on the Project site. The Contractor shall comply with and
enforce all of the Owner’s regulations pertaining to the use of the Project Site
or the safety and protection of persons and property and all instructions of the
Owner including but not limited to instructions relating to signs,
advertisements, fires, smoking and hazardous materials.
§ 10.2.11 The Contractor shall create a crisis management plan. Such plan must
be kept at the Project office and be available for review upon request.
§ 10.3 HAZARDOUS MATERIALS
§ 10.3.1 If reasonable precautions will be inadequate to prevent foreseeable
bodily injury or death to persons resulting from concealed and undisclosed
“Hazardous Materials” (as that term is defined in Section 10.3.2 below),
including but not limited to asbestos or polychlorinated biphenyl (PCB),
encountered on the site by the Contractor, the Contractor shall, upon
recognizing the condition, immediately stop Work in the affected area and report
the condition to the Owner and Architect in writing. The Work in the affected
area shall not thereafter be resumed except by written agreement of Owner and
Contractor if in fact the material is a Hazardous Material as defined in Section
10.3.2 below and has not been
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

43



--------------------------------------------------------------------------------



 



rendered harmless. The Work in the affected area shall be resumed in the absence
of Hazardous Material(s), or when it has been rendered harmless.
§ 10.3.2 “Hazardous Materials” means any hazardous or toxic substance, material
or waste which is (i) defined as a “hazardous waste,” “extremely hazardous
waste” or “restricted hazardous waste” under Sections 25115, 25117 or 25112.7,
or listed pursuant to Section 25140, of the California Health and Safety Code,
Division 20, Chapter 6.5 (Hazardous Waste Control Law), (ii) defined as a
“hazardous substance” under Section 25136 of the California Health and Safety
Code, Division 20, Chapter 6.8 (Carpenter-Presley-Tanner Hazardous Substance
Account Act), (iii) defined as a “hazardous material”, “hazardous substance” or
“hazardous waste” under Section 25501 of the California Health and Safety Code,
Division 20, Chapter 6.95 (Hazardous Materials Release Response Plans and
Inventory), (iv) defined as a “hazardous substance” under Section 25281 of the
California Health and Safety Code, Division 20, Chapter 6.7 (Underground Storage
or Hazardous Substances), (v) listed under Article 9 or defined as hazardous or
extremely hazardous pursuant to Article 11 of Title 22 of the California Code of
Regulations, Division 4, Chapter 20, (vi) designated as a “hazardous substance”
pursuant to Section 311 of the Federal Water Pollution Control Act (33 U.S.C.
Section 1317), (viii) defined as a “hazardous waste” pursuant to Section 1004 of
the Federal Resource Conservation and Recovery Act, 42 U.S.C. Section 6901 et
seq. (42 U.S.C. Section 6903), (ix) defined as a “hazardous substance” pursuant
to Section 101 of the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. Section 9601 et seq. (42 U.S.C. Section 9601),
(x) defined as a hazardous waste, hazardous material, hazardous substance, toxic
chemical, toxic air contaminant, or hazardous air pollutant under the Clean
Water Act, 33 U.S.C. Section 1251 et seq., the Clean Air Act, 42 U.S.C.
Section 7901 et seq., the Toxic Substances Control Act, 15 U.S.C. Section 2601
et seq., the Porter-Cologne Water Quality Control Act, California Water Code
Section 13000 et seq., or listed as a substance known to cause cancer or
reproductive toxicity pursuant to the Safe Drinking Water and Toxic Enforcement
Act of 1986 (Proposition 65), California Health & Safety Code Section 25249.5 et
seq., Chapter 3.5, Division 26, California Health and Safety Code (Toxic Air
Contaminants), Superfund Amendments and Reauthorization Act of 1986,
Occupational Safety and Health Act of 1970, or California Occupational Safety
and Health Act of 1973, (xi) defined as a hazardous waste, hazardous material or
hazardous substance under any regulations promulgated under any of the foregoing
laws; (xii) asbestos; (xiii) petroleum; (xiv) polychlorinated biphenyl (PCB);
(xv) any other hazardous or toxic substance, material or waste which is or
becomes regulated by any local governmental authority, the state in which the
Project is located and the United States Government; or (xvi) any hazardous or
toxic material, substance, chemical, waste, contaminant, emission, discharge or
pollutant or comparable material listed, identified, or regulated pursuant to
any federal, state or local law, ordinance or regulation which has as a purpose
the protection of health, safety or the environment, including but not limited
to petroleum, petroleum products and wastes derived therefrom. Each reference to
a statute, law or regulation herein shall be deemed to include any amendments
thereto which are enacted from time to time and which are in effect at the time
that the act or omission occurs which gives rise to the liability of the
indemnifying party. The Owner shall obtain the services of a licensed laboratory
to verify the presence or absence of the material or substance reported by the
Contractor and, in the event such material or substance is found to be present,
to verify that it has been rendered harmless. Unless otherwise required by the
Contract Documents, the Owner shall furnish in writing to the Contractor and
Architect the names and qualifications of persons or entities who are to perform
tests verifying the presence or absence of such material or substance or who are
to perform the task of removal or safe containment of such material or
substance. The Contractor and the Architect will promptly reply to the Owner in
writing stating whether or not either has reasonable objection to the persons or
entities proposed by the Owner. If either the Contractor or Architect has an
objection to a person or entity proposed by the Owner, the Owner shall propose
another to whom the Contractor and the Architect have no reasonable objection.
When the material or substance has been rendered harmless, Work in the affected
area shall resume upon written agreement of the Owner and Contractor. The
Contract Time shall be extended appropriately and the GMP shall be increased in
the amount of the Contractor’s reasonable additional costs of shut-down, delay
and start-up, which adjustments shall be accomplished as provided in Article 7.
The term “rendered harmless” shall be interpreted to mean that levels of
asbestos and polychlorinated biphenyls are less than any applicable exposure
standards set forth in OSHA regulations. In no event, however, shall the Owner
have any responsibility for any substance or material that is brought to the
Project site by the Contractor, any Subcontractor, any material supplier, or any
entity for whom any of them is responsible. The Contractor agrees not to use any
fill or other materials to be incorporated into the Work that are hazardous,
toxic, or made up of any items that are hazardous or toxic.
§ 10.4 The Owner shall not be responsible under Section 10.3 of these General
Conditions for materials and substances brought to the Project site by the
Contractor unless such materials or substances were required by the Contract
Documents.
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

44



--------------------------------------------------------------------------------



 



§ 10.5 If, without negligence on the part of the Contractor, the Contractor is
held liable for the cost of remediation of a Hazardous Material solely by reason
of performing Work as required by the Contract Documents, the Owner shall
indemnify the Contractor for all cost and expense thereby incurred.
§ 10.6 EMERGENCIES
§ 10.6.1 In an emergency affecting safety of persons or property, the Contractor
shall act, at the Contractor’s discretion, to prevent threatened damage, injury
or loss. Additional compensation or extension of time claimed by the Contractor
on account of an emergency shall be determined as provided in Article 7.
§ 10.7 SECURITY MEASURES
§ 10.7.1 The Contractor hereby acknowledges that the nature of the Owner’s
operations may require strict security measures. The Contractor, Subcontractors,
and all Sub-subcontractors and anyone and any party for whom any of them may be
liable, shall cooperate with the Owner’s security personnel and shall comply
with all security requirements of the Owner’s security personnel. The foregoing,
however, shall not relieve the Contractor of any obligation to provide a safe
and secure workplace for all parties, materials, equipment and personal items
entering the Project Site.
§ 10.7.2 The Owner reserves the right to bar access to any individual for
reasonable security reasons. Furthermore, the Owner reserves the right to limit
the location of entries to the Project which may be used by the Contractor,
Subcontractors, Sub-subcontractors, or any party for whom any of them may be
responsible.
ARTICLE 11 INSURANCE AND BONDS
§ 11.1 CONTRACTOR’S LIABILITY INSURANCE
§ 11.1.1 The Contractor shall purchase from and maintain in a company or
companies lawfully authorized to do business in the jurisdiction in which the
Project is located and maintaining during the policy term a “General
Policyholders” Rating of at least A.X, as set forth in the then most current
issue of “Best’s Insurance Guide”, such insurance as will protect the Contractor
from claims set forth below which may arise out of or result from the
Contractor’s operations under the Contract and for which the Contractor may be
legally liable, whether such operations be by the Contractor or by a
Subcontractor, Sub-subcontractor or supplier, or by anyone directly or
indirectly employed by any of them, or by anyone for whose acts any of them may
be liable. All policies of such insurance shall include, in addition to the
Contractor’s interest, the respective interests of the Owner and any other
persons and entities in the Project designated, in writing, by the Owner by
naming them as additional insured under all coverages described below except
workers’ compensation, employer’s liability, automobile liability insurance, and
professional liability:
     .1 claims under workers’ compensation, disability benefit and other similar
employee benefit acts which are applicable to the Work to be performed;
     .2 claims for damages because of bodily injury, occupational sickness or
disease, or death of the Contractor’s employees;
     .3 claims for damages because of bodily injury, sickness or disease, or
death of any person other than the Contractor’s employees;
     .4 claims for damages insured by usual personal injury liability coverage;
     .5 claims for damages, other than to the Work itself, because of injury to
or destruction of tangible property, including loss of use resulting therefrom;
     .6 claims for damages because of bodily injury, death of a person or
property damage arising out of ownership, maintenance or use of a motor vehicle;
     .7 claims for bodily injury or property damage arising out of completed
operations;
     .8 claims involving contractual liability insurance applicable to the
Contractor’s obligations under the Contract Documents, including, without
limitation, those indemnity obligations set forth in Section 3.18 of these
General Conditions; and
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

45



--------------------------------------------------------------------------------



 



     .9 claims on account of design errors and/or omissions provided by
Subcontractors and consultants, if any.
§ 11.1.1.1 Workers’ Compensation (including Voluntary Compensation) and
Employer’s Liability Insurance providing coverage for the Contractor in
accordance with the workers’ compensation and occupational disease laws of the
state where the Work is performed. Evidence of such shall include waiver of
subrogation by insurer. Employer’s liability insurance shall be provided in
amounts not less than:
     $1,000,000 each accident for bodily injury by accident
     $1,000,000 policy limit for bodily injury by disease
     $1,000,000 each employee for bodily injury by disease
§ 11.1.1.2 Comprehensive/Commercial General Liability Insurance coverage shall
be on an “occurrence” (not “claims made”) policy form covering all operations by
and on behalf of Contractor providing insurance for bodily injury, property
damage and personal injury liability for the limits of liability indicated below
and including coverage for claims defined in 11.1.1, and shall include “broad
form” coverage for:
§ 11.1.1.2.1 Claims for damages because of bodily injury, sickness, disease or
death of any person other than the Contractor’s employees;
§ 11.1.1.2.2 Claims for property damage, other than to the Work itself, due to
injury to or destruction of tangible property, including loss of use resulting
therefrom;
§ 11.1.1.2.3 The following broadening extensions:
a. Products and Completed Operations/Premises liability for a period of ten
(10) years from the date of Substantial Completion of the Work (including X, C
and U coverages as applicable).
b. Contractor’s protective liability to cover the Contractor’s liability arising
out of Work performed by Subcontractors, Sub-subcontractors and suppliers in
connection with the Project.
c. Blanket contractual liability sufficient in scope to cover the Contractor’s
indemnity obligations under Paragraphs 3.18, 10.3.3 and elsewhere in the
Contract Documents.
d. Personal injury liability with exclusions relating to contractual and
employees deleted.
e. Broad form property damage including completed operations.
f. All exclusions pertaining to explosion, collapse and underground hazards are
deleted.
Limits of liability shall be not less than:
$10,000,000 — bodily injury and property damage — applicable to each occurrence.
$10,000,000 — bodily injury and property damage — separate annual aggregate
Products and Completed Operations.
$10,000,000 — bodily injury and property damage — annual general aggregate on a
Project specific basis.
The limits of liability may be a combination of Commercial General Liability and
Excess or Umbrella Liability insurance policies.
§ 11.1.1.3 Automobile Liability Insurance — providing coverage for all owned,
hired and non-owned automobiles used by or on behalf of the Contractor against:
§ 11.1.1.3.1 Claims for damages because of bodily injury, sickness, disease or
death of any person.
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

46



--------------------------------------------------------------------------------



 



§ 11.1.1.3.2 Claims for damages because of property damage due to injury to or
destruction of tangible property, including loss of use resulting therefrom.
Limits of liability shall be not less than:
$5,000,000 — bodily injury and property damage each occurrence.
The limits of liability may be a combination of automotive liability insurance
and Excess or Umbrella Liability policies.
If Contractor or its subcontractors haul hazardous waste or contaminated
materials, they must carry automobile liability insurance with coverage for
pollution events arising from such cargo by vehicular accidents, leaks, releases
or loading and unloading.
§ 11.1.1.4 Professional Liability Insurance — providing coverage for errors and
omissions on a “claims made” basis in any engineering, designing, architectural
and design-build aspects of the Work performed by the Contractor or its
Subcontractors, Sub-subcontractors, Architects and Consultants.
Limits of Liability shall not be less than: $1,000,000 per occurrence and in the
annual aggregate.
All insurance policies described in Paragraphs 11.1.1.2, 11.1.1.3 and 11.1.1.4
shall be primary and non-contributing to the insurance of the Owner, and shall
include a blanket waiver of subrogation.
§ 11.1.2 The Contractor shall, for the protection and benefit of the Indemnitees
as defined in Paragraphs 3.18 and elsewhere in the Contract and the Contractor
and as part of the Contractor’s efforts to satisfy the obligations set forth in
Paragraph 11.1.1, procure, pay for and maintain in full force and effect, at all
times during the performance of the Work until final acceptance of the Work or
for such duration thereafter as required, policies of insurance issued by a
responsible carrier or carriers acceptable to the Owner, and in form and
substance satisfactory to the Owner, which afford the coverages specified by
this Contract. All such insurance shall be written on an occurrence basis unless
indicated otherwise herein. The Contractor hereby agrees to deliver to the
Owner, within ten (10) days of the date of this Contract and prior to any
equipment or personnel being brought onto the site of the Work or the Project
site, original or certified copies of all insurance policies procured by the
Contractor under or pursuant to this Paragraph 11.1 and Certificates of
Insurance and applicable additional insured endorsements in form and substance
satisfactory to the Owner evidencing the required coverages with limits not less
than those specified by this Contract. The coverage afforded under any insurance
policy obtained under or pursuant to this Paragraph 11.1 shall be primary to any
valid and collectible insurance carried separately by any of the Indemnitees.
Further, all policies and Certificates of Insurance shall expressly provide that
no less than thirty (30) days’ prior written notice shall be given the Owner in
the event of material alteration, cancellation, non-renewal or expiration of the
coverage contained in such policy or evidenced by such certified copy or
Certificate of Insurance.
§ 11.1.3 Prior to commencement of the Work certificates of insurance and
applicable additional insured endorsements acceptable to the Owner shall be
filed with the Owner at the address set forth on the first page of these General
Conditions. Contractor’s insurance policies shall include a severability of
interest or cross-liability endorsement and provide that an act or omission of
one of the named or additional insureds shall not reduce or avoid coverage to
another named or additional insured and shall afford coverage for all claims
based on any act, omission, injury or damage from which claim occurred or arose
(or the onset of which occurred or arose) in whole or in part during the policy
period. Contractor’s insurance policies shall also contain endorsements:
(i) deleting any employee exclusion on personal injury coverage, (ii) including
employees as additional insureds and (iii) providing host liquor liability
coverage.
     11.1.3.1 List of Additional Insureds
     Owner shall provide Contractor with a listing of parties who have interest
in the Project and are required to be named as additional insureds.
§ 11.1.4 In no event shall any failure of the Owner to receive original or
certified copies and certificates of the policies required under this Article 11
or to demand receipt of such originals, copies and certificates prior to the
Contractor commencing the Work be construed as a waiver by the Owner of the
Contractor’s obligations to obtain insurance pursuant to this Article 11. The
obligation to procure and maintain any insurance required by this Article 11 is
a separate
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

47



--------------------------------------------------------------------------------



 



responsibility of the Contractor and independent of the duty to furnish
originals, copies and certificates of such insurance policies.
§ 11.1.5 If the Contractor fails to purchase and maintain, or require to be
purchased and maintained, any insurance required under this Paragraph 11.1, the
Owner may, but shall not be obligated to, upon five (5) days’ written notice to
the Contractor, purchase such insurance on behalf of the Contractor and shall be
entitled to be reimbursed by the Contractor upon demand.
§ 11.1.6 When any required insurance, due to the attainment of a normal
expiration date or renewal date shall expire, the Contractor shall supply the
Owner with Certificates of Insurance and amendatory riders or endorsements that
clearly evidence the continuation of all coverage in the same manner, limits of
protection, and scope of coverage as was provided by the previous policy. In the
event any renewal or replacement policy, for whatever reason obtained or
required, is written by a carrier other than that with whom the coverage was
previously placed, or the subsequent policy differs in any way from the previous
policy, the Contractor shall also furnish the Owner with an original or
certified copy of the renewal or replacement policy unless the Owner provides
the Contractor with prior written consent to submit only a Certificate of
Insurance and applicable additional insured endorsements for any such policy.
All renewal and replacement policies shall be in form and substance satisfactory
to the Owner and written by carriers acceptable to the Owner.
§ 11.1.7 The aggregate limit under the Contractor’s Comprehensive/Commercial
General Liability insurance shall, by endorsement, be reserved as Project
specific coverage and apply to this Project separately.
§ 11.1.8 The Contractor shall cause each Subcontractor to (1) procure insurance
that complies to the applicable provisions contained in this Contract;
(2) procure insurance reasonably satisfactory to the Owner, and (3) name the
Contractor, Landlord, Owner and any lender providing financing in connection
with the Project (as designated by Owner) as additional insureds under the
Subcontractor’s comprehensive/commercial general liability policy and
umbrella/excess policy. The additional insured endorsement included on the
Subcontractor’s comprehensive/commercial general liability policy and
umbrella/excess policy shall state that coverage is afforded the additional
insureds with respect to claims arising out of operations performed by or on
behalf of the Contractor. If the additional insureds have other insurance which
is applicable to the loss, such other insurance shall be on an excess or
contingent basis. The amount of the insurer’s liability under this insurance
policy shall not be reduced by the existence of such other insurance.
§ 11.1.9
(a) The Contractor shall, upon receipt of notice of any claim, promptly take all
action necessary to make a claim under any applicable insurance policy or
policies the Contractor is carrying and maintaining; however, if the Contractor
fails to take such action as is necessary to make a claim under any such
insurance policy, the Contractor shall indemnify and save harmless the Owner
from any and all costs, charges, expenses and liabilities incurred by the Owner
in making any claim on behalf of the Contractor under any insurance policy or
policies required pursuant to Sections 11.1.1 and 11.6.
(b) The obligations described in Subparagraph 11.1.9(a) shall not be construed
to negate, abridge or otherwise reduce any other right or obligation of
indemnity which would otherwise exist as to any party or person indemnified
pursuant to this Contract.
(c) In any and all claims against the Owner or any of the Owner’s agents or
employees by any employee of the Contractor, its consultants, subcontractors and
anyone directly or indirectly employed by any of them or anyone for whose acts
any of them may be liable, the indemnification obligation under this
Subparagraph 11.1.9 shall not be limited in any way by any limitation on the
amount or type of damages, compensation or benefits payable by or for the
Contractor or its Architects, Consultants or Subcontractors under workers’ or
workmen’s compensation acts, disability benefit acts or other employee benefit
acts.
(d) The obligations described in this Article 11 shall survive the termination
of this Contract.
§ 11.2 OWNER’S LIABILITY INSURANCE
§ 11.2.1 The Owner shall be responsible for purchasing and maintaining the
Owner’s usual liability insurance.
§ 11.3 PROJECT MANAGEMENT PROTECTIVE LIABILITY INSURANCE
§ 11.3.1 Intentionally deleted.
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

48



--------------------------------------------------------------------------------



 



§ 11.3.2 Intentionally deleted.
§ 11.3.3 Intentionally deleted.
§ 11.4 PROPERTY INSURANCE
§ 11.4.1 Unless otherwise provided, the Owner shall purchase and maintain, in a
company or companies lawfully authorized to do business in the jurisdiction in
which the Project is located, property insurance written on a builder’s risk
“all-risk” or equivalent policy form in the amount of the GMP, plus value of
subsequent Contract modifications and cost of materials supplied or installed by
others, comprising total value for the entire Project at the site on a
replacement cost basis without optional deductibles. Such property insurance
shall be maintained, unless otherwise provided in the Contract Documents or
otherwise agreed in writing by all persons and entities who are beneficiaries of
such insurance, until final payment has been made as provided in Section 9.10 of
these General Conditions or until no person or entity other than the Owner has
an insurable interest in the property required by this Section 11.4 to be
covered, whichever is later. This insurance shall include interests of the
Owner, the Contractor and Subcontractors of all tiers performing work at the
Project.
§ 11.4.1.1 Property insurance shall be on an “all-risk” or equivalent policy
form and shall include, without limitation, insurance against the perils of fire
(with extended coverage) and physical loss or damage including, without
duplication of coverage, theft, vandalism, malicious mischief, collapse, flood,
windstorm, falsework, testing and startup, temporary buildings and debris
removal including demolition occasioned by enforcement of any applicable legal
requirements, and shall cover reasonable compensation for Architect’s and
Contractor’s services and expenses required as a result of such insured loss.
Permission is hereby granted to provide coverage on a blanket basis with a
single limit applicable to all insured locations, subject to including the full
GMP. The Owner’s obligation to provide property insurance shall be limited by
the definition of the Work contained in the Contract and shall not include the
Contractor’s owned or leased construction equipment, or other machinery,
equipment, tools, sheds, trailers, material or supplies unless incorporated or
intended to be incorporated as part of the completed construction. The
Contractor shall make its own arrangements for any insurance it may require on
such construction equipment. Any such policy obtained by the Contractor under
this Paragraph 11.4.1.1 shall include a waiver of subrogation in accordance with
the requirements of Paragraph 11.4.7.
§ 11.4.1.2 If the Owner does not intend to purchase such property insurance
required by the Contract and with all of the coverages in the amount described
above, the Owner shall endeavor to so inform the Contractor in writing prior to
commencement of the Work. The Contractor may then effect insurance which will
protect the interests of the Contractor, Subcontractors and Sub-subcontractors
of all tiers, in the Work, and by appropriate Change Order the cost thereof
shall be charged to the Owner. If the Contractor is damaged by the failure or
neglect of the Owner to purchase or maintain insurance as described above,
without so notifying the Contractor in writing, then the Owner shall bear all
reasonable costs properly attributable thereto.
§ 11.4.1.3 If the property insurance requires deductibles, the Owner shall pay
costs not covered because of such deductibles. Notwithstanding, if the cause of
any loss payment under such insurance is the fault of the Contractor, then the
Contractor shall pay such deductible.
§ 11.4.1.4 This property insurance shall cover portions of the Work stored off
the site, and also portions of the Work in transit up to $250,000 per
occurrence.
§ 11.4.1.5 Partial occupancy or use in accordance with Section 9.9 of these
General Conditions shall not commence until the insurance company or companies
providing property insurance have consented to such partial occupancy or use by
endorsement or otherwise. The Owner and the Contractor shall take reasonable
steps to obtain consent of the insurance company or companies and shall, without
mutual written consent, take no action with respect to partial occupancy or use
that would cause cancellation, lapse or reduction of insurance.
§ 11.4.2 Boiler and Machinery Insurance. The Owner shall purchase and maintain
boiler and machinery insurance required by the Contract Documents or by law,
which shall specifically cover such insured objects during installation and
until final acceptance by the Owner; this insurance shall include interests of
the Owner, Contractor and Subcontractors, including, without limitation, the
Sub-subcontractors in the Work, and the Owner and Contractor shall be named
insureds.
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

49



--------------------------------------------------------------------------------



 



§ 11.4.3 Loss of Use Insurance. The Owner, at the Owner’s option, may purchase
and maintain such insurance as will insure the Owner against loss of use of the
Owner’s property due to fire or other hazards, however caused. The Owner waives
all rights of action against the Contractor for loss of use of the Owner’s
property, including consequential losses due to fire or other hazards however
caused to the extent (i) of actual recovery of any insurance proceeds under
polices obtained pursuant this Subparagraph 11.4.3 and (ii) permitted by the
applicable policies of insurance.
§ 11.4.4 If the Contractor requests in writing that insurance for risks other
than those described herein or other special causes of loss be included in the
property insurance policy, the Owner shall, if possible, include such insurance,
and the cost thereof shall be charged to the Contractor by appropriate Change
Order.
§ 11.4.5 If during the Project construction period the Owner insures properties,
real or personal or both, at or adjacent to the site by property insurance under
policies separate from those insuring the Project, or if after final payment
property insurance is to be provided on the completed Project through a policy
or policies other than those insuring the Project during the construction
period, the Owner shall waive all rights in accordance with the terms of Section
11.4.7 of these General Conditions for damages caused by fire or other causes of
loss covered by this separate property insurance to the extent of actual
recovery from such policy. All separate policies shall provide this waiver of
subrogation by endorsement or otherwise.
§ 11.4.6 Before an exposure to loss may occur, the Owner shall provide the
Contractor a copy of each policy with copies of certificates of insurance
evidencing such insurance coverages required by this Article 11. Each policy
shall contain all generally applicable conditions, definitions, exclusions and
endorsements related to this Project. Each policy shall contain a provision that
the policy will not be canceled or allowed to expire, and that its limits will
not be reduced, until at least 30 days’ prior written notice has been given to
the Contractor.
§ 11.4.7 Waivers of Subrogation. If permitted by the Owner’s and Contractor’s
insurance companies, without penalties, the Owner and Contractor waive all
rights against (1) each other and any of their subcontractors,
sub-subcontractors, agents and employees, each of the other including, without
limitation, the Subcontractors, and (2) the Architect, Architect’s consultants,
separate contractors described in Article 6, if any, and any of their
subcontractors, sub-subcontractors, agents and employees, for damages caused by
fire or other causes of loss to the extent of actual recovery of any insurance
proceeds under any property insurance obtained pursuant to this Article 11 or
other property insurance applicable to the Work, except such rights as they have
to proceeds of such insurance held by the Owner. The Owner or Contractor, as
appropriate, shall require of the Architect, Architect’s consultants, separate
contractors described in Article 6 of these General Conditions, if any, and the
subcontractors, sub-subcontractors, agents and employees of any of them, by
appropriate agreements, written where legally required for validity, similar
waivers each in favor of other parties enumerated herein. The policies shall
provide such waivers of subrogation by endorsement or otherwise. A waiver of
subrogation shall be effective as to a person or entity even though that person
or entity would otherwise have a duty of indemnification, contractual or
otherwise, did not pay the insurance premium directly or indirectly, and whether
or not the person or entity had an insurable interest in the property damaged.
§ 11.4.8 A loss insured under Owner’s property insurance shall be adjusted by
the Owner and made payable to the Owner for the insureds, as their interests may
appear, subject to requirements of any applicable mortgagee clause. The
Contractor shall pay Subcontractors their just shares of insurance proceeds
received by the Contractor, and by appropriate agreements, written where legally
required for validity, shall require Subcontractors to make payments to their
Sub-subcontractors in similar manner.
§ 11.4.9 Intentionally deleted.
§ 11.4.10 The Owner as fiduciary shall have power to adjust and settle a loss
with insurers.
§ 11.4.11 GENERAL INSURANCE REQUIREMENTS
§ 11.4.11.1 Contractor’s comprehensive/commercial general liability insurance
policy shall be endorsed using an ISO form CG2010 11/85, or subject to the
Owner’s approval, a manuscript endorsement comparable to the CG2010 11/85,
naming the Owner, the Owner’s Lender and the Owner’s members, managers,
partners, officers, agents and employees as additional insureds (the
“Indemnitees”). In addition, all such policies required under the terms of
Paragraphs 11.1, 11.4.3 and 11.6 of these General Conditions and shall be
primary and non-contributing. The Contractor shall provide the Owner with
originals of the endorsements to all policies of insurance required under the
terms of this Article 11 whereby the insurers agree that in the event of
cancellation of the policy in whole or in part, or a reduction as
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

50



--------------------------------------------------------------------------------



 



to coverage or amount thereunder whether initiated by the insurer or any
insured, the insurer shall not give less than thirty (30) days advance written
notice by registered or certified mail to the Owner.
§ 11.4.11.2 All insurance required by Sections 11.1 and 11.7 shall be written on
an “occurrence” basis if available. If any insurance required by this Article 11
is not available on an “occurrence” basis and such policy is written on a
“claims made” basis, such policy shall be subject to the Owner’s prior written
approval and must be written so that the effective (or retroactive or prior
acts) date of the policy is prior to the date of commencement of any of the
Contractor’s Work or services hereunder. Any such “claims made” basis insurance
shall be maintained for the benefit of the Owner, with evidence thereof provided
at each renewal of such insurance until the expiration of any applicable statute
of limitations, but in any event for a period of not less that ten (10) years
following completion by the Contractor of all of its Work and services under
this Agreement and the Owner’s approval and acceptance of the Work.
§ 11.4.11.3 All policies required by this Article 11 shall have reasonable and
customary deductible amounts, provided that in no event shall such deductible
amounts exceed $50,000 per occurrence. Completed Operations Insurance shall be
maintained by Contractor for a period of ten (10) years after Substantial
Completion of the Work. The cost of defending any claims made against the
policies required by Paragraphs 11.1 and 11.6 shall not be included in any of
the limits for such policies. All deductibles or self-insured retentions shall
be at the sole responsibility of the Contractor.
§ 11.4.11.4 The acceptance of delivery by the Owner of any certificate of
insurance and policy evidencing the required insurance coverages and limits does
not constitute approval or agreement by the Owner that the insurance
requirements have been met or that the insurance policies shown in the
certificates of insurance are in compliance with the requirements of this
Contract.
§ 11.4.11.5 Upon renewal of any such insurance that expires before the
termination of the Contractor’s obligation to carry such insurance pursuant to
this Agreement, the Owner shall be provided with renewal certificates or binders
within ten (10) days after such expiration.
§ 11.4.11.6 The Contractor shall immediately report to the Owner and applicable
insurance carrier, and promptly thereafter confirm in writing, the occurrence of
any injury, loss or damage incurred by the Contractor or its Architects,
Consultants or Subcontractors, or the Contractor’s receipt of notice or
knowledge of any claim by a third party or any occurrence that might give rise
to such a claim. Upon completion of the Work, the Contractor shall submit to the
Owner a written summary of all such injuries, losses, damage, notice or third
party claims and occurrences that might give rise to such claims.
§ 11.4.11.7 If any of the insurance required to be maintained by the Contractor
pursuant to this Article 11 contains aggregate limits which apply to operations
of the Contractor other than those operations which are the subject of this
Agreement, and such limits are diminished by more than Five Hundred Thousand
Dollars ($500,000) after any one (1) or more incidents, occurrences, claims,
settlements or judgments against such insurance, the Contractor shall take
immediate steps to restore aggregate limits or shall maintain other insurance
protection for such aggregate limits.
§ 11.4.11.8 In the event the Contractor wishes to make any claim for recovery
under the builder’s risk insurance policy required hereunder, the Contractor
shall give timely notification to the Owner of the event giving rise to the
claim, cooperate with the Owner, and do all things required of it as an insured
under such policy, so as to permit the policy to be complied with and a claim to
be made thereunder. The Contractor further agrees that to the extent required
under such policy (except property policies), the Contractor shall permit and
authorize full subrogation in favor of the insurers of any rights, as against
any other person, firm or corporation (other than the Owner, the Owner’s
Representative, if any, Lenders and their respective members, managers,
partners, officers, agents and employees).
§ 11.4.11.9 It shall be the responsibility of the Contractor not to violate nor
knowingly permit to be violated any condition of the policies required under
this Agreement, and it shall be the Contractor’s duty and responsibility to
impose upon each consultant and Subcontractor employed by the Contractor to
perform any of the Work described in this Agreement the same responsibilities
and obligations imposed upon the Contractor under this Article 11.
§ 11.5 PERFORMANCE BOND AND PAYMENT BOND
§ 11.5.1 The Owner shall have the right, in its sole discretion, to require the
Contractor to furnish a payment and performance bond and a payment bond
(collectively, the “Bonds”), each in an amount not less than 100% of the GMP,
covering faithful performance of the Contract and payment of obligations arising
thereunder as stipulated in bidding
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

51



--------------------------------------------------------------------------------



 



requirements or specifically required in the Contract Documents on the date of
execution of the Contract. The Bonds shall be in form and substance satisfactory
to Owner and Owner’s lenders, if any, in their sole judgment and, without
limiting the generality of the foregoing, such Bonds shall be written by a
corporate surety licensed in California and listed on the U.S. Treasury List
(Circular 570) (the “Treasury List”) as an acceptable surety for bonds in favor
of the federal government. Owner may require, in its sole discretion, that its
lenders, if any, be named as dual-obligees under such Bonds.
§ 11.5.2 Following the filing and approval of the Bonds and Contractor’s
submittal of a Change Order to Owner for the actual costs incurred by Contractor
for such Bonds, the Owner shall reimburse Contractor for such costs provided the
same do not exceed 2% of the GMP. If during the Contract Time, the surety that
issued the Bonds ceases to be listed on the Treasury List, the Owner shall have
the right to require the Contractor to replace all Bonds issued by such surety
with similar Bonds issued by another surety acceptable to Owner. Notwithstanding
the foregoing or any other provision of the Contract Documents to the contrary,
in no event shall Owner be responsible for any costs incurred by Contractor in
connection with the replacement of any Bonds during the Contract Time, whether
or not the same is required by Owner pursuant to this Section 11.5.2.
§ 11.6 If the Owner is damaged by the failure of the Contractor to purchase or
maintain insurance required under Article 11, then the Contractor shall bear all
reasonable costs (including attorneys’ fees and court and settlement expenses)
properly attributable thereto.
§ 11.7 SUBCONTRACTORS INSURANCE
All Subcontractors shall be required to provide substantially the same insurance
as described in Paragraph 11.1 except that the insurance to be maintained by
Subcontractors pursuant to Paragraph 11.1.1.5 (Excess) shall have a limit of not
less than $1,000,000 per occurrence and $2,000,000 in the aggregate, unless the
Owner specifically, in writing, approves a lower liability limit for a specific
Subcontractor. Such insurance shall conform to the requirements of this
Article 11. If the Contractor permits one or more Subcontractors to maintain
insurance with liability limits lower than those required herein, then the
Contractor and its insurance carrier shall be responsible for any acts of such
Subcontractor to the extent such acts are not insured against by such
Subcontractor.
ARTICLE 12 UNCOVERING AND CORRECTION OF WORK
§ 12.1 UNCOVERING OF WORK
§ 12.1.1 If a portion of the Work is covered contrary to the Architect’s request
or to requirements specifically expressed in the Contract Documents, it must, if
required in writing by the Owner or Architect, be uncovered for the Owner’s or
Architect’s examination and be replaced at the Contractor’s expense without
change in the Contract Time.
§ 12.1.2 If a portion of the Work has been covered which the Owner or Architect
has not specifically requested to examine prior to its being covered, the Owner
or Architect may request to see such Work and it shall be uncovered by the
Contractor. If such Work is in accordance with the Contract Documents, costs of
uncovering and replacement shall, by appropriate Change Order, be at the Owner’s
expense. If such Work is not in accordance with the Contract Documents,
correction shall be at the Contractor’s expense unless the condition was caused
by the Owner or a separate contractor in which event the Owner shall be
responsible for payment of such costs.
§ 12.2 CORRECTION OF WORK
§ 12.2.1 BEFORE OR AFTER SUBSTANTIAL COMPLETION
§ 12.2.1.1 The Contractor shall promptly correct Work rejected by the Owner or
Architect or failing to conform to the requirements of the Contract Documents,
whether discovered before or after Substantial Completion and whether or not
fabricated, installed or completed. Costs of correcting such rejected Work,
including additional testing and inspections and compensation for the
Architect’s services and expenses made necessary thereby, shall be at the
Contractor’s expense. If prior to the date of Substantial Completion the
Contractor, a Subcontractor, or anyone for whom either is responsible uses or
damages any portion of the Work, including, without limitation, mechanical,
electrical, plumbing, and other building systems, machinery, equipment, or other
mechanical device, the Contractor shall cause such item to be restored to “like
new” condition at no expense to the Owner.
§ 12.2.2 AFTER SUBSTANTIAL COMPLETION
§ 12.2.2.1 In addition to the Contractor’s obligations under Section 3.5 of
these General Conditions and any express or implied warranties or guaranties
applicable to the Work, if, within one (1) year after the date of Substantial
Completion
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

52



--------------------------------------------------------------------------------



 



of the Work or designated portion thereof or after the date for commencement of
warranties established under Section 9.9.1 of these General Conditions, or by
terms of an applicable special warranty required by the Contract Documents, any
of the Work is found to be not in accordance with the requirements of the
Contract Documents, the Contractor shall correct it promptly after receipt of
written notice from the Owner to do so unless the Owner has previously given the
Contractor a written acceptance of such condition. The Owner shall give such
notice promptly after discovery of the condition. If the Contractor fails to
correct nonconforming Work within seven (7) days after receipt of notice from
the Owner or Architect, the Owner may correct it and Contractor shall bear the
costs relating thereto in accordance with Section 2.4; provided that no further
notice to Contractor shall be required. This obligation shall survive any
termination of the Contract Documents.
§ 12.2.2.2 If the Contractor fails to correct nonconforming Work within a
reasonable time, the Owner may correct it in accordance with Paragraph 2.4. If
the Contractor does not proceed with correction of such nonconforming Work
within a reasonable time fixed by written notice from the Owner, the Owner may
remove it and store the salvageable materials or equipment at the Contractor’s
expense. If the Contractor does not pay costs of such removal and storage within
ten (10) days after written notice, the Owner may upon ten (10) additional days’
written notice sell such materials and equipment at auction or at private sale
and shall account for the proceeds thereof, after deducting costs and damages
that should have been borne by the Contractor, including compensation for the
Consultant’s, Architect’s or Owner’s services and expenses made necessary
thereby. If such proceeds of sale do not cover costs which the Contractor should
have borne, the Contract Sum shall be reduced by the deficiency. If payments
then or thereafter due the Contractor are not sufficient to cover such amount,
the Contract shall pay the difference to the Owner. The one-year period for
correction of Work shall be extended with respect to portions of Work first
performed after Substantial Completion by the period of time between Substantial
Completion and the actual performance of the Work.
§ 12.2.2.3 Upon completion of any Work under or pursuant to this Paragraph 12.2,
the one (1)-year correction period in connection with the Work requiring
correction shall be renewed and recommence. The obligations under Paragraph 12.2
shall cover any repairs and replacement to any part of the Work or other
property that is damaged by the defective Work.
§ 12.2.3 The Contractor shall remove from the site portions of the Work which
are not in accordance with the requirements of the Contract Documents and are
neither corrected by the Contractor nor accepted by the Owner.
§ 12.2.4 The Contractor shall bear the cost of correcting destroyed or damaged
construction, whether completed or partially completed, of the Owner or separate
contractors caused by the Contractor’s correction or removal of Work which is
not in accordance with the requirements of the Contract Documents.
§ 12.2.5 Nothing contained in this Section 12.2 shall be construed to establish
a period of limitation with respect to other obligations which the Contractor
might have under the Contract Documents. Establishment of the one (1)-year
period for correction of Work as described in Section 12.2.2 of these General
Conditions relates only to the specific obligation of the Contractor to correct
the Work, and has no relationship to the time within which the obligation to
comply with the Contract Documents may be sought to be enforced, nor to the time
within which proceedings may be commenced to establish the Contractor’s
liability with respect to construction defects and the Contractor’s obligations
other than specifically to correct the Work.
§ 12.3 ACCEPTANCE OF NONCONFORMING WORK
§ 12.3.1 If the Owner prefers to accept Work which is not in accordance with the
requirements of the Contract Documents, the Owner may do so instead of requiring
its removal and correction, in which case the Contract Sum will be reduced as
appropriate and equitable. Such adjustment shall be effected whether or not
final payment has been made.
ARTICLE 13 MISCELLANEOUS PROVISIONS
§ 13.1 GOVERNING LAW
§ 13.1.1 The Contract shall be governed by the law of the place where the
Project is located, without regard to principles of conflicts of laws.
§ 13.2 SUCCESSORS AND ASSIGNS
§ 13.2.1 The Owner and Contractor respectively bind themselves, their partners,
successors, assigns and legal representatives to the other party hereto and to
partners, successors, assigns and legal representatives of such other party in
respect to covenants, agreements and obligations contained in the Contract
Documents. Contract shall not assign the Contract as a whole without
prior-written consent of the Owner, which consent may be withheld in Owner’s
sole
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

53



--------------------------------------------------------------------------------



 



discretion. If Contractor attempts to make such an assignment without such
prior-written consent, such assignment shall be void. In the event of any
assignment by Contractor, Contractor shall not be released from its obligations
under the Contract Documents. Should Owner consent to any such assignment, such
consent shall not constitute a waiver of any of the restrictions of this
Subparagraph 13.2.1 and the same shall apply to each successive assignment
hereunder, if any.
§ 13.2.2 The Owner may, without consent of the Contractor, assign the Contract
to another entity or person, including, without limitation, an institutional
lender providing construction financing for the Project. The Contractor shall
execute all consents reasonably required to facilitate any assignment by Owner.
In the event of Owner’s assignment to a third party (other than a lender
providing construction financing), Owner shall be released from its executory
obligations under the Contract Documents.
§ 13.3 WRITTEN NOTICE
§ 13.3.1 Written notice shall be deemed to have been duly served if delivered in
person to the individual or a member of the firm or entity or to an officer of
the corporation for which it was intended, or if delivered at or sent by
registered or certified mail or messenger or overnight delivery service to the
last business address known to the party giving notice or by facsimile to the
facsimile number last given to the other party.
§ 13.4 RIGHTS AND REMEDIES
§ 13.4.1 Except as expressly provided in the Contract Documents, duties and
obligations imposed by the Contract Documents and rights and remedies available
thereunder shall be in addition to and not a limitation of duties, obligations,
rights and remedies otherwise imposed or available by law.
§ 13.4.2 No action or failure to act by the Owner, Architect or Contractor shall
constitute a waiver of a right or duty afforded them under the Contract, nor
shall such action or failure to act constitute approval of or acquiescence in a
breach thereunder, except as may be specifically agreed in writing.
§ 13.5 TESTS AND INSPECTIONS
§ 13.5.1 Tests, inspections and approvals of portions of the Work required by
the Contract Documents or by laws, ordinances, rules, regulations or orders of
public authorities having jurisdiction shall be made at an appropriate time.
Unless otherwise provided, the Contractor shall make arrangements for such
tests, inspections and approvals with an independent testing laboratory or
entity acceptable to the Owner, or with the appropriate public authority, and
shall bear all related costs of tests, inspections and approvals. The Contractor
shall give the Architect timely notice of when and where tests and inspections
are to be made so that the Architect may be present for such procedures. The
Owner shall bear costs of tests, inspections or approvals which do not become
requirements until after bids are received or negotiations concluded.
§ 13.5.2 If the Architect, Owner or public authorities having jurisdiction
determine that portions of the Work require additional testing, inspection or
approval not included under Section 13.5.1 of these General Conditions, the
Architect will, upon written authorization from the Owner, instruct the
Contractor to make arrangements for such additional testing, inspection or
approval by an entity acceptable to the Owner, and the Contractor shall give
timely notice to the Architect of when and where tests and inspections are to be
made so that the Architect may be present for such procedures. Such costs,
except as provided in Section 13.5.3 of these General Conditions, shall be at
the Owner’s expense.
§ 13.5.3 If such procedures for testing, inspection or approval under
Sections 13.5.1 and 13.5.2 of these General Conditions reveal failure of the
portions of the Work to comply with requirements established by the Contract
Documents, all costs made necessary by such failure including those of repeated
procedures and compensation for the Architect’s services and expenses shall be
at the Contractor’s expense. The Contractor also agrees that the cost of testing
services required for the convenience of the Contractor in his scheduling and
performance of the Work, and the cost of testing services related to remedial
operations performed to correct deficiencies in the Work, shall be borne by the
Contractor.
§ 13.5.4 Required certificates of testing, inspection or approval shall, unless
otherwise required by the Contract Documents, be secured by the Contractor and
promptly delivered to the Architect.
§ 13.5.5 If the Architect is to observe tests, inspections or approvals required
by the Contract Documents, the Architect will do so promptly and, where
practicable, at the normal place of testing.
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

54



--------------------------------------------------------------------------------



 



§ 13.5.6 Tests or inspections conducted pursuant to the Contract Documents shall
be made promptly to avoid unreasonable delay in the Work.
§ 13.5.7 Neither the observations of the Architect or Owner or Owner’s
Representatives in their administration of the Contract nor inspections, tests
or approvals by persons other than the Contractor shall relieve the Contractor
from the Contractor’s obligations to perform the Work in accordance with the
Contract Documents.
§ 13.6 INTEREST
§ 13.6.1 Intentionally Deleted.
§ 13.7 COMMENCEMENT OF STATUTORY LIMITATION PERIOD
§ 13.7.1 Intentionally Deleted.
§ 13.8 GENERAL PROVISIONS
§ 13.8.1 All personal pronouns used in this Contract, whether used in the
masculine, feminine, or neuter gender, shall include all other genders; and the
singular shall include the plural and vice versa. Titles of articles,
paragraphs, and subparagraphs are for convenience only and neither limit nor
amplify the provisions of this Contract in itself. The use herein of the word
“including,” when following any general statement, term, or matter, shall not be
construed to limit such statement, term, or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such words as “without
limitation,” or “but not limited to,” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that could reasonably fall within the broadest possible scope of such
general statement, term, or matter.
§ 13.8.2 Wherever possible, each provision of this Agreement shall be
interpreted in a manner as to be effective and valid under applicable law. If,
however, any provision of this Agreement, or portion thereof, is prohibited by
law or found invalid under any law, only such provision or portion thereof shall
be ineffective, without in any manner invalidating or affecting the remaining
provisions of this Agreement or valid portions of such provision, which are
hereby deemed severable.
§ 13.8.3 Each party hereto agrees to do all acts and things and to make, execute
and deliver such written instruments, as shall from time to time be reasonably
required to carry out the terms and provisions of the Contract Documents.
§ 13.8.4 Any specific requirement in this Contract that the responsibilities or
obligations of the Contractor also apply to a Subcontractor is added for
emphasis and is also hereby deemed to include a Subcontractor of any tier. The
omission of a reference to a Subcontractor in connection with any of the
Contractor’s responsibilities or obligations shall not be construed to diminish,
abrogate, or limit any responsibilities or obligations of a Subcontractor of any
tier under the Contract Documents or the applicable subcontract.
ARTICLE 14 TERMINATION OR SUSPENSION OF THE CONTRACT
§ 14.1 TERMINATION BY THE CONTRACTOR
§ 14.1.1 The Contractor may terminate the Contract if the Work is stopped for a
period of 30 consecutive days through no act or fault of the Contractor or a
Subcontractor, including, without limitation, a Sub-subcontractor or their
agents or employees or any other persons or entities performing portions of the
Work under direct or indirect contract with the Contractor, for any of the
following reasons:

  .1   issuance of an order of a court or other public authority having
jurisdiction which requires all Work to be stopped;     .2   an act of
government, such as a declaration of national emergency which requires all Work
to be stopped; or     .3   because a Certificate for Payment has not been issued
and Contractor has not been notified of the reason for withholding certification
as provided in Section 9.4.1, or because the Owner has not made payment on a
Certificate for Payment within the time stated in the Contract Documents.     .4
  Intentionally deleted.

§ 14.1.2 The Contractor may terminate the Contract if, through no act or fault
of the Contractor or a Subcontractor, Sub-subcontractor or their agents or
employees or any other persons or entities performing portions of the Work under
direct
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

55



--------------------------------------------------------------------------------



 



or indirect contract with the Contractor, repeated suspensions, delays or
interruptions of the entire Work by the Owner as described in Section 14.3 of
these General Conditions constitute in the aggregate more than 100 percent of
the total number of days scheduled for completion, or 120 days in any 365-day
period, whichever is less.
§ 14.1.3 If one of the reasons described in Section 14.1.1 or 14.1.2 of these
General Conditions exists, the Contractor may, upon seven days’ written notice
to the Owner and Architect, terminate the Contract Documents and recover from
the Owner payment for Work executed in accordance with the schedule of values
and for proven loss with respect to materials, equipment, tools, and
construction equipment and machinery including Contractor’s Fee on the Cost of
the Work for the portions of the Work executed.
§ 14.1.4 If the Work is stopped for a period of 60 consecutive days through no
act or fault of the Contractor or a Subcontractor or their agents or employees
or any other persons performing portions of the Work under contract with the
Contractor because the Owner has persistently failed to fulfill the Owner’s
obligations under the Contract Documents with respect to matters material to the
progress of the critical path of the Work, then the Contractor may, upon seven
additional days’ written notice to the Owner and the Architect, terminate the
Contract and recover from the Owner as provided in Section 14.1.3 of the General
Conditions.
§ 14.2 TERMINATION BY THE OWNER FOR CAUSE
§ 14.2.1 In addition to any other rights of Owner to terminate the Contract
Documents, the Owner may terminate the Contract in whole or in part if the
Contractor:

  .1   persistently or repeatedly refuses or fails to supply enough properly
skilled workers or proper materials;     .2   fails to make payment to
Subcontractors for materials or labor in accordance with the respective
agreements between the Contractor and the Subcontractors;     .3   persistently
disregards laws, ordinances, or rules, regulations or orders of a public
authority having jurisdiction; or     .4   otherwise is guilty of substantial
breach of a provision of the Contract Documents, including, without limitation
Contractor’s failure to satisfy Owner’s schedule requirements as described in
Article 4 of the Agreement.     .5   breaches any warranty made by the
Contractor under or pursuant to the Contract Documents.     .6   fails to
furnish the Owner with assurances satisfactory to the Owner evidencing the
Contractor’s ability to complete the Work in compliance with all the
requirements of the Contract Documents.     .7   fails after commencement of the
Work to proceed continuously with the construction and completion of the Work
for more than ten (10) days for reasons other than force majeure, strikes, or
weather, except as permitted under the Contract Documents.

§ 14.2.2 When any of the above reasons exist, the Owner may without prejudice to
any other rights or remedies of the Owner and after giving the Contractor and
the Contractor’s surety, if any, seven days’ written notice, terminate
employment of the Contractor in whole or in part and may, subject to any prior
rights of the surety:

  .1   take possession of the site and of all materials, equipment, tools, and
construction equipment and machinery thereon owned by the Contractor;     .2  
accept assignment of subcontracts pursuant to Section 5.4 of these General
Conditions; and     .3   finish the Work by whatever reasonable method the Owner
may deem expedient. Upon request of the Contractor, the Owner shall furnish to
the Contractor a detailed accounting of the costs incurred by the Owner in
finishing the Work.

§ 14.2.3 When the Owner terminates the Contract for one of the reasons stated in
Section 14.2.1 of these General Conditions, except due to an Owner-Elected
Acceleration, the Contractor shall not be entitled to receive further payment
until the Work is completed in accordance with the Contract Documents. When the
Owner terminates the Contract in whole or in part due to an Owner-Elected
Acceleration, Contractor shall be entitled to payment in accordance with the
provisions of Subparagraph 14.4.3 of these General Conditions.
§ 14.2.4 In the event of termination pursuant to this Paragraph 14.2 of the
General Conditions, but excluding termination due to Owner-Elected Acceleration,
if the unpaid balance of the Contract Sum exceeds costs of completing the Work
in accordance with the Contract Documents, except due to an Owner-Elected
Acceleration, including, without limitation, compensation for the Architect’s
services and expenses made necessary thereby, and other damages incurred by the
Owner and not expressly waived, such excess shall be paid to the Contractor. If
such costs and damages exceed the unpaid balance, the Contractor shall pay the
difference to the Owner. The amount to be paid to the Contractor or Owner,
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

56



--------------------------------------------------------------------------------



 



as the case may be, shall be certified by the Architect, upon application, and
this obligation for payment shall survive termination of the Contract.
§ 14.3 SUSPENSION BY THE OWNER FOR CONVENIENCE
§ 14.3.1 The Owner may, without cause, order the Contractor in writing to
suspend, delay or interrupt the Work in whole or in part for such period of time
as the Owner may determine. In such event, the actual and reasonable costs of
such suspension incurred by Contractor plus Owner-approved general conditions
costs during the period of suspension (if such suspension is implemented with
the intention by Owner to resume the Work within a reasonable time period) shall
accrue as a Cost of Work for which Contractor shall receive the Contractor’s Fee
as provided in the Contract Documents.
§ 14.3.2 The Contract Sum, the GMP and the Contract Time shall be adjusted for
increases in the cost and time caused by suspension, delay or interruption as
described in Section 14.3.1 of these General Conditions. No adjustment shall be
made to the extent:

  .1   that performance is, was or would have been so suspended, delayed or
interrupted by another cause for which the Contractor is responsible; or     .2
  that an equitable adjustment is made or denied under another provision of the
Contract.

§ 14.4 TERMINATION BY THE OWNER FOR CONVENIENCE
§ 14.4.1 The Owner may, at any time, terminate the Contract for the Owner’s
convenience and without cause. Termination by the Owner under this Paragraph
shall be by a notice of termination delivered to the Contractor specifying the
extent of termination and the effective date.
§ 14.4.2 Upon receipt of written notice from the Owner of such termination for
the Owner’s convenience, the Contractor shall immediately, in accordance with
instructions from the Owner, proceed with performance of the following duties
regardless of delay in determining or adjusting amounts due under this
Paragraph:

  .1   cease operations as directed by the Owner in the notice, vacate the
Project site, and remove all equipment and materials therefrom;     .2   take
actions necessary, or that the Owner may direct, for the protection and
preservation of the Work; and     .3   except for Work directed to be performed
prior to the effective date of termination stated in the notice or Work not
terminated, terminate all existing subcontracts and purchase orders and enter
into no further subcontracts and purchase orders with respect to terminated
Work.     .4   place no further orders and enter into no further subcontracts
for materials, labor, services or facilities except as necessary to complete
continued portions of the Contract;     .5   terminate all subcontracts and
orders to the extent they relate to the Work terminated; and     .6   proceed to
complete the performance of Work not terminated.

§ 14.4.3 Upon such termination, the Contractor shall recover as its sole remedy
payment for Work properly performed in connection with the terminated portion of
the Work prior to the effective date of termination, and thereafter for work
required to effect termination, and for items properly and timely fabricated off
the Project site, delivered and stored in accordance with the Owner’s
instructions, reasonable costs to effect the termination required by Owner and
Contractor’s applicable general conditions, insurance and Contractor’s Fee. The
Contractor hereby waives and forfeits all other claims for payment and damages,
including, without limitation, anticipated profits and Contractor Fees on any
portions of the Work not executed (except as allowed pursuant to the foregoing).
§ 14.4.4 The Owner shall be credited for (1) payments previously made to the
Contractor for the terminated portion of the Work, (2) claims which the Owner
has against the Contractor under the Contract and (3) the value of the
materials, supplies, equipment or other items that are to be disposed of by the
Contractor that are part of the Contract Sum.
§ 14.5 In no event shall Contractor have a claim for damages, lost profits or
otherwise on account of the termination of the agreements contained within the
Contract Documents by Owner or Contractor.
 
AIA Document A201™ — 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:17:02 on
12/14/2004 under Order No.1000135790_1 which expires on 8/31/2005, and is not
for resale.

User Notes: A201 Form (2166203743)

57